Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 1 of 117




           EXHIBIT 21
                    Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 2 of 117
Table of Contents


                                      UNITED STATES
                          SECURITIES AND EXCHANGE COMMISSION
                                                                Washington, D.C. 20549

                                                                 FORM 10-Q
(Mark One)

    _ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT
      OF 1934
                                                     For the quarterly period ended June 30, 2018

                                                                            or

     TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT
      OF 1934
                                                      For the transition period from               to

                                                         Commission File Number: 001-36376


                                                                     2U, INC.
                                                   (Exact name of registrant as specified in its charter)

                                 Delaware                                                                     XX-XXXXXXX
      (State or other jurisdiction of incorporation or organization)                               (I.R.S. Employer Identification No.)

                         7900 Harkins Road,
                              Lanham, MD                                                                          20706
                 (Address of principal executive offices)                                                       (Zip Code)

                                                                    (301) 892-4350
                                                 (Registrant’s telephone number, including area code)

Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to
such filing requirements for the past 90 days. _ Yes  No

Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such
shorter period that the registrant was required to submit and post such files). _ Yes  No

Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or
an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging
growth company” in Rule 12b-2 of the Exchange Act.

                        Large accelerated filer _                                                           Accelerated filer 

                         Non-accelerated filer                                                         Smaller reporting company 

                                                                                                        Emerging growth company 

If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with
any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. 

Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).  Yes _ No

As of July 30, 2018, there were 57,424,850 shares of the registrant’s common stock, par value $0.001 per share, outstanding.
Table of Contents   Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 3 of 117

                                                               TABLE OF CONTENTS

PART I. FINANCIAL INFORMATION                                                                                                                        3

Item 1.        Financial Statements                                                                                                                  3

Condensed Consolidated Balance Sheets as of June 30, 2018 (unaudited) and December 31, 2017                                                          3

Condensed Consolidated Statements of Operations and Comprehensive Loss (unaudited) for the three and six months ended June 30,
  2018 and 2017                                                                                                                                      4

Condensed Consolidated Statement of Changes in Stockholders’ Equity (unaudited) for the six months ended June 30, 2018                               5

Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2018 and 2017                                          6

Notes to Condensed Consolidated Financial Statements (unaudited)                                                                                     7

Item 2.        Management’s Discussion and Analysis of Financial Condition and Results of Operations                                                17

Item 3.        Quantitative and Qualitative Disclosures About Market Risk                                                                           29

Item 4.        Controls and Procedures                                                                                                              29

PART II. OTHER INFORMATION                                                                                                                          30

Item 1.        Legal Proceedings                                                                                                                    30

Item 1A.       Risk Factors                                                                                                                         30

Item 2.        Unregistered Sales of Equity Securities and Use of Proceeds                                                                          30

Item 3.        Defaults Upon Senior Securities                                                                                                      30

Item 4.        Mine Safety Disclosures                                                                                                              30

Item 5.        Other Information                                                                                                                    30

Item 6.        Exhibits                                                                                                                             30

Signatures                                                                                                                                          32

                                                                           1

Table of Contents

                                       SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS

This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of
1995 and which are subject to substantial risks and uncertainties. In some cases, you can identify forward-looking statements by the words “may,”
“might,” “will,” “could,” “would,” “should,” “expect,” “intend,” “plan,” “objective,” “anticipate,” “believe,” “estimate,” “predict,” “project,”
“potential,” “continue” and “ongoing,” or the negative of these terms, or other comparable terminology intended to identify statements about the
future. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity,
performance or achievements to be materially different from the information expressed or implied by these forward-looking statements. Although
we believe that we have a reasonable basis for each forward-looking statement contained in this Quarterly Report on Form 10-Q, we caution you
that these statements are based on a combination of facts and factors currently known by us and our expectations of the future, about which we
cannot be certain. Forward-looking statements include statements about:

           x   trends in the higher education market and the market for online education, and expectations for growth in those markets;

           x   the acceptance, adoption and growth of online learning by colleges and universities, faculty, students, employers, accreditors and
               state and federal licensing bodies;

           x   our ability to comply with evolving regulations and legal obligations related to data privacy, data protection and information
               security;

           x   our expectations about the potential benefits of our cloud-based software-as-a-service, or “SaaS,” technology and technology-
                enabled services
                     Case        to university clients and students;
                             8:19-cv-03455-TDC               Document        144-24 Filed 10/27/20 Page 4 of 117
          x     our dependence on third parties to provide certain technological services or components used in our platform;

          x     our ability to meet the anticipated launch dates of our graduate programs and short courses;

          x     our expectations about the predictability, visibility and recurring nature of our business model;

          x     our ability to acquire new university clients and expand our graduate programs and short courses with existing university clients;

          x     our ability to successfully integrate the operations of Get Educated International Proprietary Limited, or GetSmarter, achieve the
                expected benefits of the acquisition and manage, expand and grow the combined company;

          x     our ability to execute our growth strategy in the international, undergraduate and non-degree alternative markets;

          x     our ability to continue to acquire prospective students for our graduate programs and short courses;

          x     our ability to affect or increase student retention in our graduate programs;

          x     our expectations about the scalability of our cloud-based platform;

          x     our expectations regarding future expenses in relation to future revenue;

          x     potential changes in regulations applicable to us or our university clients; and

          x     our expectations regarding the amount of time our cash balances and other available financial resources will be sufficient to fund our
                operations.

You should refer to the risks described in Part I, Item 1A “Risk Factors” in our Annual Report on Form 10-K  K for the year ended December 31, 2017
for a discussion of important factors that may cause our actual results to differ materially from those expressed or implied by our forward-looking
statements. As a result of these factors, we cannot assure you that the forward-looking statements in this Quarterly Report on Form 10-Q will
prove to be accurate. Furthermore, if our forward-looking statements prove to be inaccurate, the inaccuracy may be material. In light of the
significant uncertainties in these forward-looking statements, you should not regard these statements as a representation or warranty by us or any
other person that we will achieve our objectives and plans in any specified timeframe, or at all. We undertake no obligation to publicly update any
forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law.

You should read this Quarterly Report on Form 10-Q completely and with the understanding that our actual future results may be materially
different from what we expect. We qualify all of our forward-looking statements by these cautionary statements.

                                                                            2

Table of Contents

PART I. FINANCIAL INFORMATION

Item 1.       Financial Statements

                                                                        2U, Inc.
                                                        Condensed Consolidated Balance Sheets
                                                  (in thousands, except share and per share amounts)

                                                                                                                          June 30,          December 31,
                                                                                                                            2018                2017
                                                                                                                        (unaudited)
Assets
Current assets
  Cash and cash equivalents                                                                                         $         488,834   $         223,370
  Accounts receivable, net                                                                                                     50,031              14,174
  Prepaid expenses and other assets                                                                                            15,087              10,509
    Total current assets                                                                                                      553,952             248,053
Property and equipment, net                                                                                                    50,264              49,055
Goodwill                                                                                                                       64,873              71,988
Amortizable intangible assets, net                                                                                            126,062              90,761
Prepaid expenses and other assets, non-current                                                                                 30,313              22,205
    Total assets                                                                                                    $         825,464   $         482,062
Liabilities and stockholders’ equity
Current liabilities
  Accounts payable and accrued expenses                                                                             $          32,055   $          22,629
  Accrued compensation and related benefits                                                                                    16,956              19,017
  Deferred revenueCase 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20                                                   30,862
                                                                                                                   Page 5 of 117                    7,024
  Other current liabilities                                                                                                    17,096               9,330
    Total current liabilities                                                                                                  96,969              58,000
Deferred government grant obligations                                                                                           3,500               3,500
Deferred tax liabilities, net                                                                                                   6,935              10,087
Lease-related and other liabilities, non-current                                                                               24,613              22,643
    Total liabilities                                                                                                         132,017              94,230
Commitments and contingencies (Note 5)
Stockholders’ equity
  Preferred stock, $0.001 par value, 5,000,000 shares authorized, none issued                                                      —                   —
  Common stock, $0.001 par value, 200,000,000 shares authorized, 57,315,585 shares issued and
    outstanding as of June 30, 2018; 52,505,856 shares issued and outstanding as of December 31, 2017                              57                  53
  Additional paid-in capital                                                                                                  936,664             588,289
  Accumulated deficit                                                                                                        (239,054)           (205,836)
  Accumulated other comprehensive income (loss)                                                                                (4,220)              5,326
    Total stockholders’ equity                                                                                                693,447             387,832
Total liabilities and stockholders’ equity                                                                             $      825,464 $           482,062

                                      See accompanying notes to condensed consolidated financial statements.

                                                                              3

Table of Contents

                                                                     2U, Inc.
                                    Condensed Consolidated Statements of Operations and Comprehensive Loss
                                         (unaudited, in thousands, except share and per share amounts)

                                                                                Three Months Ended                            Six Months Ended
                                                                                     June 30,                                      June 30,
                                                                              2018              2017                       2018              2017
Revenue                                                              $               97,423    $       64,995      $          189,711   $         129,824
Costs and expenses
  Curriculum and teaching                                                             6,007                 —                  10,314                  —
  Servicing and support                                                              17,297             13,458                 32,530              24,383
  Technology and content development                                                 15,235             11,140                 29,075              20,345
  Marketing and sales                                                                58,376             37,242                111,434              71,912
  General and administrative                                                         22,480             13,930                 44,349              27,594
     Total costs and expenses                                                       119,395             75,770                227,702             144,234
Loss from operations                                                                (21,972)           (10,775)               (37,991)            (14,410)
  Interest income                                                                       912                 53                  1,254                 249
  Interest expense                                                                      (27)                (1)                   (54)                 (1)
  Other income (expense), net                                                          (825)            (1,031)                (1,220)             (1,031)
Loss before income taxes                                                            (21,912)           (11,754)               (38,011)            (15,193)
Income tax benefit                                                                    3,565                 —                   4,793                  —
Net loss                                                             $              (18,347) $         (11,754) $             (33,218) $          (15,193)
Net loss per share, basic and diluted                                $                (0.33) $           (0.25) $               (0.62) $            (0.32)
Weighted-average shares of common stock outstanding, basic
  and diluted                                                                     54,981,192        47,668,397             53,840,582           47,454,059
Other comprehensive loss
Foreign currency translation adjustments, net of tax of $0 for all
  periods presented                                                                  (14,178)               —                  (9,546)                  —
Comprehensive loss                                                   $               (32,525) $        (11,754) $             (42,764) $           (15,193)

                                      See accompanying notes to condensed consolidated financial statements.

                                                                              4

Table of Contents

                                                                    2U, Inc.
                                      Condensed Consolidated Statement of Changes in Stockholders’ Equity
                                                (unaudited, in thousands, except share amounts)

                                                                              Additional                             Accumulated                Total
                                              Common Stock                     Paid-In         Accumulated       Other Comprehensive        Stockholders’
                                            Shares      Amount                 Capital            Deficit            Income (Loss)             Equity
Balance, December 31, 2017                    52,505,856    $        53   $         588,289    $   (205,836) $                     5,326    $     387,832
  Exercise of stockCase
                     options8:19-cv-03455-TDC
                                          501,531           —
                                                        Document     4,793 Filed 10/27/20
                                                                 144-24              —                —
                                                                                          Page 6 of 117                                 4,793
  Issuance of common stock in
     connection with settlement of
     restricted stock units, net of
     withholdings                         474,864               —              (3,407)            —                        —            (3,407)
  Issuance of common stock in
     connection with a public
     offering of common stock, net
     of offering costs                  3,833,334                4            330,858                                              330,862
  Stock-based compensation
     expense                                   —                —              16,131              —                       —         16,131
  Net loss                                     —                —                  —          (33,218)                     —        (33,218)
  Foreign currency translation
     adjustment                                —                —                  —               —                 (9,546)        (9,546)
Balance, June 30, 2018                 57,315,585       $       57    $       936,664    $   (239,054) $             (4,220) $     693,447

                                   See accompanying notes to condensed consolidated financial statements.

                                                                          5

Table of Contents

                                                                 2U, Inc.
                                              Condensed Consolidated Statements of Cash Flows
                                                         (unaudited, in thousands)

                                                                                                                  Six Months Ended
                                                                                                                      June 30,
                                                                                                               2018              2017
Cash flows from operating activities
Net loss                                                                                                   $      (33,218) $        (15,193)
Adjustments to reconcile net loss to net cash used in operating activities:
  Depreciation and amortization                                                                                   14,783                7,431
  Stock-based compensation expense                                                                                16,131                9,390
  Changes in operating assets and liabilities:
     Increase in accounts receivable, net                                                                         (35,932)          (15,566)
     (Increase) decrease in prepaid expenses and other assets                                                      (3,705)              179
     Increase in accounts payable and accrued expenses                                                             10,207             5,135
     (Decrease) increase in accrued compensation and related benefits                                              (1,998)            1,417
     Increase in deferred revenue                                                                                  24,086             4,228
     Increase in payments to university clients                                                                    (8,923)           (7,471)
     (Decrease) increase in other liabilities, net                                                                 (2,854)            1,282
  Other                                                                                                             1,221             1,031
     Net cash used in operating activities                                                                        (20,202)           (8,137)
Cash flows from investing activities
  Additions of amortizable intangible assets                                                                      (40,039)          (10,808)
  Purchases of property and equipment                                                                              (5,124)          (15,449)
  Advances made to university clients                                                                                (100)               —
     Net cash used in investing activities                                                                        (45,263)          (26,257)
Cash flows from financing activities
  Proceeds from issuance of common stock, net of offering costs                                                  330,862                —
  Proceeds from exercise of stock options                                                                          4,793             2,908
  Tax withholding payments associated with settlement of restricted stock units                                   (3,407)           (1,291)
  Proceeds from debt                                                                                                  —              3,500
Net cash provided by financing activities                                                                        332,248             5,117
Effect of exchange rate changes on cash                                                                           (1,319)           (1,031)
Net increase (decrease) in cash, cash equivalents and restricted cash                                            265,464           (30,308)
Cash, cash equivalents and restricted cash, beginning of period                                                  223,370           168,730
Cash, cash equivalents and restricted cash, end of period                                                  $     488,834       $   138,422

                                   See accompanying notes to condensed consolidated financial statements.

                                                                          6

Table of Contents

                                                                 2U, Inc.
                                            Notes to Condensed Consolidated Financial Statements
                                                (unaudited)
                    Case 8:19-cv-03455-TDC Document  144-24 Filed 10/27/20 Page 7 of 117
1.       Organization

2U, Inc. (together with its subsidiaries, the “Company”) is a leading education technology company that well-recognized nonprofit colleges and
universities trust to bring them into the digital age. The Company’s comprehensive platform of tightly integrated technology and services
provides the digital infrastructure universities need to attract, enroll, educate and support students at scale. With the Company’s platform,
students can pursue their education anytime, anywhere, without quitting their jobs or moving; and university clients can improve educational
outcomes, skills attainment and career prospects for a greater number of students.

The Company’s operations consist of two operating segments, which are also its two reportable segments: the Graduate Program Segment and the
Short Course Segment. The Company’s Graduate Program Segment provides services to well-recognized nonprofit colleges and universities,
primarily in the United States, to enable the online delivery of graduate programs. The Company’s Short Course Segment provides premium online
short courses to working professionals around the world through relationships with leading universities in the United States, the United Kingdom
and South Africa.

2.       Significant Accounting Policies

Basis of Presentation and Principles of Consolidation

The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with: (i) generally accepted
accounting principles in the United States (“U.S. GAAP”) for interim financial information; (ii) the instructions to Form 10-Q; and (iii) the guidance
of Rule 10-01 of Regulation S-X under the Securities Exchange Act of 1934, as amended, for financial statements required to be filed with the
Securities and Exchange Commission (“SEC”). They include the assets, liabilities, results of operations and cash flows of the Company, including
its wholly owned subsidiaries. As permitted under such rules, certain notes and other financial information normally required by U.S. GAAP have
been condensed or omitted. The Company believes the condensed consolidated financial statements reflect all normal and recurring adjustments
necessary for a fair statement of the Company’s financial position, results of operations, and cash flows as of and for the periods presented herein.
The Company’s results of operations for the three and six months ended June 30, 2018 and 2017 may not be indicative of the Company’s future
results. These condensed consolidated financial statements are unaudited and should be read in conjunction with the Company’s audited
consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2017. All significant intercompany accounts and transactions have been eliminated in consolidation.

The year-end condensed consolidated balance sheet data was derived from the audited financial statements, but does not include all disclosures
required by U.S. GAAP.

Reclassifications

The Company has reclassified capitalized technology and content development, as well as other amortizable intangible assets, into amortizable
intangible assets on the condensed consolidated statements of cash flows for the six months ended June 30, 2017. In addition, certain other prior
period amounts on the condensed consolidated statements of cash flows have been reclassified to conform to the current period’s presentation.
These reclassifications had no impact on cash flows from operating, investing or financing activities previously reported for any periods
presented.

Use of Estimates

The preparation of the condensed consolidated financial statements in accordance with U.S. GAAP requires management to make certain estimates
and assumptions that affect the amounts reported herein. The Company bases its estimates and assumptions on historical experience and on
various other factors that it believes to be reasonable under the circumstances. Due to the inherent uncertainty involved in making estimates,
actual results reported in future periods may be affected by changes in those estimates. The Company evaluates its estimates and assumptions on
an ongoing basis.

Restricted Cash

As of June 30, 2018 and December 31, 2017, the Company held restricted cash balances of $0.1 million and zero dollars, respectively. As of June 30,
2017, the Company held a restricted cash balance of $101.0 million in connection with the Company’s acquisition of GetSmarter on July 1, 2017.

                                                                          7

Table of Contents

Revenue Recognition, Accounts Receivable and Allowance for Doubtful Accounts

On January 1, 2018, the Company adopted ASU No. 2014-09, Revenue from Contracts with Customers (Topic 606) and the related amendments
using the modified retrospective transition method and has concluded that doing so did not have a material impact on the amount and timing of
either its revenue or costs. As part of its assessment, the Company completed reviews of its contracts and evaluated its costs, including costs of
obtaining contracts with its university clients and costs associated with content development. Certain of these contract and content costs will be
capitalized under the new standard. The adoption of ASU 2014-09 did not have a material impact as of January 1, 2018, and no cumulative
adjustment was recorded. Further, the amounts reported as of June 30, 2018 on the condensed consolidated balance sheets and the results of
operations for the three and six months ended June 30, 2018 reported on the condensed consolidated statements of operations and comprehensive
loss would not haveCase
                   been materially different than under legacy
                         8:19-cv-03455-TDC                     U.S. GAAP
                                                          Document       (i.e., TopicFiled
                                                                       144-24         605).     10/27/20 Page 8 of 117
The Company generates substantially all of its revenue from contractual arrangements with either its university clients or students to provide a
comprehensive platform of tightly integrated technology and technology-enabled services that support its graduate programs and short courses.

Performance Obligations

A performance obligation is a promise in a contract to transfer a distinct good or service to the customer. A contract’s transaction price is
allocated to each distinct performance obligation and recognized as revenue when, or as, the performance obligation is satisfied.

The Graduate Program Segment derives revenue primarily from contractually specified percentages of the amounts the Company’s university
clients receive from their students in 2U-enabled graduate programs for tuition and fees, less credit card fees and other specified charges the
Company has agreed to exclude in certain university client contracts. The Company’s contracts with university clients in this segment have 10 to
15 year initial terms and have a single performance obligation, as the promises to provide a platform of tightly integrated technology and services
university clients need to attract, enroll, educate and support students are not distinct within the context of the contracts. The single performance
obligation is delivered as the university clients receive and consume benefits, which occurs ratably over a series of academic terms. The amounts
received from university clients over the term of the arrangement are variable in nature in that they are dependent upon the number of students
that are enrolled in the program within each academic term. These amounts are allocated to and are recognized ratably over the related academic
term, defined as the period beginning on the first day of classes through the last. A refund allowance is established for the Company’s share of
tuition and fees ultimately uncollected by university clients.

The Short Course Segment derives revenue directly from contracts with students for the tuition and fees paid to enroll in and progress through the
Company’s short courses which run between six and 16 weeks. The Company’s contracts with students in this segment have multiple performance
obligations as the delivery of the short course and student support services are each considered distinct performance obligations. These
performance obligations are each satisfied ratably over the same short course presentation period, which is defined as the period beginning on the
first day of the course through the last. The Company recognizes the gross proceeds received from the students and shares contractually
specified percentages with its university clients, for providing short course content and certification, in the form of a royalty recognized as
curriculum and teaching costs on the Company’s condensed consolidated statements of operations and comprehensive loss. The Company’s
contracts with university clients in this segment are typically shorter and less restrictive than the Company’s contracts with university clients in
the Graduate Program Segment.

The Company does not disclose the value of unsatisfied performance obligations for the Graduate Program Segment because the variable
consideration is allocated entirely to a wholly unsatisfied promise to transfer a service that forms part of a single performance obligation. The
Company does not disclose the value of unsatisfied performance obligations for the Short Course Segment because the performance obligation is
part of a contract that has an original duration of less than one year.

Contract Acquisition Costs

The Company pays commissions to certain of its employees to obtain contracts with university clients in the Graduate Program Segment. These
costs are capitalized and recorded on a contract-by-contract basis and amortized using the straight-line method over the expected life, which is
generally the length of the contract.

With respect to contract acquisition costs in the Short Course Segment, the Company has elected to apply the practical expedient in ASC Topic
606 to expense these costs as incurred, as the terms of contracts with students in this segment are less than one year.

                                                                           8

Table of Contents

Payments to University Clients

Pursuant to certain of the Company’s contracts in the Graduate Program Segment, the Company has made, or is obligated to make, payments to
university clients in exchange for contract extensions and various marketing and other rights. Generally, these amounts are capitalized and
amortized as contra revenue over the life of the contract, commencing on the later of when payment is due or when contract revenue recognition
begins.

Accounts Receivable, Contract Assets and Liabilities

Balance sheet items related to contracts consist of accounts receivable, net and deferred revenue on the Company’s condensed consolidated
balance sheets. The Company’s accounts receivable, net also includes unbilled revenue. Accounts receivable, net is stated at net realizable value,
and the Company utilizes the allowance method to provide for doubtful accounts based on management’s evaluation of the collectability of the
amounts due. The Company’s estimates are reviewed and revised periodically based on historical collection experience and a review of the current
status of accounts receivable, net. Historically, actual write-offs for uncollectible accounts have not significantly differed from prior estimates. The
Company recognizes unbilled revenue when revenue recognition occurs in advance of billings. Unbilled revenue is recognized in the Graduate
Program Segment because billings to university clients do not occur until after the academic term has commenced and final enrollment information
is available.

Deferred revenue as of each balance sheet date represents the excess of amounts billed or received as compared to amounts recognized in revenue
on the condensed consolidated statements of operations and comprehensive loss as of the end of the reporting period, and such amounts are
reflected as a current liability
                     Case        on the Company’s condensed
                              8:19-cv-03455-TDC                consolidated 144-24
                                                              Document      balance sheets. The 10/27/20
                                                                                        Filed   Company generally
                                                                                                               Pagereceives   payments for its share
                                                                                                                        9 of 117
of tuition and fees from graduate program university clients early in each academic term and from short course students, either in full upon
registration for the course or in full before the end of the course based on a payment plan, prior to completion of the service period. These
payments are recorded as deferred revenue until the services are delivered or until the Company’s obligations are otherwise met, at which time
revenue is recognized.

Capitalized Content Development

The Company develops content for each offering on a course-by-course basis in conjunction with the faculty for each graduate program and short
course. University clients and their faculty generally provide materials used for the course in an on-campus setting, including curricula, case
studies and other reading materials, and presentations. The Company is responsible for the conversion of the materials into a format suitable for
delivery through its online learning platform, including all expenses associated with this effort. With regard to the Graduate Program Segment, the
development of content is part of the Company’s single performance obligation and is considered a contract fulfillment cost.

The content development costs that qualify for capitalization are third-party direct costs, such as videography, editing and other services
associated with creating digital content. Additionally, the Company capitalizes internal payroll and payroll-related costs incurred to create and
produce videos and other digital content utilized in the university clients’ offerings for delivery via the Company’s online learning platform.
Capitalization ends when content has been fully developed by both the Company and the university client, at which time amortization of the
capitalized content development costs begins. The capitalized costs for each offering are recorded on a course-by-course basis and included in
capitalized content costs in amortizable intangible assets, net on the Company’s condensed consolidated balance sheets. These costs are
amortized using the straight-line method over the estimated useful life of the respective course, which is generally four to five years. The estimated
useful life corresponds with the planned curriculum refresh rate. This refresh rate is consistent with expected curriculum refresh rates as cited by
faculty members for similar on-campus offerings. It is reasonably possible that developed content could be refreshed before the estimated useful
lives are complete or be expensed immediately in the event that the development of a course is discontinued prior to launch.

Marketing and Sales Costs

The majority of the marketing and sales costs incurred by the Company are directly related to acquiring students for its university clients’ graduate
programs, with lesser amounts related to acquiring students for its short courses and marketing and advertising efforts related to the Company’s
own brand. For the six months ended June 30, 2018, costs related to the Company’s marketing and advertising of its own brand were not material.
All such costs are expensed as incurred and reported in marketing and sales expense on the Company’s condensed consolidated statements of
operations and comprehensive loss.

As of June 30, 2018 and December 31, 2017, the Company had $12.3 million and $11.7 million, respectively, of accrued marketing costs included in
accounts payable and accrued expenses on the Company’s condensed consolidated balance sheets.

                                                                          9

Table of Contents

Non-Cash Long-Lived Asset Additions

During the six months ended June 30, 2018, the Company had capital asset additions of $55.2 million in property and equipment and capitalized
technology and content development, of which $10.0 million consisted of non-cash capital expenditures, primarily related to the acquisition of
certain long-lived assets for which a liability was accrued.

During the six months ended June 30, 2017, the Company had capital asset additions of $31.6 million in property and equipment and capitalized
technology and content development, of which $5.3 million consisted of non-cash capital expenditures.

Recent Accounting Pronouncements

In June 2018, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2018-07, Compensation—
Stock Compensation (Topic 718): Improvements to Nonemployee Share-Based Payment Accounting, which simplifies the accounting for share-
based payments to nonemployees. The amendments in this ASU are effective for fiscal years beginning after December 15, 2018, with early
adoption permitted. The Company is evaluating the impact that this standard will have on its consolidated financial position or related disclosures.

In January 2017, the FASB issued ASU No. 2017-04, Intangibles—Goodwill and Other (Topic 350): Simplifying the Test for Goodwill
Impairment, which eliminates step two from the goodwill impairment test and requires an entity to recognize an impairment charge for the amount
by which the carrying amount of a reporting unit exceeds its fair value, up to the amount of goodwill allocated to that reporting unit. The
amendments in this ASU are effective for fiscal years beginning after December 15, 2019, with early adoption permitted. The Company is evaluating
the impact that this standard will have on its consolidated financial position or related disclosures.

In August 2016, the FASB issued ASU No. 2016-15, Statement of Cash Flows (Topic 230): Classification of Certain Cash Receipts and Cash
Payments. The ASU addresses eight specific cash flow issues with the objective of reducing the existing diversity in practice surrounding how
certain transactions are classified in the statement of cash flows. The amendments in this ASU are effective for annual reporting periods beginning
after December 15, 2017. The Company adopted this ASU on January 1, 2018. Adoption of this standard did not have a material impact on the
Company’s condensed consolidated statements of cash flows or related disclosures.

In February 2016, the FASB issued ASU No. 2016-02, Leases (Topic 842). The ASU introduces a model for lessees requiring most leases to be
reported on the balance
                   Case sheet. The amendments in this ASU
                            8:19-cv-03455-TDC                are effective 144-24
                                                          Document         for fiscal years beginning
                                                                                        Filed           after December
                                                                                                 10/27/20        Page15, 102018, and the Company will
                                                                                                                              of 117
adopt this ASU in the first quarter of 2019. The Company is currently evaluating the effect that this ASU will have on its consolidated financial
position and related disclosures and is in the process of considering changes to its systems and processes in conjunction with the review of its
lease agreements. The Company believes that this standard may materially increase its other non-current assets and non-current liabilities on the
consolidated balance sheets in order to record right-of-use assets and related liabilities for its existing operating leases, however, the standard is
not expected to have a material impact on the Company’s results of operations or cash flows.

3.       Business Combination

On July 1, 2017, the Company, through a wholly owned subsidiary (“2U South Africa”), completed its acquisition of all of the outstanding equity
interests of GetSmarter pursuant to a Share Sale Agreement, dated as of May 1, 2017 (the “Share Sale Agreement”), as amended by an addendum,
dated as of June 29, 2017, for a net purchase price of $98.7 million in cash. In addition, 2U South Africa agreed to pay a potential earn out payment
of up to $20.0 million, subject to the achievement of certain financial milestones in calendar years 2017 and 2018. The valuation of the assets
acquired and liabilities assumed (i.e., purchase price allocation) was completed as of December 31, 2017. As of June 30, 2018, there has been no
material change in the expected earnout payment from the final valuation of the purchase price allocation since December 31, 2017.

The unaudited pro forma combined financial information below is presented for illustrative purposes and does not purport to represent what the
results of operations would actually have been if the business combination occurred as of the dates indicated or what the results would be for any
future periods. The following table presents the Company’s unaudited pro forma combined revenue, pro forma combined net loss and pro forma
combined net loss per share for the three and six months ended June 30, 2017 as if the acquisition of GetSmarter had occurred on January 1, 2017:

                                                                              Three Months Ended             Six Months Ended
                                                                                 June 30, 2017                 June 30, 2017
                                                                                       (in thousands, except per share
                                                                                                  amounts)
Pro forma revenue                                                         $                    68,481 $                         137,518
Pro forma net loss                                                                            (14,610)                          (19,367)
Pro forma net loss per share, basic and diluted                           $                     (0.31) $                          (0.41)

                                                                               10

Table of Contents

4.       Goodwill and Amortizable Intangible Assets

The table below summarizes the changes in the carrying amount of goodwill by reportable segment:

                                                                            Graduate               Short Course
                                                                        Program Segment               Segment                    Total
                                                                                                  (in thousands)
Balance as of December 31, 2017                                     $                     —   $              71,988     $                71,988
Foreign currency translation adjustments                                                  —                  (7,115)                     (7,115)
Balance as of June 30, 2018                                         $                     —   $              64,873     $                64,873

Amortizable intangible assets consisted of the following as of:

                                                                          June 30, 2018                                     December 31, 2017
                                     Estimated            Gross                               Net            Gross                                   Net
                                   Average Useful        Carrying         Accumulated      Carrying         Carrying    Accumulated                Carrying
                                   Life (in years)       Amount           Amortization      Amount          Amount      Amortization               Amount
                                                                                       (in thousands)
Capitalized technology                     3         $      59,549        $      (12,269) $        47,280   $ 27,108    $          (9,486) $            17,622
Capitalized content
  development                            4-5                65,981               (25,988)          39,993      55,872             (21,417)              34,455
University client relationships           9                 26,757                (2,973)          23,784      29,443              (1,636)              27,807
Trade names and domain
  names                                   10                17,040                  (2,035)        15,005      12,119              (1,242)              10,877
Total amortizable intangible
  assets, net                                        $     169,327        $      (43,265) $       126,062   $ 124,542   $         (33,781) $            90,761

Included in the amounts presented above are $30.6 million and $15.6 million of in process capitalized technology and content development as of
June 30, 2018 and December 31, 2017, respectively.

In the first half of 2018, the Company acquired certain third party technologies to enhance the Company’s proprietary operating system, 2UOS,
for aggregate consideration of $9.5 million. These amounts are classified as capitalized technology within amortizable intangible assets, net, on the
Company’s condensed consolidated balance sheet. Additionally, during the same period the Company purchased several active websites and
additional domains for consideration of $5.7 million to support the marketing efforts of certain graduate programs. As of June 30, 2018, these
acquired assets are classified in trade names and domain names within amortizable intangible assets, net, on the Company’s condensed
consolidated balance sheets.

In the first quarter of 2018, the Company entered into an agreement with WeWork Companies, Inc. (“WeWork”) and Flatiron School, Inc., a wholly
owned subsidiary Case
                   of WeWork,    to purchase a perpetual source
                            8:19-cv-03455-TDC                   code license
                                                           Document          for the Learn.co
                                                                          144-24       Filed platform
                                                                                              10/27/20and certain
                                                                                                            Page  integration
                                                                                                                     11 of 117 software development
services for $14.5 million. As of June 30, 2018, the Company has recorded capitalized technology of $13.2 million related to this agreement in
amortizable intangible assets, net on the Company’s condensed consolidated balance sheets, of which $4.2 million has been accrued as a current
liability. The remaining $1.3 million is payable under the agreement upon the achievement of certain milestones related to the software development
services. In addition, the Company entered into a multi-year agreement to purchase Global Access Memberships to WeWork spaces around the
world that will be provided to students in 2U-powered online graduate programs, an agreement to offer $5 million in scholarships to certain
WeWork community members and employees. In addition, WeWork and the Company plan to collaborate on jointly developing a Future of
Learning and Work center.

The Company recorded amortization expense related to amortizable intangible assets of $5.5 million and $2.7 million for the three months ended
June 30, 2018 and 2017, respectively. The Company recorded amortization expense related to amortizable intangible assets of $10.7 million and $5.1
million for the six months ended June 30, 2018 and 2017, respectively. As of June 30, 2018, the estimated future amortization expense for amortizable
intangible assets placed in service is as follows (in thousands):

Remainder of 2018                                                                                                    $           12,531
2019                                                                                                                             20,973
2020                                                                                                                             17,978
2021                                                                                                                             13,665
2022                                                                                                                              9,924
Thereafter                                                                                                                       20,362
Total                                                                                                                $           95,433

                                                                          11

Table of Contents

5.       Commitments and Contingencies

Legal Contingencies

From time to time, the Company may become involved in legal proceedings or other contingencies in the ordinary course of its business. The
Company is not presently involved in any legal proceeding or other contingency that, if determined adversely to it, would individually or in the
aggregate have a material adverse effect on its business, operating results, financial condition or cash flows. Accordingly, the Company does not
believe that there is a reasonable possibility that a material loss exceeding amounts already recognized may have been incurred as of the date of
the balance sheets presented herein.

Marketing and Sales Commitments

Certain of the agreements entered into between the Company and its university clients in the Graduate Program Segment require the Company to
commit to meet certain staffing and spending investment thresholds related to marketing and sales activities. In addition, certain of the agreements
in the Graduate Program Segment require the Company to invest up to agreed upon levels in marketing the programs to achieve specified program
performance. The Company believes it is currently in compliance with all such commitments.

Future Minimum Payments to University Clients

Pursuant to certain of the Company’s contracts in the Graduate Program Segment, the Company has made, or is obligated to make, payments to
university clients in exchange for contract extensions and various marketing and other rights. As of June 30, 2018, the future minimum payments
due to university clients has not materially changed relative to the amounts provided in the notes to the consolidated financial statements
included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2017.

Contingent Payments to University Clients

Pursuant to certain of the Company’s contracts in the Graduate Program Segment, the Company would be obligated to make future minimum
program payments to a university client in the event that certain program metrics, partially associated with programs not yet launched, are not
achieved. Due to the dependency of these calculations on future program launches, the amounts of any associated contingent payments cannot
be reasonably estimated at this time.

6.       Debt

Lines of Credit

Effective in the second quarter of 2018, the Company amended its $25.0 million revolving line of credit agreement to extend the maturity date
through September 30, 2018. No amounts were outstanding under this credit agreement as of June 30, 2018 or December 31, 2017. The Company
intends to extend this agreement under comparable terms, prior to expiration.

Certain of the Company’s operating lease agreements entered into prior to June 30, 2018 require security deposits in the form of cash or an
unconditional, irrevocable letter of credit. As of June 30, 2018, the Company has entered into standby letters of credit totaling $15.0 million as
security deposits for the applicable leased facilities and in connection with government grants. These letters of credit reduced the aggregate
amount the Company may borrow under its revolving line of credit to $10.0 million.
                    Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 12 of 117
The Company’s $1.9 million revolving debt facilities related to the Short Course Segment expired on March 31, 2018 and were not renewed.

Government Grants

The Company has two outstanding conditional loan agreements with Prince George’s County, Maryland and the State of Maryland, respectively,
for an aggregate amount of $3.5 million, each bearing an interest rate of 3% per annum. These agreements are conditional loan obligations that may
be forgiven provided that we attain certain conditions related to employment levels at our Lanham, Maryland headquarters. The loan with the State
of Maryland has a maturity date of December 31, 2026, and the loan with Prince George’s County, Maryland has a maturity date of June 22, 2027.
The interest expense related to these loans for the three and six months ended June 30, 2018 and 2017 is immaterial.

                                                                           12

Table of Contents

7.       Income Taxes

The Company’s income tax provisions for all periods consist of federal, state and foreign income taxes. The tax provisions for the three and six
months ended June 30, 2018 and 2017 were based on estimated full-year effective tax rates, including the mix of income for the period between
higher-taxed and lower-taxed jurisdictions, after giving effect to significant items related specifically to the interim periods, and loss-making entities
for which it is not more likely than not that a tax benefit will be realized.

The Company’s effective tax rate was approximately 16% and 0% for the three months ended June 30, 2018 and 2017, respectively. The Company’s
effective tax rate was approximately 13% and 0% for the six months ended June 30, 2018 and 2017, respectively. A one-time tax benefit of
approximately $3.0 million related to an asset acquisition of certain third-party technologies is included in the Company’s income tax benefit for the
three and six months ended June 30, 2018. This benefit relates to the reversal of the Company’s tax valuation allowance that was no longer needed
as a result of establishing a net deferred tax liability. Excluding the one-time tax benefit, the Company’s tax benefit of $0.6 million and $1.8 million
for the three and six months ended June 30, 2018, respectively, related to losses generated by operations and the amortization of acquired
intangibles in the Short Course Segment that are expected to be realized through future reversing taxable temporary differences. The Company
expects to continue to recognize a tax benefit in the future for the Short Course Segment to the extent that this segment continues to generate pre-
tax losses while carrying deferred tax liabilities that are in excess of deferred tax assets. To date, the Company has not been required to pay U.S.
federal income taxes because of current and accumulated net operating losses.

On December 22, 2017, Staff Accounting Bulletin No. 118 (“SAB 118”) was issued to address the application of U.S. GAAP in situations when a
registrant does not have the necessary information available, prepared, or analyzed (including computations) in reasonable detail to complete the
accounting for certain income tax effects of the Tax Cuts and Jobs Act of 2017 (“Tax Act”). As of June 30, 2018, the Company is still evaluating
certain components of the Tax Act; however, it has finalized its determination that no transitional tax is required. As the Company collects and
compares necessary data and interprets the Tax Act and any additional guidance issued by the U.S. Treasury Department, the Internal Revenue
Service, and other standard-setting bodies, the Company may make adjustments to the provisional amounts recorded.

8.       Stockholders’ Equity

On May 22, 2018 the Company sold 3,833,334 shares of our common stock to the public, including 500,000 shares sold pursuant to the
underwriters’ over-allotment option. The Company received net proceeds of $330.8 million, which the Company intends to use for working capital
and other general corporate purposes, including expenditures for graduate program and short course marketing, technology and content
development, in connection with new graduate program and short course launches and growing existing graduate programs and short courses as
well as the strategic acquisitions of, or investment in, complementary products, technologies, solutions or businesses.

As of June 30, 2018, the Company was authorized to issue 205,000,000 total shares of capital stock, consisting of 200,000,000 shares of common
stock and 5,000,000 shares of preferred stock. As of June 30, 2018, the Company had reserved a total of 13,037,089 of its authorized shares of
common stock for future issuance as follows:

Outstanding stock options                                                                                                           4,659,638
Possible future issuance under 2014 Equity Incentive Plan                                                                           6,096,824
Outstanding restricted stock units                                                                                                  1,280,627
Available for future issuance under employee stock purchase plan                                                                    1,000,000
Total shares of common stock reserved for future issuance                                                                          13,037,089

The shares available for future issuance increased by 2,625,292 and 2,357,579 on January 1, 2018 and 2017, respectively, pursuant to the automatic
share reserve increase provision under the 2014 Equity Incentive Plan (the “2014 Plan”).

9.       Stock-Based Compensation

The Company provides equity-based compensation awards to employees, independent contractors and directors as an effective means for
attracting, retaining and motivating such individuals. The Company maintains two share-based compensation plans: the 2014 Plan and the 2008
Stock Incentive Plan (the “2008 Plan”). Upon the effective date of the 2014 Plan in January 2014, the Company ceased using the 2008 Plan to grant
new equity awards and began using the 2014 Plan for grants of new equity awards.

Employee Stock Purchase Plan
                    Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 13 of 117
The Company’s 2017 Employee Stock Purchase Plan (the “ESPP”) provides (i) for two offering periods each year and (ii) that the purchase price for
shares of the Company’s common stock purchased under the ESPP will be 90% of the lesser of the fair market value of 2U’s common stock on the
purchase date or the fair market value of 2U’s common stock on the first day of the offering period. Participating eligible employees select a rate of
payroll deduction between 1% and 15% of their salary or wage compensation

                                                                          13

Table of Contents

received from the Company as in effect at the start of the offering period, subject to a maximum payroll deduction per calendar year of $25,000.
Participation in the ESPP began on January 1, 2018.

Stock-Based Compensation Expense

Stock-based compensation expense related to stock-based awards is included in the following line items in the condensed consolidated statements
of operations and comprehensive loss:

                                                                              Three Months Ended                           Six Months Ended
                                                                                   June 30,                                     June 30,
                                                                            2018              2017                      2018              2017
                                                                                                       (in thousands)
Curriculum and teaching                                              $                5   $               —      $                7   $                —
Servicing and support                                                             1,320                1,161                  2,192                 1,856
Technology and content development                                                1,075                  897                  1,786                 1,543
Marketing and sales                                                                 718                  430                  1,207                   772
General and administrative                                                        5,891                3,007                 10,939                 5,219
  Total stock-based compensation expense                             $            9,009   $            5,495     $           16,131   $             9,390

Stock Options

The following is a summary of the stock option activity for the six months ended June 30, 2018:

                                                                                                                Weighted-Average
                                                                                              Number of         Exercise Price per
                                                                                               Options               Share
Outstanding balance at December 31, 2017                                                          4,559,176 $                 15.10
  Granted                                                                                           655,524                   84.12
  Exercised                                                                                        (501,531)                   9.56
  Forfeited                                                                                         (53,531)                  35.69
  Expired                                                                                                —                       —
Outstanding balance at June 30, 2018                                                              4,659,638                   25.17
Exercisable at June 30, 2018*                                                                     3,201,819                   11.26


              *        As of June 30, 2018, the aggregate intrinsic value of options exercisable was $231.5 million and such shares had a weighted-
                       average remaining contractual term of 4.73 years.

Restricted Stock Units

The following is a summary of restricted stock unit activity for the six months ended June 30, 2018:

                                                                                                               Number of           Weighted-
                                                                                                               Restricted        Average Grant
                                                                                                               Stock Units       Date Fair Value
Outstanding balance at December 31, 2017                                                                             1,413,423 $            29.95
  Granted                                                                                                              440,818              81.39
  Vested                                                                                                              (517,050)             23.34
  Forfeited                                                                                                            (56,564)             36.38
Outstanding balance at June 30, 2018                                                                                 1,280,627              50.04

10.      Net Loss per Share

Diluted net loss per share is the same as basic net loss per share for all periods presented because the effects of potentially dilutive items were
anti-dilutive, given the Company’s net loss. The following securities have been excluded from the calculation of weighted-average shares of
common stock outstanding because the effect is anti-dilutive for the three and six months ended June 30, 2018 and 2017:

                                                                                                                Three and Six Months Ended
                                                                                                                         June 30,
                                                                                                                 2018                2017
Stock options     Case                                                       4,659,638
                           8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page  14 of 117                                            5,095,909
Restricted stock units                                                                                           1,280,627             1,355,393

                                                                         14

Table of Contents

Basic and diluted net loss per share is calculated as follows:

                                                                             Three Months Ended                          Six Months Ended
                                                                                  June 30,                                    June 30,
                                                                           2018              2017                     2018              2017
Numerator (in thousands):
  Net loss                                                          $           (18,347) $          (11,754) $            (33,218) $           (15,193)
Denominator:
  Weighted-average shares of common stock outstanding,
     basic and diluted                                                        54,981,192        47,668,397             53,840,582          47,454,059
Net loss per share, basic and diluted                               $              (0.33) $          (0.25) $               (0.62) $            (0.32)

11.      Segment and Geographic Information

The Company’s operations consist of two operating segments and two reportable segments: the Graduate Program Segment and the Short Course
Segment. The Company’s Graduate Program Segment provides services to well-recognized nonprofit colleges and universities, primarily in the
United States, to enable the online delivery of graduate programs. The Company’s Short Course Segment provides premium online short courses
to working professionals around the world through relationships with leading universities in the United States, the United Kingdom and South
Africa.

During the three months ended June 30, 2018, three university clients in the Graduate Program Segment each accounted for 10% or more of the
Company’s consolidated revenue, as follows: $20.4 million, $13.1 million and $10.2 million, which equals 21%, 13% and 10% of the Company’s
consolidated revenue, respectively. During the three months ended June 30, 2017, four university clients in the Graduate Program Segment each
accounted for 10% or more of the Company’s consolidated revenue, as follows: $19.1 million, $12.1 million, $6.9 million and $6.8 million, which
equals 29%, 19%, 11% and 10% of the Company’s consolidated revenue, respectively.

During the six months ended June 30, 2018, three university clients in the Graduate Program Segment each accounted for 10% or more of the
Company’s consolidated revenue, as follows: $41.1 million, $26.5 million and $19.8 million, which equals 22%, 14% and 10% of the Company’s
consolidated revenue, respectively. During the six months ended June 30, 2017, four university clients in the Graduate Program Segment each
accounted for 10% or more of the Company’s consolidated revenue, as follows: $38.8 million, $23.8 million, $13.8 million and $13.2 million, which
equals 30%, 18%, 11% and 10% of the Company’s consolidated revenue, respectively.

As of June 30, 2018, two university clients in the Graduate Program Segment accounted for 10% or more of the Company’s consolidated accounts
receivable, net balance, as follows: $26.5 million and $7.5 million, which equals 53% and 15% of the Company’s consolidated accounts receivable,
net balance, respectively. As of December 31, 2017, two university clients in the Graduate Program Segment each accounted for 10% or more of the
Company’s consolidated accounts receivable, net balance, as follows: $9.4 million and $2.0 million, which equals 67% and 14% of the Company’s
consolidated accounts receivable, net balance, respectively.

For the Company’s Short Course Segment, there were no customers that accounted for 10% or more of the Company’s consolidated revenue for
the three and six month periods ending June 30, 2018 and 2017, or accounts receivable, net balance, as of June 30, 2018 and December 31, 2017, as
such amounts are derived from individual students or third parties paying on their behalf, rather than directly from university clients. For the three
months ended June 30, 2018, revenue associated with the short courses offered with the Company’s three largest university clients in this segment
accounted for approximately 83% of the segment’s revenue and approximately 14% of the Company’s consolidated revenue. For the six months
ended June 30, 2018, revenue associated with the short courses offered with the Company’s three largest university clients in this segment
accounted for approximately 83% of the segment’s revenue and approximately 12% of the Company’s consolidated revenue. In this segment, no
individual university client had revenue associated with it that accounted for 10% or more of the Company’s consolidated revenue for the three
and six months ended June 30, 2018.

Segment Performance

The following table summarizes financial information regarding each reportable segment’s results of operations for the periods presented:

                                                                         15

Table of Contents

                                                                             Three Months Ended                          Six Months Ended
                                                                                  June 30,                                    June 30,
                                                                           2018              2017                     2018              2017
                                                                                                     (in thousands)
Revenue by segment*
Graduate Program Segment                                            $            81,209   $         64,995   $           161,768   $         129,824
Short Course Segment
                Case                                      16,214Filed 10/27/20
                           8:19-cv-03455-TDC Document 144-24                 — Page 1527,943
                                                                                       of 117                                                   —
  Total revenue                                                       $         97,423   $        64,995   $           189,711    $        129,824

Segment profitability**
Graduate Program Segment                                              $         (5,905) $           (1,497) $            (6,179) $            2,411
Short Course Segment                                                               350                  —                  (898)                 —
  Total segment profitability                                         $         (5,555) $           (1,497) $            (7,077) $            2,411

Segment profitability margin***
Graduate Program Segment                                                          (6.1)%              (2.3)%               (3.2)%               1.9%
Short Course Segment                                                               0.4                 —                   (0.5)                —
  Total segment profitability margin                                              (5.7)%              (2.3)%               (3.7)%               1.9%


              *        The Company did not have any material intersegment revenues for any periods presented.
              **       The Company evaluates segment profitability as net income or net loss, as applicable, before net interest income (expense),
                       taxes, depreciation and amortization, foreign currency gains or losses, acquisition-related gains or losses and stock-based
                       compensation expense. Some or all of these items may not be applicable in any given reporting period.
              ***      The Company defines segment profitability margin as segment profitability as a percentage of consolidated revenue.

The following table reconciles net loss to total segment profitability:

                                                                             Three Months Ended                         Six Months Ended
                                                                                  June 30,                                   June 30,
                                                                           2018              2017                    2018              2017
                                                                                                    (in thousands)
Net loss                                                              $         (18,347) $        (11,754) $            (33,218) $          (15,193)
Adjustments:
  Interest income                                                                 (912)                (53)              (1,254)                (249)
  Interest expense                                                                  27                   1                   54                    1
  Foreign currency loss                                                            825               1,031                1,220                1,031
  Depreciation and amortization expense                                          7,408               3,783               14,783                7,431
  Income tax benefit                                                            (3,565)                 —                (4,793)                  —
  Stock-based compensation expense                                               9,009               5,495               16,131                9,390
     Total adjustments                                                          12,792              10,257               26,141               17,604
Total segment profitability                                           $         (5,555) $           (1,497) $            (7,077) $             2,411

The Company’s total assets by segment are as follows:

                                                                                                                    June 30,         December 31,
                                                                                                                      2018                2017
                                                                                                                           (in thousands)
Total assets
  Graduate Program Segment                                                                                      $       711,291       $    359,597
  Short Course Segment                                                                                                  114,173            122,465
Total assets                                                                                                    $       825,464       $    482,062

Contract Assets and Liabilities

The Company’s contract assets and liabilities in each segment are as follows:

                                                                                                                    June 30,         December 31,
                                                                                                                      2018                2017
                                                                                                                           (in thousands)
Contract assets
  Graduate Program Segment accounts receivable, net                                                             $        34,758       $     12,520
  Graduate Program Segment unbilled revenue                                                                              13,776                666
  Short Course Segment accounts receivable, net                                                                           1,277                988
Total contract assets                                                                                           $        49,811       $     14,174

Contract liabilities
  Graduate Program Segment deferred revenue                                                                     $        22,829       $       2,523
  Short Course Segment deferred revenue                                                                                   8,033               4,501
Total contract liabilities                                                                                      $        30,862       $       7,024

                                                                          16

Table of Contents
For the Graduate Program    Segment, revenue recognized during
                   Case 8:19-cv-03455-TDC                       the three144-24
                                                         Document        and six months   ended
                                                                                      Filed     June 30, 2018
                                                                                              10/27/20         that was
                                                                                                             Page    16included
                                                                                                                         of 117in the deferred
revenue balance at the beginning of the year was $0.0 million and $2.5 million, respectively. For the Short Course Segment, revenue recognized
during the three and six months ended June 30, 2018 that was included in the deferred revenue balance at the beginning of the year was $0.0 million
and $4.5 million, respectively.

Contract Acquisition Costs

The Graduate Program Segment had $0.3 million of net capitalized contract acquisition costs as of June 30, 2018. For the three months ended
June 30, 2018, the Company capitalized $0.2 million and recorded no amortization expense in the Graduate Program Segment. For the six months
ended June 30, 2018, the Company capitalized $0.3 million and recorded no amortization expense in the Graduate Program Segment.

Geographical Information

The Company’s non-U.S. revenue for the three and six months ended June 30, 2018, determined based upon the university client’s functional
currency, was $9.8 million and $17.2 million, respectively, entirely from the Short Course Segment’s operations outside of the U.S. The Company
did not have non-U.S. revenue for the three and six months ended June 30, 2017. The Company’s long-lived assets in non-U.S. countries as of
June 30, 2018 and December 31, 2017 totaled approximately $1.1 million and $0.7 million, respectively.

Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations

The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our condensed
consolidated financial statements and the related notes to those statements included elsewhere in this Quarterly Report on Form 10-Q and our
Annual Report on Form 10-K for the year ended December 31, 2017. Certain statements contained in this Quarterly Report on Form 10-Q may
constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the
Securities Exchange Act of 1934 (the “Exchange Act”), as amended. The words or phrases “would be,” “will allow,” “intends to,” “will likely
result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” or similar expressions, or the negative of such words or
phrases, are intended to identify “forward-looking statements.” We have based these forward-looking statements on our current expectations
and projections about future events. Because such statements include risks and uncertainties, actual results may differ materially from those
expressed or implied by such forward-looking statements. Many factors could cause or contribute to these differences, including those
discussed in Part II, Item 1A, “Risk Factors” in this Quarterly Report on Form 10-Q and in our Annual Report on Form 10-K for the year ended
December 31, 2017, and our other filings with the Securities and Exchange Commission, or “SEC.” Statements made herein are as of the date of
the filing of this Form 10-Q with the SEC and should not be relied upon as of any subsequent date. Unless otherwise required by applicable
law, we do not undertake, and we specifically disclaim, any obligation to update any forward-looking statements to reflect occurrences,
developments, unanticipated events or circumstances after the date of such statement.

                                                                         17

Table of Contents

Unless the context otherwise requires, all references to the “we”, “us” or “our” refer to 2U, Inc., together with its subsidiaries. The following
discussion and analysis of our financial condition and results of operations should be read in conjunction with our unaudited condensed
consolidated financial statements and related notes that appear in Item 1 of this Quarterly Report on Form 10-Q and with our audited consolidated
financial statements and related notes for the year ended December 31, 2017, which are included in our Annual Report on Form 10-K, filed with the
SEC on February 27, 2018.

Overview

Our Business

We are a leading education technology company that well-recognized nonprofit colleges and universities trust to bring them into the digital age.
Our comprehensive platform of tightly integrated technology and services provides the digital infrastructure universities need to attract, enroll,
educate and support students at scale. With our platform, students can pursue their education anytime, anywhere, without quitting their jobs or
moving; and university clients can improve educational outcomes, skills attainment and career prospects for a greater number of students.

         We have two reportable segments: the Graduate Program Segment and the Short Course Segment.

         x   Our Graduate Program Segment provides services to well-recognized nonprofit colleges and universities, primarily in the United
             States, to enable the online delivery of graduate programs. We target students seeking a full graduate degree of the same quality
             they would receive on-campus.

         x   Our Short Course Segment provides premium online short courses to working professionals in more than 150 countries. We target
             working professionals seeking career advancement through skills attainment.

Our core strategy is to launch graduate programs and short courses with new and existing university clients and to increase student enrollments
across our portfolio of offerings. We are also committed to continuously improving our platform to deliver high-quality university and student
experiences and outcomes at scale.

Recent Developments
On May 22, 2018 we   sold 3,833,334
                  Case              shares of our common
                          8:19-cv-03455-TDC               stock to the public,
                                                        Document        144-24 including 500,000
                                                                                     Filed       shares soldPage
                                                                                            10/27/20         pursuant
                                                                                                                   17to of
                                                                                                                        the 117
                                                                                                                            underwriters’ over-
allotment option. We received net proceeds of $330.8 million, which we intend to use for working capital and other general corporate purposes,
including expenditures for graduate program and short course marketing, technology and content development, in connection with new graduate
program and short course launches and growing existing graduate programs and short courses as well as the strategic acquisitions of, or
investment in, complementary products, technologies, solutions or businesses.

Our Business Model and Components of Operating Results

The key elements of our business model and components of our operating results are described below.

Revenue

Graduate Program Segment

Our Graduate Program Segment derives revenue primarily from contractually specified percentages of the amounts our university clients receive
from their students in 2U-enabled graduate programs for tuition and fees, less credit card fees and other specified charges we have agreed to
exclude in certain of our university client contracts. Most of our contracts with university clients in this segment have 10 to 15 year initial terms.

Short Course Segment

Our Short Course Segment derives revenue directly from contracts with students for the tuition and fees paid to enroll in and progress through our
short courses. Contractually specified percentages of the gross proceeds received from students are shared with the university clients, in the form
of a royalty recognized on our condensed consolidated statements of operations and comprehensive loss as curriculum and teaching costs. Our
contracts with university clients in this segment are typically shorter and less restrictive than our contracts with university clients in our Graduate
Program Segment.

                                                                            18

Table of Contents

Operating Costs

Our operating costs consist of the following:

Curriculum and teaching. Curriculum and teaching costs are associated with our Short Course Segment and primarily relate to royalties due to
our university clients based on the revenue associated with short course offerings. It also includes costs to compensate short course tutors.

Servicing and support. Servicing and support costs consist primarily of cash and non-cash compensation and benefit costs (including stock-
based compensation). It also includes software licensing, telecommunications, technical support and other costs related to providing access to
and support for our platform for our university clients and students. In addition, servicing and support includes costs to facilitate in-program field
placements, student immersions and other student enrichment experiences, as well as costs to assist our university clients with their state
compliance requirements.

Technology and content development. Technology and content development costs consist primarily of cash and non-cash compensation and
benefit costs (including stock-based compensation) and outsourced services costs related to the ongoing improvement and maintenance of our
platform, and the developed content for our graduate programs and short courses. It also includes the associated amortization expense related to
capitalized technology and content development, as well as hosting and other costs associated with maintaining our platform in a cloud
environment. Additionally, it includes the costs to support our internal infrastructure, including our cloud-based server usage.

Marketing and sales. Marketing and sales costs consist primarily of student acquisition activities across each of our segments. This includes the
cost of online advertising and student generation, as well as cash and non-cash compensation and benefit costs (including stock-based
compensation) for our graduate program and short course marketing, search engine optimization, marketing analytics and admissions application
counseling personnel.

General and administrative. General and administrative costs consist primarily of cash and non-cash compensation and benefit costs (including
stock-based compensation) for employees in our executive, administrative, finance and accounting, legal, communications and human resources
functions. It also includes external legal, accounting and other professional fees, telecommunications charges and other corporate costs such as
insurance and travel that are not related to another function.

Results of Operations

Second Quarter 2018 Highlights

    x     Revenue was $97.4 million, an increase of 49.9% from $65.0 million in the second quarter of 2017.
    x     Net loss was $(18.3) million, or $(0.33) per share, compared to $(11.8) million or $(0.25) per share, in the second quarter of 2017.
    x     Adjusted EBITDA loss was $(5.6) million, compared to $(1.5) million in the second quarter of 2017.
    x     We launched five new graduate programs.

Revenue
                    Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 18 of 117
Revenue for the three months ended June 30, 2018 was $97.4 million, an increase of 49.9%, from $65.0 million for the same period of 2017. Graduate
Program Segment revenue was $81.2 million for the three months ended June 30, 2018, an increase of 25.0%, from $65.0 million for the same period
of 2017, primarily due to a 27.8% increase in full course equivalent enrollments. We also reported incremental revenue of $16.2 million for the three
months ended June 30, 2018 related to our Short Course Segment, which was created as a result of our acquisition of GetSmarter in July 2017.

Revenue for the six months ended June 30, 2018 was $189.7 million, an increase of 46.1%, from $129.8 million for the same period of 2017. Graduate
Program Segment revenue was $161.8 million for the six months ended June 30, 2018, an increase of 24.6%, from $129.8 million for the same period
of 2017, primarily due to a 26.3% increase in full course equivalent enrollments. We also reported incremental revenue of $27.9 million for the six
months ended June 30, 2018 related to our Short Course Segment, which was created as a result of our acquisition of GetSmarter in July 2017.

Costs

Curriculum and teaching. Curriculum and teaching costs for the three months ended June 30, 2018 were $6.0 million, and we did not incur any
such costs in the same period of 2017, as a result of our acquisition of GetSmarter in July 2017.

                                                                          19

Table of Contents

Curriculum and teaching costs for the six months ended June 30, 2018 were $10.3 million, and we did not incur any such costs in the same period of
2017, as a result of our acquisition of GetSmarter in July 2017.

Servicing and support. Servicing and support costs for the three months ended June 30, 2018 were $17.3 million, an increase of $3.8 million or
28.5%, from $13.5 million for the same period of 2017. This was primarily due to a $2.7 million increase in cash and non-cash compensation and
benefit costs in our Graduate Program Segment, as we increased our headcount in servicing and support by 37% to serve a growing number of
students and faculty in existing and new graduate programs. Additionally, $0.5 million of the increase related to rent, travel, student immersion
costs and other service and support costs associated with our Graduate Program Segment. The remainder of the increase related to servicing and
support costs associated with our Short Course Segment.

Servicing and support costs for the six months ended June 30, 2018 were $32.5 million, an increase of $8.1 million or 33.4%, from $24.4 million for the
same period of 2017. This was primarily due to a $5.4 million increase in cash and non-cash compensation and benefit costs in our Graduate
Program Segment, as we increased our headcount in servicing and support by 36% to serve a growing number of students and faculty in existing
and new graduate programs. Additionally, $1.7 million of the increase related to rent, travel, student immersion costs and other service and support
costs associated with our Graduate Program Segment. The remainder of the increase related to servicing and support costs associated with our
Short Course Segment.

Technology and content development. Technology and content development costs for the three months ended June 30, 2018 were $15.2 million,
an increase of $4.1 million or 36.8%, from $11.1 million for the same period of 2017. The increase was due in part to a $0.5 million increase in cash
and non-cash compensation and benefit costs (net of amounts capitalized for technology and content development) in our Graduate Program
Segment, as we increased our headcount in technology and content development by 39% to support the scaling of existing and launch of new
graduate programs. This was also due to a $1.7 million increase related to higher amortization expense associated with capitalized technology and
content development, as well as higher hosting and licensing costs, in our Graduate Program Segment due to the larger number of courses that
have been developed and the continued maintenance of our platform in a cloud environment. The remainder of the increase primarily related to
technology and content development costs associated with our Short Course Segment.

Technology and content development costs for the six months ended June 30, 2018 were $29.1 million, an increase of $8.8 million or 42.9%, from
$20.3 million for the same period of 2017. The increase was due in part to a $1.6 million increase in cash and non-cash compensation and benefit
costs (net of amounts capitalized for technology and content development) in our Graduate Program Segment, as we increased our headcount in
technology and content development by 40% to support the scaling of existing and launch of new graduate programs. This was also due to a $3.5
million increase related to higher amortization expense associated with capitalized technology and content development, as well as higher hosting
and licensing costs, in our Graduate Program Segment due to the larger number of courses that have been developed and the continued
maintenance of our platform in a cloud environment. The remainder of the increase primarily related to technology and content development costs
associated with our Short Course Segment.

Marketing and sales. Marketing and sales costs for the three months ended June 30, 2018 were $58.4 million, an increase of $21.2 million or 56.7%,
from $37.2 million for the same period of 2017. The increase included $5.1 million of additional cash and non-cash compensation and benefit costs
in our Graduate Program Segment, as we increased our headcount in marketing and sales by 41% to acquire students for, and drive revenue growth
in existing and new graduate programs. Additionally, a $6.6 million increase related to direct internet marketing costs to acquire students for our
Graduate Program Segment, and a $7.6 million increase related to marketing and sales costs associated with our Short Course Segment. The
remainder of the increase related to other net costs to support graduate program marketing efforts.

Marketing and sales costs for the six months ended June 30, 2018 were $111.4 million, an increase of $39.5 million or 55.0%, from $71.9 million for
the same period of 2017. The increase included $9.2 million of additional cash and non-cash compensation and benefit costs in our Graduate
Program Segment, as we increased our headcount in marketing and sales by 38% to acquire students for, and drive revenue growth in existing and
new graduate programs. Additionally, a $12.8 million increase related to direct internet marketing costs to acquire students for our Graduate
Program Segment, and a $14.2 million increase related to marketing and sales costs associated with our Short Course Segment. The remainder of
the increase related to other net costs to support graduate program marketing efforts.
General and administrative.    General and administrative Document
                   Case 8:19-cv-03455-TDC                 costs for the three months ended
                                                                           144-24        FiledJune  30, 2018 werePage
                                                                                                 10/27/20         $22.5 million,
                                                                                                                         19 of an  increase of $8.6
                                                                                                                                 117
million or 61.4%, from $13.9 million for the same period of 2017. This was primarily due to a $3.6 million increase in cash and non-cash
compensation and benefit costs in our Graduate Program Segment, as we increased our headcount in general and administrative by 26% to support
our growing business. Other general and administrative costs in our Graduate Program Segment increased by $1.7 million due to higher consulting
and other professional services, travel costs and rent and other facilities costs, partially offset by reductions in year-over-year costs after the
integration of our enterprise resource planning system that was

                                                                             20

Table of Contents

completed in the second quarter of 2017 in our Graduate Program Segment. The remaining increase of $3.3 million related to general and
administrative costs associated with our Short Course Segment.

General and administrative costs for the six months ended June 30, 2018 were $44.3 million, an increase of $16.7 million or 60.7%, from $27.6 million
for the same period of 2017. This was primarily due to a $10.1 million increase in cash and non-cash compensation and benefit costs in our
Graduate Program Segment, as we increased our headcount in general and administrative by 25% to support our growing business. Other general
and administrative costs in our Graduate Program Segment increased by $1.1 million due to higher consulting and other professional services,
travel costs and rent and other facilities costs, partially offset by reductions in year-over-year costs after the integration of our enterprise resource
planning system that was completed in the second quarter of 2017 in our Graduate Program Segment. The remaining increase of $5.5 million related
to general and administrative costs associated with our Short Course Segment.

Net Interest Income (Expense)

Interest income is derived from interest received on our cash and cash equivalents. Interest expense consists primarily of fees associated with our
revolving line of credit and interest associated with our government grants. Net interest income (expense) reflects the aggregation of interest
income and interest expense. In the three months ended June 30 2018, we earned net interest income of $0.9 million, compared to $0.1 million in the
same period of 2017, primarily driven by a higher cash balance resulting from our May 2018 public offering of common stock. In the six months
ended June 30 2018, we earned net interest income of $1.2 million, compared to $0.2 million in the same period of 2017, primarily driven by a higher
cash balance resulting from the May 2018 public offering of common stock.

Other Non-Operating Income (Expense), Net

Other non-operating income (expense), net primarily consists of foreign currency gains and losses. For the three months ended June 30, 2018,
we incurred other expense, net, of $0.8 million, compared to $1.0 million in the same period of 2017. For the six months ended June 30, 2018,
we incurred other expense, net, of $1.2 million, compared to $1.0 million in the same period of 2017.

Income Tax Benefit

Our income tax provisions consist of federal, state and foreign income taxes. The tax provisions for the three and six months ended June 30,
2018 and 2017 were based on estimated full-year effective tax rates including the mix of income for the period between higher-taxed and lower-taxed
jurisdictions, after giving effect to significant items related specifically to the interim periods, and loss-making entities for which it is not more likely
than not that a tax benefit will be realized on the loss.

Our effective tax rate was approximately 16% and 0% for the three months ended June 30, 2018 and 2017, respectively, and 13% and 0% for the six
months ended June 30, 2018 and 2017, respectively. A one-time tax benefit of $3.0 million related to an asset acquisition of certain third-party
technologies is included in our income tax benefit for the three and six months ended June 30, 2018. This benefit relates to the reversal of our tax
valuation allowance that was no longer needed as a result of establishing a net deferred tax liability. Excluding the one-time tax benefit, our tax
benefit of $0.6 million and $1.8 million for the three and six months ended June 30, 2018, respectively, related to losses generated by operations and
the amortization of acquired intangibles in our Short Course Segment that are expected to be realized through future reversing taxable temporary
differences. We expect to continue to recognize a tax benefit in the future for our Short Course Segment to the extent that this segment continues
to generate pre-tax losses while carrying deferred tax liabilities that are in excess of deferred tax assets. To date, we have not been required to pay
U.S. federal income taxes because of our current and accumulated net operating losses.

On December 22, 2017, Staff Accounting Bulletin No. 118 (“SAB 118”) was issued to address the application of U.S. GAAP in situations when a
registrant does not have the necessary information available, prepared, or analyzed (including computations) in reasonable detail to complete the
accounting for certain income tax effects of the Tax Cuts and Jobs Act of 2017 (“Tax Act”). As of June 30, 2018, we are still evaluating certain
components of the Tax Act; however, we have finalized our determination that no transitional tax is required. As we collect and compare necessary
data and interpret the Tax Act and any additional guidance issued by the U.S. Treasury Department, the Internal Revenue Service, and other
standard-setting bodies, we may make adjustments to the provisional amounts recorded.

Consolidated Statements of Operations as a Percentage of Revenue

The following table sets forth selected consolidated statements of operations data as a percentage of revenue for each of the periods indicated.

                                                                             21

Table of Contents
                                                 Three
                    Case 8:19-cv-03455-TDC Document    Months Ended
                                                     144-24     Filed 10/27/20 PageSix20
                                                                                       Months Ended
                                                                                         of 117
                                                                          June 30,                                               June 30,
                                                                2018                      2017                         2018                     2017
Revenue                                                                100.0%                    100.0%                       100.0%                   100.0%
Costs and expenses
  Curriculum and teaching                                                6.2                       —                            5.4                      —
  Servicing and support                                                 17.8                      20.7                         17.1                     18.8
  Technology and content development                                    15.6                      17.1                         15.3                     15.7
  Marketing and sales                                                   59.9                      57.4                         58.7                     55.4
  General and administrative                                            23.1                      21.4                         23.4                     21.3
     Total costs and expenses                                          122.6                     116.6                        119.9                    111.2
Loss from operations                                                   (22.6)                    (16.6)                       (19.9)                   (11.2)
Other income (expense):
  Interest income                                                        0.9                       0.1                           0.7                     0.2
  Interest expense                                                       0.0                       0.0                           0.0                     0.0
  Other income (expense), net                                           (0.8)                     (1.6 )                        (0.6)                   (0.8)
     Total other income (expense)                                        0.1                      (1.5)                          0.1                    (0.6)
Loss before income taxes                                               (22.5)                    (18.1)                        (19.8)                  (11.8)
Income tax benefit                                                       3.7                       —                             2.5                     —
Net loss                                                               (18.8)%                   (18.1)%                       (17.3)%                 (11.8)%

Key Business and Financial Performance Metrics

We use a number of key metrics to evaluate our business, measure our performance, identify trends affecting our business, formulate financial
projections and make strategic decisions. In addition to adjusted EBITDA, which we discuss below, and revenue and the components of loss from
operations in the section above entitled “Our Business Model and Components of Operating Results,” we utilize full course equivalent
enrollments as a key metric to evaluate the success of our growth strategy.

Full Course Equivalent Enrollments in Our University Clients’ Offerings

We measure full course equivalent enrollments for each of the courses offered during a particular period by taking the number of students enrolled
in that course and multiplying it by the percentage of the course completed during that period. We use this metric to account for the fact that many
courses we enable straddle two or more fiscal quarters. For example, if a course had 25 enrolled students and 40% of the course was completed
during a particular period, we would count the course as having 10 full course equivalent enrollments for that period. Any individual student may
be enrolled in more than one course during a period.

Average revenue per full course equivalent enrollment represents our weighted-average revenue per course across the mix of courses being
offered during a period in each of our operating segments. This number is derived by dividing the total revenue for a period for each of our
operating segments by the number of full course equivalent enrollments in the applicable segment during that same period. This amount may vary
from period to period depending on the academic calendars of our university clients, the relative growth rates of our graduate programs and short
courses, as applicable, and varying tuition levels.

The following table sets forth the full course equivalent enrollments and average revenue per full course equivalent enrollment in our Graduate
Program Segment and Short Course Segment for the periods presented.

                                                                            Three Months Ended                                   Six Months Ended
                                                                                 June 30,                                             June 30,
                                                                          2018              2017                              2018              2017
Graduate Program Segment
Full course equivalent enrollments                                               30,548                   23,903                  60,318                 47,760
Average revenue per full course equivalent enrollment              $              2,658   $                2,719   $               2,682    $             2,718
Short Course Segment
Full course equivalent enrollments                                                8,222                      —                    14,224                    —
Average revenue per full course equivalent enrollment              $              1,972   $                  —     $               1,964    $               —

                                                                        22

Table of Contents

Of the increase in graduate program full course equivalent enrollments for the three months ended June 30, 2018, 3,352 or 50.4% were attributable
to graduate programs launched during the preceding 12 months. Of the increase in graduate program full course equivalent enrollments for the six
months ended June 30, 2018, 5,596 or 44.6% were attributable to graduate programs launched during the preceding 12 months.

Adjusted EBITDA

Adjusted EBITDA represents our earnings before net interest income (expense), taxes, depreciation and amortization, foreign currency gains or
losses, acquisition-related gains or losses and stock-based compensation expense. Adjusted EBITDA is a key measure used by our management
and board of directors to understand and evaluate our core operating performance and trends, to prepare and approve our annual budget and to
develop short- and long-term operational plans. In particular, the exclusion of certain expenses in calculating adjusted EBITDA can provide a
useful measure forCase
                   period-to-period comparisons of our core
                           8:19-cv-03455-TDC                business. Accordingly,
                                                        Document        144-24 we        believe
                                                                                      Filed      that adjustedPage
                                                                                              10/27/20         EBITDA
                                                                                                                    21provides
                                                                                                                       of 117useful information
to investors and others in understanding and evaluating our operating results in the same manner as our management and board of directors.

Adjusted EBITDA is not a measure calculated in accordance with U.S. GAAP, and should not be considered as an alternative to any measure of
financial performance calculated and presented in accordance with U.S. GAAP. In addition, adjusted EBITDA may not be comparable to similarly
titled measures of other companies because other companies may not calculate adjusted EBITDA in the same manner as we do. We prepare
adjusted EBITDA to eliminate the impact of stock-based compensation expense, which we do not consider indicative of our core operating
performance.

Our use of adjusted EBITDA has limitations as an analytical tool, and you should not consider it in isolation or as a substitute for analysis of our
financial results as reported under U.S. GAAP. Some of these limitations are:

         x    although depreciation and amortization are non-cash charges, the assets being depreciated and amortized may have to be replaced in
              the future, and adjusted EBITDA does not reflect cash capital expenditure requirements for such replacements or for new capital
              expenditure requirements;

         x    adjusted EBITDA does not reflect changes in, or cash requirements for, our working capital needs;

         x    adjusted EBITDA does not reflect acquisition related gains or losses such as, but not limited to, post-acquisition changes in the
              value of contingent consideration reflected in operations;

         x    adjusted EBITDA does not reflect the potentially dilutive impact of equity-based compensation;

         x    adjusted EBITDA does not reflect interest or tax payments that may represent a reduction in cash available to us; and

         x    other companies, including companies in our industry, may calculate adjusted EBITDA differently, which reduces its usefulness as a
              comparative measure.

Because of these and other limitations, you should consider adjusted EBITDA alongside other U.S. GAAP-based financial performance measures,
including various cash flow metrics, net income (loss) and our other U.S. GAAP results. The following table presents a reconciliation of net loss to
adjusted EBITDA (loss) for each of the periods indicated:

                                                                              Three Months Ended                           Six Months Ended
                                                                                   June 30,                                     June 30,
                                                                            2018              2017                      2018              2017
                                                                                                       (in thousands)
Net loss                                                              $          (18,347) $           (11,754) $           (33,218) $           (15,193)
Adjustments:
  Interest income                                                                  (912)                 (53)               (1,254)                (249)
  Interest expense                                                                   27                    1                    54                    1
  Foreign currency loss                                                             825                1,031                 1,220                1,031
  Depreciation and amortization expense                                           7,408                3,783                14,783                7,431
  Income tax benefit                                                             (3,565)                  —                 (4,793)                  —
  Stock-based compensation expense                                                9,009                5,495                16,131                9,390
     Total adjustments                                                           12,792               10,257                26,141               17,604
Adjusted EBITDA (loss)                                                $          (5,555) $            (1,497) $             (7,077) $             2,411

                                                                           23

Table of Contents

Capital Resources and Liquidity

Capital Expenditures

During the six months ended June 30, 2018, we had capital asset additions of $55.2 million, which were comprised of $44.0 million in capitalized
technology and content development, $5.8 million of trade and domain names, $4.3 million of other property and equipment, and $1.1 million of
other property and equipment. The $55.2 million of capital asset additions consisted of $45.2 million in cash capital expenditures and $10.0 million
of non-cash capital expenditures, primarily related to the acquisition of certain long-lived assets for which we have an accrued liability. For the full
year of 2018, we expect new capital asset additions of approximately $82 to $86 million, of which approximately $2 to $3 million will be funded by
landlord leasehold improvement allowances, with $2 million related to the acquisition of certain long-lived assets for which we are not obligated to
make a payment until 2019 and $3 million related to a one-time tax benefit related to the acquisition of certain long-lived assets.

Sources of Liquidity

Lines of Credit

In June 2017, we amended our credit agreement with Comerica Bank (“Comerica”) for a $25.0 million revolving line of credit pursuant to which,
among other things, Comerica consented to our acquisition of GetSmarter and our formation of certain subsidiaries in connection therewith, and
we extended the maturity
                  Casedate   through July 31, 2017. In the
                         8:19-cv-03455-TDC                 second quarter
                                                        Document          of 2018, we
                                                                       144-24         further
                                                                                    Filed     amended our Page
                                                                                            10/27/20      credit agreement
                                                                                                                  22 of 117to extend the maturity
date through September 30, 2018. No amounts were outstanding under this credit agreement as of June 30, 2018 or December 31, 2017.

Certain of our operating lease agreements entered into prior to June 30, 2018 require security deposits in the form of cash or an unconditional,
irrevocable letter of credit. As of June 30, 2018, we had entered into standby letters of credit totaling $15.0 million, as security deposits for the
applicable leased facilities and in connection with government grants. These letters of credit reduced the aggregate amount we may borrow under
its revolving line of credit to $10.0 million.

Under this revolving line of credit, we have the option of borrowing funds subject to (i) a base rate, which is equal to 1.5% plus the greater of
Comerica’s prime rate, the federal funds rate plus 1% or the 30 day LIBOR plus 1%, or (ii) LIBOR plus 2.5%. For amounts borrowed under the base
rate, we may make interest-only payments quarterly, and may prepay such amounts with no penalty. For amounts borrowed under LIBOR, we may
make interest-only payments in periods of one, two and three months and will be subject to a prepayment penalty if we repay such borrowed
amounts before the end of the interest period.

Borrowings under the line of credit are collateralized by substantially all of our assets. The availability of borrowings under this credit line is
subject to our compliance with reporting and financial covenants, including, among other things, that we achieve specified minimum three-month
trailing revenue levels during the term of the agreement and specified minimum six-month trailing profitability levels for some of our graduate
programs, measured quarterly. In addition, we are required to maintain a minimum adjusted quick ratio, which measures our short-term liquidity, of
at least 1.10 to 1.00. As of June 30, 2018 and December 31, 2017, our adjusted quick ratios were 11.20 and 5.44, respectively.

The covenants under the line of credit also place limitations on our ability to incur additional indebtedness or to prepay permitted indebtedness,
grant liens on or security interests in our assets, carry out mergers and acquisitions, dispose of assets, declare, make or pay dividends, make
capital expenditures in excess of specified amounts, make investments, loans or advances, enter into transactions with our affiliates, amend or
modify the terms of our material contracts, or change our fiscal year. If we are not in compliance with the covenants under the line of credit, after
any opportunity to cure such non-compliance, or we otherwise experience an event of default under the line of credit, the lenders may require
repayment in full of all principal and interest outstanding. If we fail to repay such amounts, the lenders could foreclose on the assets we have
pledged as collateral under the line of credit. We are currently in compliance with all such covenants.

Our $1.9 million revolving debt facilities related to the Short Course Segment expired and were not renewed as of March 31, 2018.

Government Grants

In June 2017, we entered into two conditional loan agreements with Prince George’s County, Maryland and the State of Maryland, respectively, for
an aggregate amount of $3.5 million, each bearing an interest rate of 3% per annum. These agreements are conditional loan obligations that may be
forgiven provided that we attain certain conditions related to employment levels at our Lanham, Maryland headquarters. The loan with the State
of Maryland has a maturity date of December 31, 2026, and the loan with

                                                                          24

Table of Contents

Prince George’s County, Maryland has a maturity date of June 22, 2027. The interest expense related to these loans for the three and six months
ended June 30, 2018 and 2017 is immaterial.

Public Offering of Common Stock

On May 22, 2018 we sold 3,833,334 shares of our common stock to the public, including 500,000 shares sold pursuant to the underwriters’ over-
allotment option. We received net proceeds of $330.8 million, which we intend to use for working capital and other general corporate purposes,
including expenditures for graduate program and short course marketing, technology and content development, in connection with new graduate
program and short course launches and growing existing graduate programs and short courses as well as the strategic acquisitions of, or
investment in, complementary products, technologies, solutions or businesses.

Working Capital

Our cash as of June 30, 2018 was held for working capital purposes. Our working capital as of June 30, 2018 and December 31, 2017 was $457.0
million and $190.1 million, respectively. We do not enter into investments for trading or speculative purposes. We invest any cash in excess of our
immediate requirements in investments designed to preserve the principal balance and provide liquidity. Accordingly, our cash is invested
primarily in demand deposit accounts that are currently providing only a minimal return.

Cash Flows

The following table summarizes our cash flows for the periods presented:

                                                                                                                       Six Months Ended
                                                                                                                            June 30,
                                                                                                                2018                      2017
                                                                                                                        (in thousands)
Cash (used in) provided by:
  Operating activities                                                                                 $               (20,202) $                 (8,137)
  Investing activities                                                                                                 (45,263)                  (26,257)
  Financing activities
                  Case 8:19-cv-03455-TDC Document                         144-24 Filed 10/27/20 Page332,248
                                                                                                     23 of 117                                    5,117
Effect of exchange rate changes on cash                                                                                (1,319)                   (1,031)
Net increase (decrease) in cash, cash equivalents and restricted cash                                   $             265,464 $                 (30,308)

Operating Activities

Cash used in operating activities for the six months ended June 30, 2018 was $20.2 million, an increase of $12.1 million or 148.3% from $8.1 million
for the same period of 2017. This was primarily due to a $33.2 million consolidated net loss and a $24.7 million decrease in cash due to changes in
working capital in our Graduate Program Segment. These decreases in cash were partially offset by $16.1 million in stock-based compensation
expense, $14.8 million in depreciation and amortization expense and $6.8 million due to increases in cash from working capital within our Short
Course Segment.

Investing Activities

Cash used in investing activities for the six months ended June 30, 2018 was $45.3 million, an increase of $19.0 million or 72.4% from $26.3 million
for the same period of 2017. This was primarily due to increases in additions to amortizable intangible assets of $12.0 million to support a greater
number of launched graduate programs and short courses. The change was also driven by an increase of $17.3 million in acquisitions of
technology to be integrated into our platform, including $9.0 million related to the purchase of WeWork’s intangible assets. These increases in
outflows were partially offset by a $10.3 million decrease in purchases of property, plant and equipment as we completed the buildout of leasehold
improvements in our leased facilities in the prior year.

Financing Activities

Cash provided by financing activities for the six months ended June 30, 2018 was $332.2 million, an increase of $327.1 million from $5.1 million for
the same period of 2017. This was primarily due to $330.8 million in proceeds received from our public offering of common stock.

                                                                           25

Table of Contents

Other

We do not have any off-balance sheet arrangements, as defined in Item 303(a)(4)(ii) of Regulation S-K, such as the use of unconsolidated
subsidiaries, structured finance, special purpose entities or variable interest entities.

Critical Accounting Policies

Revenue Recognition, Accounts Receivable and Allowance for Doubtful Accounts

On January 1, 2018, we adopted ASU No. 2014-09, Revenue from Contracts with Customers (Topic 606) and the related amendments using the
modified retrospective transition method and concluded that doing so did not have a material impact on the amount and timing of either our
revenue or costs. As part of our assessment, we completed reviews of our contracts and evaluated our costs, including costs of obtaining
contracts with our university clients and costs associated with content development. Certain of these contract and content costs will be
capitalized under the new standard. The adoption of ASU 2014-09 did not have a material impact as of January 1, 2018, and no cumulative
adjustment was recorded. Further, the amounts reported as of June 30, 2018 on our condensed consolidated balance sheets and the results of
operations for the three and six months ended June 30, 2018 reported on the condensed consolidated statements of operations and comprehensive
loss would not have been materially different than under legacy U.S. GAAP (i.e., Topic 605).

We generate substantially all of our revenue from contractual arrangements with either our university clients or students to provide a
comprehensive platform of tightly integrated technology and technology-enabled services that support our graduate programs and short courses.

Performance Obligations

A performance obligation is a promise in a contract to transfer a distinct good or service to the customer. A contract’s transaction price is
allocated to each distinct performance obligation and recognized as revenue when, or as, the performance obligation is satisfied.

Our Graduate Program Segment derives revenue primarily from contractually specified percentages of the amounts our university clients receive
from their students in 2U-enabled graduate programs for tuition and fees, less credit card fees and other specified charges we have agreed to
exclude in certain university client contracts. Our contracts with university clients in this segment have 10 to 15 year initial terms and have a single
performance obligation, as the promises to provide a platform of tightly integrated technology and services university clients need to attract,
enroll, educate and support students are not distinct within the context of the contracts. The single performance obligation is delivered as the
university clients receive and consume benefits, which occurs ratably over a series of academic terms. The fees received from university clients
over the term of the arrangement are variable in nature in that they are dependent upon the number of students that are enrolled in the program
within each academic term. The fees are allocated to and are recognized ratably over the related academic term, defined as the period beginning on
the first day of classes through the last. A refund allowance is established for our share of tuition and fees ultimately uncollected by university
clients.

Our Short Course Segment derives revenue directly from contracts with students for the tuition and fees paid to enroll in and progress through our
short courses which run between six and 16 weeks. Our contracts with students in this segment have multiple performance obligations as the
delivery of the short course8:19-cv-03455-TDC
                   Case       and student support services Document
                                                             are each considered
                                                                           144-24distinctFiled
                                                                                          performance  obligations.
                                                                                                10/27/20       Page These
                                                                                                                       24performance
                                                                                                                          of 117 obligations are
each satisfied ratably over the same short course presentation period, which is defined as the period beginning on the first day of the course
through the last. We recognize the gross proceeds received from our students and share contractually specified percentages with our university
clients, for providing short course content and certification, in the form of a royalty recognized as curriculum and teaching costs on our condensed
consolidated statements of operations and comprehensive loss. Our contracts with university clients in this segment are typically shorter and less
restrictive than our contracts with university clients in our Graduate Program Segment.

We do not disclose the value of unsatisfied performance obligations for our Graduate Program Segment because the variable consideration is
allocated entirely to a wholly unsatisfied promise to transfer a service that forms part of a single performance obligation. We do not disclose the
value of unsatisfied performance obligations for our Short Course Segment because the performance obligation is part of a contract that has an
original duration of less than one year.

Contract Acquisition Costs

We pay commissions to certain of our employees to obtain contracts with university clients in our Graduate Program Segment. These costs are
capitalized and recorded on a contract-by-contract basis and amortized using the straight-line method over the expected life, which is generally the
length of the contract.

With respect to contract acquisition costs in our Short Course Segment, we have elected to apply the practical expedient in ASC Topic 606 to
expense these costs as incurred, as the terms of contracts with students in this segment are less than one year.

                                                                           26

Table of Contents

Payments to University Clients

Pursuant to certain of our contracts in the Graduate Program Segment, we have made, or are obligated to make, payments to university clients in
exchange for contract extensions and various marketing and other rights. Generally, these amounts are capitalized and amortized as contra revenue
over the life of the contract, commencing on the later of when payment is due or when contract revenue recognition begins.

Accounts Receivable, Contract Assets and Liabilities

Balance sheet items related to contracts consist of accounts receivable, net and deferred revenue on our condensed consolidated balance sheets.
Our accounts receivable, net also includes unbilled revenue. Accounts receivable, net is stated at net realizable value, and we utilize the allowance
method to provide for doubtful accounts based on management’s evaluation of the collectability of the amounts due. Our estimates are reviewed
and revised periodically based on historical collection experience and a review of the current status of accounts receivable, net. Historically, actual
write-offs for uncollectible accounts have not significantly differed from prior estimates. We recognize unbilled revenue when revenue recognition
occurs in advance of billings. Unbilled revenue is recognized in our Graduate Program Segment because billings to university clients does not
occur until after the academic term has commenced and final enrollment information is available.

Deferred revenue as of each balance sheet date represents the excess of amounts billed or received as compared to amounts recognized in revenue
on our condensed consolidated statements of operations and comprehensive loss as of the end of the reporting period, and such amounts are
reflected as a current liability on our condensed consolidated balance sheets. We generally receive payments for our share of tuition and fees from
graduate program university clients early in each academic term and from short course students, either in full upon registration for the course or in
full before the end of the course based on a payment plan, prior to completion of the service period. These payments are recorded as deferred
revenue until the services are delivered or until our obligations are otherwise met, at which time revenue is recognized.

Goodwill

Goodwill is the excess of purchase price over the fair value of identified net assets of the business acquired. Our goodwill balance was established
in connection with our acquisition of GetSmarter in 2017. We will review goodwill at least annually, as of October 1, for possible impairment.
Between annual tests, goodwill is reviewed for possible impairment if an event occurs or circumstances change that would more likely than not
reduce the fair value of the reporting unit below its carrying value. We will test our goodwill at the reporting unit level, which is an operating
segment or one level below an operating segment. We initially will assess qualitative factors to determine if it is necessary to perform the two-step
goodwill impairment review. We will review our goodwill for impairment using the two-step process if we decide to bypass the qualitative
assessment or determine that it is more likely than not that the fair value of a reporting unit is less than its carrying value based on our qualitative
assessment. Upon the completion of the two-step process, we may be required to recognize an impairment based on the difference between the
carrying value and the fair value of the goodwill recorded.

Internally-Developed Intangible Assets

Capitalized Technology

Capitalized technology includes certain purchased software and technology licenses, direct third-party costs, and internal payroll and payroll-
related costs used in the creation of our internal-use software. Software development projects generally include three stages: the preliminary
project stage (all costs are expensed as incurred), the application development stage (certain costs are capitalized and certain costs are expensed
as incurred) and the post-implementation/operation stage (all costs are expensed as incurred). Costs capitalized in the application development
stage include costs of designing the application, coding, integrating our and the university’s networks and systems, and the testing of the
software. Capitalization
                  Caseof8:19-cv-03455-TDC
                          costs requires judgment in determining
                                                         Document   when144-24
                                                                           a project hasFiled
                                                                                         reached the application
                                                                                               10/27/20          development
                                                                                                              Page           stage and the period
                                                                                                                      25 of 117
over which we expect to benefit from the use of that software. Once the software is placed in service, these costs are amortized on the straight-line
method over the estimated useful life of the software, which is generally three to five years.

Capitalized Content Development

We develop content for each offering on a course-by-course basis in conjunction with the faculty for each graduate program and short course.
University clients and their faculty generally provide materials used for the course in an on-campus setting, including curricula, case studies and
other reading materials, and presentations. We are responsible for the conversion of the materials into a

                                                                          27

Table of Contents

format suitable for delivery through our online learning platform, including all expenses associated with this effort. With regard to the Graduate
Program Segment, the development of content is part of our single performance obligation and is considered a contract fulfillment cost.

The content development costs that qualify for capitalization are third-party direct costs, such as videography, editing and other services
associated with creating digital content. Additionally, we capitalize internal payroll and payroll-related costs incurred to create and produce videos
and other digital content utilized in the university clients’ offerings for delivery via our online learning platform. Capitalization ends when content
has been fully developed by both us and the university client, at which time amortization of the capitalized content development costs begin. The
capitalized costs for each offering are recorded on a course-by-course basis and included in capitalized content costs in amortizable intangible
assets, net on our condensed consolidated balance sheets. These costs are amortized using the straight-line method over the estimated useful life
of the respective course, which is generally four to five years. The estimated useful life corresponds with the planned curriculum refresh rate. This
refresh rate is consistent with expected curriculum refresh rates as cited by faculty members for similar on-campus offerings. It is reasonably
possible that developed content could be refreshed before the estimated useful lives are complete or be expensed immediately in the event that the
development of a course is discontinued prior to launch.

Evaluation of Long-Lived Assets

We review long-lived assets, which consist of property and equipment, capitalized technology costs, capitalized content development costs and
acquired finite-lived intangible assets, for impairment whenever events or changes in circumstances indicate the carrying value of an asset may not
be recoverable. Recoverability of a long-lived asset is measured by a comparison of the carrying value of an asset or asset group to the future
undiscounted net cash flows expected to be generated by that asset or asset group. If such assets are not recoverable, the impairment to be
recognized is measured by the amount by which the carrying value of an asset exceeds the estimated fair value (discounted cash flow) of the asset
or asset group. In order to assess the recoverability of the capitalized technology and content development costs, the costs are grouped by degree
vertical, which is the lowest level of independent cash flows. Our impairment analysis is based upon cumulative results and forecasted
performance. The actual results could vary from our forecasts, especially in relation to recently launched programs.

Stock-Based Compensation

We have issued three types of stock-based awards under our stock plans: stock options, restricted stock units and stock awards. Stock option
awards granted to employees, directors and independent contractors are measured at fair value at each grant date. We rely on the Black-Scholes
option pricing model for estimating the fair value of stock options granted, and expected volatility is based on the historical volatilities of our
common stock. For awards subject to service-based vesting conditions, we recognize compensation expense on a straight-line basis over the
requisite service period of the award. Prior to January 1, 2017, we adjusted stock-based compensation expense for estimated forfeitures. Beginning
on January 1, 2017, we account for forfeitures (and the impact on stock-based compensation expense) as they occur. Stock options subject to
service-based vesting generally vest at various times from the date of the grant, with most stock options vesting in tranches, generally over a
period of four years. Restricted stock units subject to service-based vesting generally vest 25% on each anniversary of the grant date over four
years.

Income Tax (Expense) Benefit

Income taxes are accounted for under the asset and liability method, which requires the recognition of deferred tax assets and liabilities for the
expected future tax consequences of events that are included in the financial statements. Under this method, the deferred tax assets and liabilities
are determined based on the differences between the financial statement and tax bases of the assets and liabilities using enacted tax rates in effect
for the year in which the differences are expected to reverse. The effect of a change in tax rates on the deferred tax assets and liabilities is
recognized in earnings in the period when the new rate is enacted. Deferred tax assets are subject to periodic recoverability assessments. Valuation
allowances are established, when necessary, to reduce deferred tax assets to the amount that more likely than not will be realized. We consider all
positive and negative evidence relating to the realization of the deferred tax assets in assessing the need for a valuation allowance. We currently
maintain a full valuation allowance against our deferred tax assets in the U.S and certain entities in the foreign jurisdictions.

We record a liability for unrecognized tax benefits resulting from uncertain tax positions taken or expected to be taken in a tax return. We account
for uncertainty in income taxes using a two-step approach for evaluating tax positions. Step one, recognition, occurs when we conclude that a tax
position, based solely on its technical merits, is more likely than not to be sustained upon examination. Step two, measurement, determines the
amount of benefit that is more likely than not to be realized upon ultimate settlement with a taxing authority that has full knowledge of all relevant
information. De-recognition of a tax position that was previously recognized would occur if we subsequently determine that a tax position no
longer meets the more likely than not threshold of being sustained. We
                                                    28
                    Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 26 of 117
Table of Contents

recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense on our consolidated statements of operations.

Recent Accounting Pronouncements

Refer to Note 2 in the “Notes to Condensed Consolidated Financial Statements” included in Part I, Item 1 of this Quarterly Report on Form 10-Q for
a discussion of FASB’s recent accounting pronouncements and their effect on us.

Item 3. Quantitative and Qualitative Disclosures About Market Risk

There have been no material changes to market risk from the information provided in Part II, Item 7A of our Annual Report on Form 10-K, filed with
the SEC on February 27, 2018, except for the changes in foreign currency exchange risk resulting from our acquisition of GetSmarter, as described
below.

Foreign Currency Exchange Risk

Prior to July 1, 2017, we did not have significant foreign currency exchange risk. Beginning in the third quarter of 2017, with the acquisition of
GetSmarter, we now transact material business in foreign currencies and are exposed to risks resulting from fluctuations in foreign currency
exchange rates. Our primary exposures are related to non-U.S. dollar denominated revenue and operating expenses in South Africa and the United
Kingdom. Accounts relating to foreign operations are translated into U.S. dollars using prevailing exchange rates at the relevant period end. As a
result, we would experience increased revenue and operating expenses in our non-U.S. operations if there were a decline in the value of the U.S.
dollar relative to these foreign currencies. Conversely, we would experience decreased revenue and operating expenses in our non-U.S. operations
if there were an increase in the value of the U.S. dollar relative to these foreign currencies. Translation adjustments are included as a separate
component of stockholders’ equity.

For the six months ended June 30, 2018 and 2017, our foreign currency translation adjustment was a loss of $9.5 million and zero dollars,
respectively.

For the three months ended June 30, 2018 and 2017, we recognized a foreign currency exchange loss of $0.8 million and $1.0 million, respectively,
included on our consolidated statements of operations and comprehensive loss. For the six months ended June 30, 2018 and 2017, we recognized a
foreign currency exchange loss of $1.2 million and $1.0 million, respectively, included on our consolidated statements of operations and
comprehensive loss.

The foreign exchange rate volatility of the trailing 12 months ending June 30, 2018 was 9.2% and 5.9% for the South African rand and British
pound, respectively. A 10% fluctuation of foreign currency exchange rates would have had an immaterial effect on our results of operations and
cash flows for all periods presented.The fluctuations of currencies in which we conduct business can both increase and decrease our overall
revenue and expenses for any given fiscal period. Such volatility, even when it increases our revenues or decreases our expenses, impacts our
ability to accurately predict our future results and earnings.

Item 4. Controls and Procedures

Evaluation of Disclosure Controls and Procedures

We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports under the
Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such
information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as
appropriate, to allow timely decisions regarding required disclosure based on the definition of “disclosure controls and procedures” as
promulgated under the Exchange Act and the rules and regulations thereunder. In designing and evaluating the disclosure controls and
procedures, management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable
assurance of achieving the desired control objectives, and management necessarily was required to apply its judgment in evaluating the cost-
benefit relationship of possible controls and procedures. Based on this evaluation, management concluded that our disclosure controls and
procedures were effective as of June 30, 2018.

We are in the process of evaluating the existing controls and procedures of GetSmarter and integrating GetSmarter into our internal control over
financial reporting. In accordance with SEC Staff guidance permitting a company to exclude an acquired business from management’s assessment
of the effectiveness of internal control over financial reporting for one year following the date that the acquisition is completed, we excluded
GetSmarter from our assessment of the effectiveness of internal control over financial reporting as of June 30, 2018.

                                                                         29

Table of Contents

Changes in Internal Control Over Financial Reporting

We made no changes in internal control over financial reporting during the second quarter of 2018 that materially affected, or are reasonably likely
to materially affect, our internal control over financial reporting other than changes in control to integrate the business we acquired in the
GetSmarter acquisition.
                 Case       8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 27 of 117
PART II. OTHER INFORMATION

Item 1.     Legal Proceedings

The information required by this Item is incorporated herein by reference to Note 5 in “Notes to Condensed Consolidated Financial Statements”
included in Part I, Item 1 of this Quarterly Report on Form 10-Q.

Item 1A. Risk Factors

The risks described in Part I, Item 1A “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2017, which was filed
with the SEC on February 27, 2018, remain current in all material respects. These risks do not identify all risks that we face. Our operations could
also be affected by factors that are not presently known to us or that we currently consider to be immaterial to our operations.

Item 2. Unregistered Sales of Equity Securities and Use of Proceeds

None.

Item 3.     Defaults Upon Senior Securities

None.

Item 4.     Mine Safety Disclosures

None.

Item 5.     Other Information

None.

Item 6.     Exhibits

Exhibit                                                                                              Exhibit
Number                             Description                         Form           File No.       Number          Filing Date       Filed Herewith
            3.1   Amended and Restated Certificate of                       8-K       001-36376             3.1       April 4, 2014
                  Incorporation of the Registrant.

            3.2   Amended and Restated Bylaws of the                        8-K       001-36376             3.2       April 4, 2014
                  Registrant.

          10.1†   Amended and Restated 2014 Equity Incentive                                                                                           X
                  Plan.

          10.2†   Form of Option Agreement under Amended                                                                                               X
                  and Restated 2014 Equity Incentive Plan.

          10.3†   Form of RSU Agreement under Amended and                                                                                              X
                  Restated 2014 Equity Incentive Plan.

          10.4†   Offer letter agreement, dated as of May 20,                                                                                          X
                  2018, between Mark Chernis and 2U, Inc.

           31.1   Certification of Chief Executive Officer of                                                                                          X
                  2U, Inc. pursuant to Exchange Act Rule 13a-
                  14(a)/15d-14(a), as adopted pursuant to
                  Section 302 of the Sarbanes-Oxley Act of
                  2002.

                                                                          30

Table of Contents

           31.2   Certification of Chief Financial Officer of                                                                                          X
                  2U, Inc. pursuant to Exchange Act Rule 13a-
                  14(a)/15d-14(a), as adopted pursuant to
                  Section 302 of the Sarbanes-Oxley Act of
                  2002.
         32.1    Certification of Chief Executive Officer ofDocument
                  Case 8:19-cv-03455-TDC                                144-24 Filed 10/27/20 Page 28 of 117                                        X
                 2U, Inc. in accordance with 18 U.S.C.
                 Section 1350, as adopted pursuant to
                 Section 906 of the Sarbanes-Oxley Act of
                 2002.

         32.2    Certification of Chief Financial Officer of                                                                                        X
                 2U, Inc. in accordance with 18 U.S.C.
                 Section 1350, as adopted pursuant to
                 Section 906 of the Sarbanes-Oxley Act of
                 2002.

     101.INS     XBRL Instance Document.                                                                                                            X

    101.SCH      XBRL Taxonomy Extension Schema                                                                                                     X
                 Document.

    101.CAL      XBRL Taxonomy Extension Calculation                                                                                                X
                 Linkbase Document.

     101.DEF     XBRL Taxonomy Extension Definition                                                                                                 X
                 Linkbase Document.

    101.LAB      XBRL Taxonomy Extension Label Linkbase                                                                                             X
                 Document.

     101.PRE     XBRL Taxonomy Extension Presentation                                                                                               X
                 Linkbase Document.


† Indicates management contract or compensatory plan.

                                                                         31

Table of Contents

                                                                  SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the
undersigned thereunto duly authorized.

                                                                              2U, Inc.

August 2, 2018                                                                By:    /s/ Christopher J. Paucek
                                                                                     Christopher J. Paucek
                                                                                     Chief Executive Officer

August 2, 2018                                                                By:    /s/ Catherine A. Graham
                                                                                     Catherine A. Graham
                                                                                     Chief Financial Officer

                                                                         32
                  Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 29 of 117
                                                                                                                                      EXHIBIT 10.1

                                                                      2U, INC.

                                         AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN

                                       ADOPTED BY THE BOARD OF DIRECTORS: JANUARY 30, 2014
                                        APPROVED BY THE STOCKHOLDERS: FEBRUARY 11, 2014
                                                EFFECTIVE DATE: FEBRUARY 11, 2014
                                              AMENDED AND RESTATED: JUNE 27, 2018

         1.       GENERAL.

                  (a)      Successor to and Continuation of Prior Plan. The Plan is intended as the successor to and continuation of the 2U, Inc.
2008 Fourth Amended and Restated 2008 Stock Incentive Plan, as amended (the “Prior Plan”). From and after 12:01 a.m. Eastern time on the
Effective Date, no additional stock awards will be granted under the Prior Plan. All Awards granted on or after 12:01 a.m. Eastern Time on the
Effective Date will be granted under this Plan. All stock awards granted under the Prior Plan will remain subject to the terms of the Prior Plan.

                            (i)      Any shares that would otherwise remain available for future grants under the Prior Plan as of 12:01
         a.m. Eastern Time on the Effective Date (the “Prior Plan’s Available Reserve”) will cease to be available under the Prior Plan at such
         time. Instead, that number of shares of Common Stock equal to the Prior Plan’s Available Reserve will be added to the Share Reserve (as
         further described in Section 3(a) below) and be then immediately available for grants and issuance pursuant to Stock Awards hereunder,
         up to the maximum number set forth in Section 3(a) below.

                             (ii)     In addition, from and after 12:01 a.m. Eastern time on the Effective Date, with respect to the aggregate number
         of shares subject, at such time, to outstanding stock awards granted under the Prior Plan that (A) expire or terminate for any reason prior
         to exercise or settlement; (B) are forfeited because of the failure to meet a contingency or condition required to vest such shares or
         otherwise return to the Company; or (C) are reacquired, withheld (or not issued) to satisfy a tax withholding obligation in connection with
         an award or to satisfy the purchase price or exercise price of a stock award (such shares the “Returning Shares”) will immediately be
         added to the Share Reserve (as further described in Section 3(a) below) as and when such a share becomes a Returning Share, up to the
         maximum number set forth in Section 3(a) below.

                  (b)      Eligible Award Recipients. Employees, Directors and Consultants are eligible to receive Awards.

                   (c)     Available Awards. The Plan provides for the grant of the following Awards: (i) Incentive Stock Options,
(ii) Nonstatutory Stock Options, (iii) Stock Appreciation Rights, (iv) Restricted Stock Awards, (v) Restricted Stock Unit Awards, (vi) Performance
Stock Awards, (vii) Performance Cash Awards, and (viii) Other Stock Awards.




                  (d)       Purpose. The Plan, through the grant of Awards, is intended to help the Company secure and retain the services of
eligible award recipients, provide incentives for such persons to exert maximum efforts for the success of the Company and any Affiliate, and
provide a means by which the eligible recipients may benefit from increases in value of the Common Stock.

         2.       ADMINISTRATION.

                (a)      Administration by Board. The Board will administer the Plan. The Board may delegate administration of the Plan to a
Committee or Committees, as provided in Section 2(c).

                  (b)      Powers of Board. The Board will have the power, subject to, and within the limitations of, the express provisions of the
Plan:

                           (i)      To determine: (A) who will be granted Awards; (B) when and how each Award will be granted; (C) what type
         of Award will be granted; (D) the provisions of each Award (which need not be identical), including when a person will be permitted to
         exercise or otherwise receive cash or Common Stock under the Award; (E) the number of shares of Common Stock subject to, or the cash
         value of, an Award; and (F) the Fair Market Value applicable to a Stock Award.

                            (ii)     To construe and interpret the Plan and Awards granted under it, and to establish, amend and revoke rules and
         regulations for administration of the Plan and Awards. The Board, in the exercise of these powers, may correct any defect, omission or
         inconsistency in the Plan or in any Award Agreement or in the written terms of a Performance Cash Award, in a manner and to the extent
         it will deem necessary or expedient to make the Plan or Award fully effective.

                           (iii)    To settle all controversies regarding the Plan and Awards granted under it.

                            (iv)  To accelerate, in whole or in part, the time at which an Award may be exercised or vest (or the time at which
         cash or shares of Common Stock may be issued in settlement thereof).

                           (v)      To suspend or terminate the Plan at any time. Except as otherwise provided in the Plan or an Award
Agreement,
       Casesuspension or termination of the PlanDocument
                8:19-cv-03455-TDC                will not materially
                                                               144-24impair aFiled
                                                                              Participant’s rights under
                                                                                     10/27/20        Pagethe Participant’s
                                                                                                             30 of 117then-outstanding
Award without the Participant’s written consent, except as provided in subsection (viii) below.

                   (vi)    To amend the Plan in any respect the Board deems necessary or advisable, including, without limitation, by
adopting amendments relating to Incentive Stock Options and certain nonqualified deferred compensation under Section 409A of the
Code and/or bringing the Plan or Awards granted under the Plan into compliance with the requirements for Incentive Stock Options or
ensuring that they are exempt from, or compliant with, the requirements for nonqualified deferred compensation under Section

                                                                 2



409A of the Code, subject to the limitations, if any, of applicable law. If required by applicable law or listing requirements, and except as
provided in Section 9(a) relating to Capitalization Adjustments, the Company will seek stockholder approval of any amendment of the
Plan that (A) materially increases the number of shares of Common Stock available for issuance under the Plan, (B) materially expands the
class of individuals eligible to receive Awards under the Plan, (C) materially increases the benefits accruing to Participants under the Plan,
(D) materially reduces the price at which shares of Common Stock may be issued or purchased under the Plan, (E) materially extends the
term of the Plan, or (F) materially expands the types of Awards available for issuance under the Plan. Except as otherwise provided in the
Plan or an Award Agreement, no amendment of the Plan will materially impair a Participant’s rights under an outstanding Award without
the Participant’s written consent.

                  (vii)      To submit any amendment to the Plan for stockholder approval, including, but not limited to, amendments to
the Plan intended to satisfy the requirements of (A) Section 162(m) of the Code regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to Covered Employees, (B) Section 422 of the Code
regarding “incentive stock options” or (C) Rule 16b-3.

                   (viii)   To approve forms of Award Agreements for use under the Plan and to amend the terms of any one or more
Awards, including, but not limited to, amendments to provide terms more favorable to the Participant than previously provided in the
Award Agreement, subject to any specified limits in the Plan that are not subject to Board discretion; provided, however, that a
Participant’s rights under any Award will not be impaired by any such amendment unless (A) the Company requests the consent of the
affected Participant, and (B) such Participant consents in writing. Notwithstanding the foregoing, (x) a Participant’s rights will not be
deemed to have been impaired by any such amendment if the Board, in its sole discretion, determines that the amendment, taken as a
whole, does not materially impair the Participant’s rights, and (y) subject to the limitations of applicable law, if any, the Board may amend
the terms of any one or more Awards without the affected Participant’s consent (1) to maintain the qualified status of the Award as an
Incentive Stock Option under Section 422 of the Code; (2) to change the terms of an Incentive Stock Option, if such change results in
impairment of the Award solely because it impairs the qualified status of the Award as an Incentive Stock Option under Section 422 of the
Code; (3) to clarify the manner of exemption from, or to bring the Award into compliance with, Section 409A of the Code; or (4) to comply
with other applicable laws or listing requirements.

                  (ix)     Generally, to exercise such powers and to perform such acts as the Board deems necessary or expedient to
promote the best interests of the Company and that are not in conflict with the provisions of the Plan or Awards.

                  (x)     To adopt such procedures and sub-plans as are necessary or appropriate to permit participation in the Plan by
Employees, Directors or Consultants who are foreign nationals or employed outside the United States (provided that Board approval will
not be necessary for immaterial modifications to the Plan or any Award

                                                                 3



Agreement that are required for compliance with the laws of the relevant foreign jurisdiction).

                   (xi)    To effect, with the consent of any adversely affected Participant, (A) the reduction of the exercise, purchase or
strike price of any outstanding Stock Award; (B) the cancellation of any outstanding Stock Award and the grant in substitution therefor
of a new (1) Option or SAR, (2) Restricted Stock Award, (3) Restricted Stock Unit Award, (4) Other Stock Award, (5) cash and/or (6) other
valuable consideration determined by the Board, in its sole discretion, with any such substituted award (x) covering the same or a
different number of shares of Common Stock as the cancelled Stock Award and (y) granted under the Plan or another equity or
compensatory plan of the Company; or (C) any other action that is treated as a repricing under generally accepted accounting principles.

         (c)      Delegation to Committee.

                   (i)      General. The Board may delegate some or all of the administration of the Plan to a Committee or Committees.
If administration of the Plan is delegated to a Committee, the Committee will have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the Committee, including the power to delegate to a
subcommittee of the Committee any of the administrative powers the Committee is authorized to exercise (and references in this Plan to
the Board will thereafter be to the Committee or subcommittee, as applicable). Any delegation of administrative powers will be reflected in
resolutions, not inconsistent with the provisions of the Plan, adopted from time to time by the Board or Committee (as applicable). The
Board may retain the authority to concurrently administer the Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated.

                  (ii)     Section 162(m) and Rule 16b-3 Compliance. The Committee shall consist of (A) solely of two or more
         individuals who are
                  Case       Outside Directors to the extent
                          8:19-cv-03455-TDC                  required with
                                                         Document           respect to Filed
                                                                         144-24        an Award intended to satisfy
                                                                                             10/27/20       Pagethe 31provisions
                                                                                                                        of 117 of Section 162
         (m) of the Code regarding the exclusion of performance-based compensation from the limit on corporate deductibility of compensation
         paid to Covered Employees, if available, and (B) solely of two or more individuals who are Non-Employee Directors to the extent required
         for compliance with Rule 16b-3 who, for the avoidance of doubt, may but are not required to be the individuals referenced in clause (A).

                   (d)     Delegation to an Officer. The Board may delegate to one (1) or more Officers the authority to do one or both of the
following (i) designate Employees who are not Officers to be recipients of Options and SARs (and, to the extent permitted by applicable law, other
Stock Awards) and, to the extent permitted by applicable law, the terms of such Awards, and (ii) determine the number of shares of Common Stock
to be subject to such Stock Awards granted to such Employees; provided, however, that the Board resolutions regarding such delegation will
specify the total number of shares of Common Stock that may be subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Any such Stock Awards will be granted on the form of Stock Award

                                                                          4



Agreement most recently approved for use by the Committee or the Board, unless otherwise provided in the resolutions approving the delegation
authority. The Board may not delegate authority to an Officer who is acting solely in the capacity of an Officer (and not also as a Director) to
determine the Fair Market Value pursuant to Section 13(y)(iii) below.

                   (e)     Effect of Board’s Decision. All determinations, interpretations and constructions made by the Board in good faith will
not be subject to review by any person and will be final, binding and conclusive on all persons.

         3.       SHARES SUBJECT TO THE PLAN.

                   (a)      Share Reserve. Subject to Section 9(a) relating to Capitalization Adjustments after the Adoption Date, and the
following sentence regarding the annual “evergreen” increase, the aggregate number of shares of Common Stock that may be issued pursuant to
Stock Awards will not exceed the sum of (i) 2,800,000 shares, plus, (ii) 256,130 shares subject to the Prior Plan’s Available Reserve, plus (iii) the
number of shares that are Returning Shares, as such shares become available from time to time in an amount not to exceed 5,687,218 shares (such
aggregate amount, the “Share Reserve”). In addition, the Share Reserve will automatically increase on January 1st of each year, for a period of not
more than ten years, commencing on January 1, 2015, and ending on (and including) January 1, 2024, in an amount equal to 5% of the total number
of shares of Capital Stock outstanding on December 31st of the preceding calendar year. Notwithstanding the foregoing, the Board may act prior
to January 1st of a given year to provide that there will be no January 1st increase in the Share Reserve for such year or that the increase in the
Share Reserve for such year will be a lesser number of shares of Common Stock than would otherwise occur pursuant to the preceding sentence.
For clarity, the Share Reserve in this Section 3(a) is a limitation on the number of shares of Common Stock that may be issued pursuant to the Plan.
Accordingly, this Section 3(a) does not limit the granting of Stock Awards except as provided in Section 7(a). Any Shares may be issued in
connection with a merger or acquisition as permitted by NASDAQ Listing Rule 5635(c) or, if applicable, NYSE Listed Company Manual
Section 303A.08, AMEX Company Guide Section 711 or any other applicable rule, and such issuance will not reduce the number of shares
available for issuance under the Plan.

                    (b)     Reversion of Shares to the Share Reserve. If a Stock Award or any portion thereof (i) expires or otherwise terminates
without all of the shares covered by such Stock Award having been issued or (ii) is settled in cash (i.e., the Participant receives cash rather than
stock), such expiration, termination or settlement will not reduce (or otherwise offset) the number of shares of Common Stock that may be available
for issuance under the Plan. If any shares of Common Stock issued pursuant to a Stock Award are forfeited back to or repurchased by the
Company because of the failure to meet a contingency or condition required to vest such shares in the Participant, then the shares that are
forfeited or repurchased will revert to and again become available for issuance under the Plan. Any shares reacquired by the Company in
satisfaction of tax withholding obligations on a Stock Award or as consideration for the exercise or purchase price of a Stock Award will again
become available for issuance under the Plan.

                 (c)      Incentive Stock Option Limit. Subject to the provisions of Section 9(a) relating to Capitalization Adjustments after the
Adoption Date, the aggregate maximum number

                                                                          5



of shares of Common Stock that may be issued pursuant to the exercise of Incentive Stock Options will be 17,486,696 shares of Common Stock.

                  (d)      Section 162(m) Limitations. Subject to the provisions of Section 9(a) relating to Capitalization Adjustments after the
Adoption Date, and to the extent required with respect to an Award intended to satisfy the provisions of Section 162(m) of the Code regarding the
exclusion of performance-based compensation from the limit on corporate deductibility of compensation paid to Covered Employees, if available, at
such time as the Company may be subject to the applicable provisions of Section 162(m) of the Code, the following limitations will apply.

                             (i)      A maximum of 3,100,000 shares of Common Stock subject to Options, SARs and Other Stock Awards whose
         value is determined by reference to an increase over an exercise or strike price of at least 100% of the Fair Market Value on the date the
         Stock Award is granted may be granted to any one Participant during any one calendar year. Notwithstanding the foregoing, if any
         additional Options, SARs or Other Stock Awards whose value is determined by reference to an increase over an exercise or strike price of
         at least 100% of the Fair Market Value on the date the Stock Award are granted to any Participant during any calendar year, compensation
         attributable to the exercise of such additional Stock Awards will not satisfy the requirements to be considered “qualified performance-
         based compensation” under Section 162(m) of the Code unless such additional Stock Award is approved by the Company’s
         stockholders.
                  Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 32 of 117
                           (ii)     A maximum of 3,100,000 shares of Common Stock subject to Performance Stock Awards may be granted to any
         one Participant during any one calendar year (whether the grant, vesting or exercise is contingent upon the attainment during the
         Performance Period of the Performance Goals).

                            (iii)    A maximum of $3,000,000 may be granted as a Performance Cash Award to any one Participant during any one
         calendar year.

                  (e)      Source of Shares. The stock issuable under the Plan will be shares of authorized but unissued or reacquired Common
Stock, including shares repurchased by the Company on the open market or otherwise.

         4.       ELIGIBILITY.

                  (a)      Eligibility for Specific Stock Awards. Incentive Stock Options may be granted only to employees of the Company or a
“parent corporation” or “subsidiary corporation” thereof (as such terms are defined in Sections 424(e) and 424(f) of the Code). Stock Awards
other than Incentive Stock Options may be granted to Employees, Directors and Consultants; provided, however, that Stock Awards may not be
granted to Employees, Directors and Consultants who are providing Continuous Service only to any “parent” of the Company, as such term is
defined in Rule 405 of the Securities Act, unless (i) the stock underlying such Stock Awards is treated as “service recipient stock” under
Section 409A of the Code (for example, because the Stock Awards are granted pursuant to a corporate transaction such as a spin off transaction),
(ii) the Company, in consultation with its legal counsel, has determined that such

                                                                           6



Stock Awards are otherwise exempt from Section 409A of the Code, or (iii) the Company, in consultation with its legal counsel, has determined that
such Stock Awards comply with the distribution requirements of Section 409A of the Code.

                   (b)      Ten Percent Stockholders. A Ten Percent Stockholder will not be granted an Incentive Stock Option unless the
exercise price of such Option is at least 110% of the Fair Market Value on the date of grant and the Option is not exercisable after the expiration of
five years from the date of grant.

         5.       PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

          Each Option or SAR will be in such form and will contain such terms and conditions as the Board deems appropriate. All Options will be
separately designated Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for shares of Common Stock purchased on exercise of each type of Option. If an Option is not specifically
designated as an Incentive Stock Option, or if an Option is designated as an Incentive Stock Option but some portion or all of the Option fails to
qualify as an Incentive Stock Option under the applicable rules, then the Option (or portion thereof) will be a Nonstatutory Stock Option. The
provisions of separate Options or SARs need not be identical; provided, however, that each Award Agreement will conform to (through
incorporation of provisions of this Plan by reference in the applicable Award Agreement or otherwise) the substance of each of the following
provisions:

                   (a)      Term. Subject to the provisions of Section 4(b) regarding Ten Percent Stockholders, no Option or SAR will be
exercisable after the expiration of ten years from the date of its grant or such shorter period specified in the Award Agreement.

                   (b)      Exercise Price. Subject to the provisions of Section 4(b) regarding Ten Percent Stockholders, the exercise or strike
price of each Option or SAR will be not less than 100% of the Fair Market Value of the Common Stock subject to the Option or SAR on the date the
Award is granted. Notwithstanding the foregoing, an Option or SAR may be granted with an exercise or strike price lower than 100% of the Fair
Market Value of the Common Stock subject to the Award if such Award is granted pursuant to an assumption of or substitution for another option
or stock appreciation right pursuant to a Corporate Transaction and in a manner consistent with the provisions of Section 409A and, if applicable,
Section 424(a) of the Code. Each SAR will be denominated in shares of Common Stock equivalents.

                   (c)       Purchase Price for Options. The purchase price of Common Stock acquired pursuant to the exercise of an Option may
be paid, to the extent permitted by applicable law and as determined by the Board in its sole discretion, by any combination of the methods of
payment set forth below. The Board will have the authority to grant Options that do not permit all of the following methods of payment (or
otherwise restrict the ability to use certain methods) and to grant Options that require the consent of the Company to use a particular method of
payment. The permitted methods of payment are as follows:

                                                                           7



                            (i)      by cash, check, bank draft or money order payable to the Company;

                           (ii)     pursuant to a program that, prior to the issuance of the stock subject to the Option, results in either the receipt
         of cash (or check) by the Company or the receipt of irrevocable instructions to pay the aggregate exercise price to the Company from the
         sales proceeds;

                            (iii)    by delivery to the Company (either by actual delivery or attestation) of shares of Common Stock;
                            (iv)      if an Option is a Nonstatutory
                   Case 8:19-cv-03455-TDC                  Document  Stock144-24
                                                                           Option, by aFiled
                                                                                          “net exercise”
                                                                                                10/27/20 arrangement
                                                                                                               Pagepursuant
                                                                                                                        33 of to117
                                                                                                                                 which the Company
         will reduce the number of shares of Common Stock issuable upon exercise by the largest whole number of shares with a Fair Market Value
         that does not exceed the aggregate exercise price; provided, however, that the Company will accept a cash or other payment from the
         Participant to the extent of any remaining balance of the aggregate exercise price not satisfied by such reduction in the number of whole
         shares to be issued. Shares of Common Stock will no longer be subject to an Option and will not be exercisable thereafter to the extent
         that (A) shares issuable upon exercise are used to pay the exercise price pursuant to the “net exercise,” (B) shares are delivered to the
         Participant as a result of such exercise, and (C) shares are withheld to satisfy tax withholding obligations; or

                        (v)          in any other form of legal consideration that may be acceptable to the Board and specified in the applicable
         Award Agreement.

                   (d)       Exercise and Payment of a SAR. To exercise any outstanding SAR, the Participant must provide written notice of
exercise to the Company in compliance with the provisions of the Stock Appreciation Right Agreement evidencing such SAR. The appreciation
distribution payable on the exercise of a SAR will be not greater than an amount equal to the excess of (A) the aggregate Fair Market Value (on the
date of the exercise of the SAR) of a number of shares of Common Stock equal to the number of Common Stock equivalents in which the
Participant is vested under such SAR, and with respect to which the Participant is exercising the SAR on such date, over (B) the aggregate strike
price of the number of Common Stock equivalents with respect to which the Participant is exercising the SAR on such date. The appreciation
distribution may be paid in Common Stock, in cash, in any combination of the two or in any other form of consideration, as determined by the
Board and contained in the Award Agreement evidencing such SAR.

                   (e)      Transferability of Options and SARs. The Board may, in its sole discretion, impose such limitations on the
transferability of Options and SARs as the Board will determine. In the absence of such a determination by the Board to the contrary, the
following restrictions on the transferability of Options and SARs will apply:

                            (i)      Restrictions on Transfer. An Option or SAR will not be transferable except by will or by the laws of descent
         and distribution (or pursuant to subsections (ii) and (iii) below), and will be exercisable during the lifetime of the

                                                                            8



         Participant only by the Participant. The Board may permit transfer of the Option or SAR in a manner that is not prohibited by applicable
         tax and securities laws. Except as explicitly provided in the Plan, neither an Option nor a SAR may be transferred for consideration.

                           (ii)     Domestic Relations Orders. Subject to the approval of the Board or a duly authorized Officer, an Option or
         SAR may be transferred pursuant to the terms of a domestic relations order, official marital settlement agreement or other divorce or
         separation instrument as permitted by Treasury Regulations Section 1.421-1(b)(2). If an Option is an Incentive Stock Option, such Option
         may be deemed to be a Nonstatutory Stock Option as a result of such transfer.

                            (iii)    Beneficiary Designation. Subject to the approval of the Board or a duly authorized Officer, a Participant may,
         by delivering written notice to the Company, in a form approved by the Company (or the designated broker), designate a third party who,
         on the death of the Participant, will thereafter be entitled to exercise the Option or SAR and receive the Common Stock or other
         consideration resulting from such exercise. In the absence of such a designation, upon the death of the Participant, the executor or
         administrator of the Participant’s estate will be entitled to exercise the Option or SAR and receive the Common Stock or other
         consideration resulting from such exercise. However, the Company may prohibit designation of a beneficiary at any time, including due
         to any conclusion by the Company that such designation would be inconsistent with the provisions of applicable laws.

                   (f)      Vesting Generally. The total number of shares of Common Stock subject to an Option or SAR may vest and become
exercisable in periodic installments that may or may not be equal. The Option or SAR may be subject to such other terms and conditions on the
time or times when it may or may not be exercised (which may be based on the satisfaction of Performance Goals or other criteria) as the Board may
deem appropriate. The vesting provisions of individual Options or SARs may vary. The provisions of this Section 5(f) are subject to any Option
or SAR provisions governing the minimum number of shares of Common Stock as to which an Option or SAR may be exercised.

                    (g)       Termination of Continuous Service. Except as otherwise provided in the applicable Award Agreement or other
agreement between the Participant and the Company, if a Participant’s Continuous Service terminates (other than for Cause and other than upon
the Participant’s death or Disability), the Participant may exercise his or her Option or SAR (to the extent that the Participant was entitled to
exercise such Award as of the date of termination of Continuous Service) within the period of time ending on the earlier of (i) the date three months
following the termination of the Participant’s Continuous Service (or such longer or shorter period specified in the applicable Award Agreement),
and (ii) the expiration of the term of the Option or SAR as set forth in the Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR (as applicable) within the applicable time frame, the Option or SAR will terminate.

                (h)       Extension of Termination Date. If the exercise of an Option or SAR following the termination of the Participant’s
Continuous Service (other than for Cause and other

                                                                            9



than upon the Participant’s death or Disability) would be prohibited at any time solely because the issuance of shares of Common Stock would
violate the registration requirements under the Securities Act, then the Option or SAR will terminate on the earlier of (i) the expiration of a total
period of time (that need not be consecutive) equal to the applicable post termination exercise period after the termination of the Participant’s
Continuous Service    during8:19-cv-03455-TDC
                    Case     which the exercise of the Option  or SAR would
                                                           Document           not be in violation
                                                                           144-24                 of such registration
                                                                                        Filed 10/27/20          Pagerequirements,
                                                                                                                        34 of 117and (ii) the
expiration of the term of the Option or SAR as set forth in the applicable Award Agreement. In addition, unless otherwise provided in a
Participant’s Award Agreement, if the sale of any Common Stock received on exercise of an Option or SAR following the termination of the
Participant’s Continuous Service (other than for Cause) would violate the Company’s insider trading policy, then the Option or SAR will terminate
on the earlier of (x) the expiration of a period of months (that need not be consecutive) equal to the applicable post-termination exercise period after
the termination of the Participant’s Continuous Service during which the sale of the Common Stock received upon exercise of the Option or SAR
would not be in violation of the Company’s insider trading policy, or (y) the expiration of the term of the Option or SAR as set forth in the
applicable Award Agreement.

                   (i)      Disability of Participant. Except as otherwise provided in the applicable Award Agreement or other agreement
between the Participant and the Company, if a Participant’s Continuous Service terminates as a result of the Participant’s Disability, the Participant
may exercise his or her Option or SAR (to the extent that the Participant was entitled to exercise such Option or SAR as of the date of termination
of Continuous Service), but only within such period of time ending on the earlier of (i) the date 12 months following such termination of
Continuous Service (or such longer or shorter period specified in the Award Agreement), and (ii) the expiration of the term of the Option or SAR as
set forth in the Award Agreement. If, after termination of Continuous Service, the Participant does not exercise his or her Option or SAR within the
applicable time frame, the Option or SAR (as applicable) will terminate.

                   (j)       Death of Participant. Except as otherwise provided in the applicable Award Agreement or other agreement between the
Participant and the Company, if (i) a Participant’s Continuous Service terminates as a result of the Participant’s death, or (ii) the Participant dies
within the period (if any) specified in the Award Agreement for exercisability after the termination of the Participant’s Continuous Service for a
reason other than death, then the Option or SAR may be exercised (to the extent the Participant was entitled to exercise such Option or SAR as of
the date of death) by the Participant’s estate, by a person who acquired the right to exercise the Option or SAR by bequest or inheritance or by a
person designated to exercise the Option or SAR upon the Participant’s death, but only within the period ending on the earlier of (x) the date 18
months following the date of death (or such longer or shorter period specified in the Award Agreement), and (y) the expiration of the term of such
Option or SAR as set forth in the Award Agreement. If, after the Participant’s death, the Option or SAR is not exercised within the applicable time
frame, the Option or SAR (as applicable) will terminate.

                   (k)     Termination for Cause. Except as explicitly provided otherwise in a Participant’s Award Agreement or other individual
written agreement between the Company or any Affiliate and the Participant, if a Participant’s Continuous Service is terminated for Cause, the
entire vested and unvested Option or SAR will terminate immediately upon such

                                                                          10



Participant’s termination of Continuous Service, and the Participant will be prohibited from exercising his or her Option or SAR from and after the
date of such termination of Continuous Service.

         6.       PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

                  (a)      Restricted Stock Awards. Each Restricted Stock Award Agreement will be in such form and will contain such terms
and conditions as the Board will deem appropriate. To the extent consistent with the Company’s bylaws, at the Board’s election, shares of
Common Stock may be (x) held in book entry form subject to the Company’s instructions until any restrictions relating to the Restricted Stock
Award lapse; or (y) evidenced by a certificate, which certificate will be held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time, and the terms and conditions of separate Restricted Stock Award
Agreements need not be identical. Each Restricted Stock Award Agreement will conform to (through incorporation of the provisions of this Plan
by reference in the agreement or otherwise) the substance of each of the following provisions:

                          (i)      Consideration. A Restricted Stock Award may be awarded in consideration for (A) cash, check, bank draft or
         money order payable to the Company, (B) past services to the Company or an Affiliate, or (C) any other form of legal consideration that
         may be acceptable to the Board, in its sole discretion, and permissible under applicable law.

                            (ii)    Vesting. Shares of Common Stock awarded under the Restricted Stock Award Agreement may be subject to
         forfeiture to the Company in accordance with a vesting schedule to be determined by the Board.

                            (iii)    Termination of Participant’s Continuous Service. If a Participant’s Continuous Service terminates, the
         Company may receive through a forfeiture condition or a repurchase right any or all of the shares of Common Stock held by the
         Participant that have not vested as of the date of termination of Continuous Service under the terms of the Restricted Stock Award
         Agreement.

                            (iv)     Transferability. Rights to acquire shares of Common Stock under the Restricted Stock Award Agreement will
         be transferable by the Participant only upon such terms and conditions as are set forth in the Restricted Stock Award Agreement, as the
         Board will determine in its sole discretion, so long as Common Stock awarded under the Restricted Stock Award Agreement remains
         subject to the terms of the Restricted Stock Award Agreement.

                            (v)      Dividends. A Restricted Stock Award Agreement may provide that any dividends paid on Restricted Stock
         will be subject to the same vesting and forfeiture restrictions as apply to the shares subject to the Restricted Stock Award to which they
         relate.

                                                                          11
                 Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 35 of 117
                   (b)      Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement will be in such form and will contain such
terms and conditions as the Board will deem appropriate. The terms and conditions of Restricted Stock Unit Award Agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Unit Award Agreements need not be identical. Each Restricted Stock Unit
Award Agreement will conform to (through incorporation of the provisions of this Plan by reference in the Agreement or otherwise) the substance
of each of the following provisions:

                           (i)       Consideration. At the time of grant of a Restricted Stock Unit Award, the Board will determine the
        consideration, if any, to be paid by the Participant upon settlement of the Restricted Stock Unit Award, which may be paid in any form of
        legal consideration acceptable to the Board, in its sole discretion, and permissible under applicable law.

                           (ii)     Vesting. At the time of the grant of a Restricted Stock Unit Award, the Board may impose such restrictions on
        or conditions to the vesting of the Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

                          (iii)   Payment. A Restricted Stock Unit Award may be settled by the delivery of shares of Common Stock, their
        cash equivalent, any combination thereof or in any other form of consideration, as determined by the Board and contained in the
        Restricted Stock Unit Award Agreement.

                           (iv)     Additional Restrictions. At the time of the grant of a Restricted Stock Unit Award, the Board, as it deems
        appropriate, may impose such restrictions or conditions that delay the delivery of the shares of Common Stock (or their cash equivalent)
        subject to a Restricted Stock Unit Award to a time after the vesting of such Restricted Stock Unit Award.

                           (v)      Dividend Equivalents. Dividend equivalents may be credited in respect of shares of Common Stock covered
        by a Restricted Stock Unit Award, as determined by the Board and contained in the Restricted Stock Unit Award Agreement. At the sole
        discretion of the Board, such dividend equivalents may be converted into additional shares of Common Stock covered by the Restricted
        Stock Unit Award in such manner as determined by the Board. Any additional shares covered by the Restricted Stock Unit Award
        credited by reason of such dividend equivalents will be subject to all of the same terms and conditions of the underlying Restricted Stock
        Unit Award Agreement to which they relate.

                         (vi)      Termination of Participant’s Continuous Service. Except as otherwise provided in the applicable Restricted
        Stock Unit Award Agreement, any portion of the Restricted Stock Unit Award that has not vested as of the Participant’s termination of
        Continuous Service will be forfeited at such time.

                 (c)      Performance Awards.

                           (i)        Performance Stock Awards. A Performance Stock Award is a Stock Award (covering a number of shares not
        in excess of that set forth in Section 3(d)

                                                                        12



        above) that is payable (including that may be granted, may vest or may be exercised) contingent upon the attainment during a
        Performance Period of certain Performance Goals. A Performance Stock Award may, but need not, require the Participant’s completion of
        a specified period of Continuous Service. The length of any Performance Period, the Performance Goals to be achieved during the
        Performance Period, and the measure of whether and to what degree such Performance Goals have been attained will be conclusively
        determined by the Committee (or, if not required for compliance with Section 162(m) of the Code regarding the exclusion of performance-
        based compensation from the limit on corporate deductibility of compensation paid to Covered Employees, the Board), in its sole
        discretion. In addition, to the extent permitted by applicable law and the applicable Award Agreement, the Board may determine that cash
        may be used in payment of Performance Stock Awards.

                            (ii)     Performance Cash Awards. A Performance Cash Award is a cash award (for a dollar value not in excess of
        that set forth in Section 3(d) above) that is payable contingent upon the attainment during a Performance Period of certain Performance
        Goals. A Performance Cash Award may also require the completion of a specified period of Continuous Service. At the time of grant of a
        Performance Cash Award, the length of any Performance Period, the Performance Goals to be achieved during the Performance Period,
        and the measure of whether and to what degree such Performance Goals have been attained will be conclusively determined by the
        Committee (or, if not required for compliance with Section 162(m) of the Code regarding the exclusion of performance-based compensation
        from the limit on corporate deductibility of compensation paid to Covered Employees, the Board), in its sole discretion. The Board may
        specify the form of payment of Performance Cash Awards, which may be cash or other property, or may provide for a Participant to have
        the option for his or her Performance Cash Award, or such portion thereof as the Board may specify, to be paid in whole or in part in cash
        or other property.

                          (iii)    Board Discretion. The Board retains the discretion to reduce or eliminate the compensation or economic
        benefit due upon attainment of Performance Goals and to define the manner of calculating the Performance Criteria it selects to use for a
        Performance Period. Partial achievement of the specified criteria may result in the payment or vesting corresponding to the degree of
        achievement as specified in the Stock Award Agreement or the written terms of a Performance Cash Award.

                          (iv)     Section 162(m) Compliance. To the extent required with respect to an Award intended to satisfy the
        provisions of Section 162(m) of the Code regarding the exclusion of performance-based compensation from the limit on corporate
         deductibility
                   Caseof compensation  paid to Covered Employees,
                            8:19-cv-03455-TDC            Document  if available,
                                                                        144-24   the Committee will establishPage
                                                                                      Filed 10/27/20          the Performance
                                                                                                                     36 of 117 Goals applicable to,
         and the formula for calculating the amount payable under, the Award no later than the earlier of (a) the date 90 days after the
         commencement of the applicable Performance Period, and (b) the date on which 25% of the Performance Period has elapsed, and in any
         event at a time when the achievement of the applicable Performance Goals remains substantially uncertain. Prior to the payment of any
         compensation under an Award intended to qualify as “performance-based compensation” under Section 162(m) of the Code, the
         Committee will certify the extent

                                                                          13



         to which any Performance Goals and any other material terms under such Award have been satisfied (other than in cases where such
         Performance Goals relate solely to the increase in the value of the Common Stock). Notwithstanding satisfaction of, or completion of any
         Performance Goals, the number of shares of Common Stock, Options, cash or other benefits granted, issued, retainable and/or vested
         under an Award on account of satisfaction of such Performance Goals may be reduced by the Committee on the basis of such further
         considerations as the Committee, in its sole discretion, will determine.

                  (d)       Other Stock Awards. Other forms of Stock Awards valued in whole or in part by reference to, or otherwise based on,
Common Stock, including the appreciation in value thereof (e.g., options or stock rights with an exercise price or strike price less than 100% of the
Fair Market Value of the Common Stock at the time of grant) may be granted either alone or in addition to Stock Awards provided for under
Section 5 and the preceding provisions of this Section 6. Subject to the provisions of the Plan, the Board will have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock Awards will be granted, the number of shares of Common Stock
(or the cash equivalent thereof) to be granted pursuant to such Other Stock Awards and all other terms and conditions of such Other Stock
Awards.

         7.       COVENANTS OF THE COMPANY.

                   (a)     Availability of Shares. The Company will keep available at all times the number of shares of Common Stock reasonably
required to satisfy then-outstanding Awards.

                   (b)      Securities Law Compliance. The Company will seek to obtain from each regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to grant Stock Awards and to issue and sell shares of Common Stock upon exercise of
the Stock Awards; provided, however, that this undertaking will not require the Company to register under the Securities Act the Plan, any Stock
Award or any Common Stock issued or issuable pursuant to any such Stock Award. If, after reasonable efforts and at a reasonable cost, the
Company is unable to obtain from any such regulatory commission or agency the authority that counsel for the Company deems necessary for the
lawful issuance and sale of Common Stock under the Plan, the Company will be relieved from any liability for failure to issue and sell Common
Stock upon exercise of such Stock Awards unless and until such authority is obtained. A Participant will not be eligible for the grant of an Award
or the subsequent issuance of cash or Common Stock pursuant to the Award if such grant or issuance would be in violation of any applicable
securities law.

                   (c)      No Obligation to Notify or Minimize Taxes. The Company will have no duty or obligation to any Participant to advise
such holder as to the time or manner of exercising such Stock Award. Furthermore, the Company will have no duty or obligation to warn or
otherwise advise such holder of a pending termination or expiration of an Award or a possible period in which the Award may not be exercised.
The Company has no duty or obligation to minimize the tax consequences of an Award to the holder of such Award.

                                                                          14



         8.       MISCELLANEOUS.

                   (a)      Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares of Common Stock pursuant to Awards
will constitute general funds of the Company.

                    (b)        Corporate Action Constituting Grant of Awards. Corporate action constituting a grant by the Company of an Award
to any Participant will be deemed completed as of the date of such corporate action, unless otherwise determined by the Board, regardless of when
the instrument, certificate, or letter evidencing the Award is communicated to, or actually received or accepted by, the Participant. In the event
that the corporate records (e.g., Board consents, resolutions or minutes) documenting the corporate action constituting the grant contain terms
(e.g., exercise price, vesting schedule or number of shares) that are inconsistent with those in the Award Agreement or related grant documents as
a result of a clerical error in the papering of the Award Agreement or related grant documents, the corporate records will control and the Participant
will have no legally binding right to the incorrect term in the Award Agreement or related grant documents.

                   (c)      Stockholder Rights. No Participant will be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to an Award unless and until (i) such Participant has satisfied all requirements for exercise of, or
the issuance of shares of Common Stock under, the Award pursuant to its terms, and (ii) the issuance of the Common Stock subject to such Award
has been entered into the books and records of the Company.

                    (d)      No Employment or Other Service Rights. Nothing in the Plan, any Award Agreement or any other instrument executed
thereunder or in connection with any Award granted pursuant thereto will confer upon any Participant any right to continue to serve the Company
or an Affiliate in the capacity in effect at the time the Award was granted or will affect the right of the Company or an Affiliate to terminate (i) the
employment of an Employee with or without notice and with or without cause, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement
                  Casewith  the Company or an Affiliate,Document
                          8:19-cv-03455-TDC                or (iii) the service of a Director
                                                                           144-24       Filed pursuant to the bylaws
                                                                                                10/27/20        Page of the
                                                                                                                        37Company
                                                                                                                            of 117 or an Affiliate,
and any applicable provisions of the corporate law of the state in which the Company or the Affiliate is incorporated, as the case may be.

                   (e)     Change in Time Commitment. In the event a Participant’s regular level of time commitment in the performance of his or
her services for the Company and any Affiliates is reduced (for example, and without limitation, if the Participant is an Employee of the Company
and the Employee has a change in status from a full-time Employee to a part-time Employee or takes an extended leave of absence) after the date of
grant of any Award to the Participant, the Board has the right in its sole discretion to (x) make a corresponding reduction in the number of shares
or cash amount subject to any portion of such Award that is scheduled to vest or become payable after the date of such change in time
commitment, and (y) in lieu of or in combination with such a reduction, extend the vesting or payment schedule applicable to such Award. In the
event of any such reduction, the Participant will have no right with respect to any portion of the Award that is so reduced or extended.

                                                                         15



                   (f)       Incentive Stock Option Limitations. To the extent that the aggregate Fair Market Value (determined at the time of
grant) of Common Stock with respect to which Incentive Stock Options are exercisable for the first time by any Optionholder during any calendar
year (under all plans of the Company and any Affiliates) exceeds $100,000 (or such other limit established in the Code) or otherwise does not
comply with the rules governing Incentive Stock Options, the Options or portions thereof that exceed such limit (according to the order in which
they were granted) or otherwise do not comply with such rules will be treated as Nonstatutory Stock Options, notwithstanding any contrary
provision of the applicable Option Agreement(s).

                    (g)      Withholding Obligations. Unless prohibited by the terms of an Award Agreement, the Company may, in its sole
discretion, satisfy any federal, state or local tax withholding obligation relating to an Award by any of the following means or by a combination of
such means: (i) causing the Participant to tender a cash payment; (ii) withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to the Participant in connection with the Award; provided, however, that no shares of Common Stock are withheld
with a value exceeding the statutory maximum rate of tax required to be withheld by law (or such lesser amount as may be necessary to avoid
classification of the Stock Award as a liability for financial accounting purposes); (iii) withholding cash from an Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant; or (v) by such other method as may be set forth in the Award
Agreement.

                  (h)     Electronic Delivery. Any reference in this Plan to a “written” agreement or document will include any agreement or
document delivered electronically, filed publicly at www.sec.gov (or any successor website thereto) or posted on the Company’s intranet (or other
shared electronic medium controlled by the Company to which the Participant has access).

                 (i)       Deferrals. To the extent permitted by applicable law, the Board, in its sole discretion, may determine that the delivery
of Common Stock or the payment of cash, upon the exercise, vesting or settlement of all or a portion of any Award may be deferred and may
establish programs and procedures for deferral elections to be made by Participants. Deferrals by Participants will be made in accordance with
Section 409A of the Code. Consistent with Section 409A of the Code, the Board may provide for distributions while a Participant is still an
employee or otherwise providing services to the Company. The Board is authorized to make deferrals of Awards and determine when, and in what
annual percentages, Participants may receive payments, including lump sum payments, following the Participant’s termination of Continuous
Service, and implement such other terms and conditions consistent with the provisions of the Plan and in accordance with applicable law.

                 (j)     Compliance with Section 409A of the Code. Unless otherwise expressly provided for in an Award Agreement, the Plan
and Award Agreements will be interpreted to the greatest extent possible in a manner that makes the Plan and the Awards granted under this Plan
exempt from Section 409A of the Code, and, to the extent not so exempt, in compliance with Section 409A of the Code. If the Board determines that
any Award granted under this Plan is not exempt from and is therefore subject to Section 409A of the Code, the Award Agreement evidencing
such Award will incorporate the terms and conditions necessary to avoid the consequences specified in Section 409A(a)(1) of the Code, and to the
extent an Award

                                                                         16



Agreement is silent on terms necessary for compliance, such terms are hereby incorporated by reference into the Award Agreement.
Notwithstanding anything to the contrary in this Plan (and unless the Award Agreement specifically provides otherwise), if a Participant holding
an Award that constitutes “deferred compensation” under Section 409A of the Code is a “specified employee” for purposes of Section 409A of the
Code, no distribution or payment of any amount that is due because of a “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) will be issued or paid before the date that is six months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code without regard to alternative definitions thereunder) or, if earlier,
the date of the Participant’s death, unless such distribution or payment can be made in a manner that complies with Section 409A of the Code, and
any amounts so deferred will be paid in a lump sum on the day after such six month period elapses (or as soon as practicable following the
Participant’s death, if applicable), with the balance paid thereafter on the original schedule.

                   (k)       Clawback/Recovery. All Awards granted under the Plan will be subject to recoupment in accordance with any
clawback policy that the Company is required to adopt pursuant to the listing standards of any national securities exchange or association on
which the Company’s securities are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or other
applicable law. In addition, the Board may impose such other clawback, recovery or recoupment provisions in an Award Agreement as the Board
determines necessary or appropriate, including but not limited to a reacquisition right in respect of previously acquired shares of Common Stock or
other cash or property upon the occurrence of an event constituting Cause. No recovery of compensation under such a clawback policy will be an
event giving rise to a right to resign for “good reason” or “constructive termination” (or similar term) under any agreement with the Company.
                  Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 38 of 117
         9.       ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

                   (a)       Capitalization Adjustments. In the event of a Capitalization Adjustment, the Board will appropriately and
proportionately adjust: (i) the class(es) and maximum number of securities subject to the Plan pursuant to Section 3(a), (ii) the class(es) and
maximum number of securities that may be issued pursuant to the exercise of Incentive Stock Options pursuant to Section 3(c), (iii) the class(es)
and maximum number of securities that may be awarded to any person pursuant to Section 3(d), and (iv) the class(es) and number of securities and
price per share of stock subject to outstanding Stock Awards. The Board will make such adjustments, and its determination will be final, binding
and conclusive.

                   (b)       Dissolution or Liquidation. Except as otherwise provided in the Stock Award Agreement, in the event of a dissolution
or liquidation of the Company, all outstanding Stock Awards (other than Stock Awards consisting of vested and outstanding shares of Common
Stock not subject to a forfeiture condition) will terminate immediately prior to the completion of such dissolution or liquidation, and the shares of
Common Stock subject to a forfeiture condition may be reacquired by the Company notwithstanding the fact that the holder of such Stock Award
is providing Continuous Service; provided, however, that the Board may, in its sole discretion, cause some or all Stock Awards to become fully
vested, exercisable and/or no longer subject to

                                                                          17



forfeiture (to the extent such Stock Awards have not previously expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.

                  (c)       Corporate Transaction. The following provisions will apply to Stock Awards in the event of a Corporate Transaction
unless otherwise provided in the instrument evidencing the Stock Award or any other written agreement between the Company or any Affiliate
and the Participant or unless otherwise expressly provided by the Board at the time of grant of a Stock Award. In the event of a Corporate
Transaction, then, notwithstanding any other provision of the Plan, the Board will take one or more of the following actions with respect to Stock
Awards, contingent upon the closing or completion of the Corporate Transaction:

                           (i)      arrange for the surviving corporation or acquiring corporation (or the surviving or acquiring corporation’s
         parent company) to assume or continue the Stock Award or to substitute a similar stock award for the Stock Award (including, but not
         limited to, an award to acquire the same consideration paid to the stockholders of the Company pursuant to the Corporate Transaction);

                           (ii)   arrange for the assignment of any reacquisition or repurchase rights held by the Company in respect of
         Common Stock issued pursuant to the Stock Award to the surviving corporation or acquiring corporation (or the surviving or acquiring
         corporation’s parent company);

                            (iii)    accelerate the vesting, in whole or in part, of the Stock Award (and, if applicable, the time at which the Stock
         Award may be exercised) to a date prior to the effective time of such Corporate Transaction as the Board determines (or, if the Board does
         not determine such a date, to the date that is five days prior to the effective date of the Corporate Transaction), with such Stock Award
         terminating if not exercised (if applicable) at or prior to the effective time of the Corporate Transaction;

                            (iv)   arrange for the lapse, in whole or in part, of any reacquisition or repurchase rights held by the Company with
         respect to the Stock Award;

                            (v)       cancel or arrange for the cancellation of the Stock Award, to the extent not vested or not exercised prior to the
         effective time of the Corporate Transaction, in exchange for such cash consideration, if any (and, for clarity, the cash consideration may
         be zero), as the Board, in its sole discretion, may consider appropriate; and

                            (vi)     make a payment, in such form as may be determined by the Board equal to the excess, if any, of (A) the value
         of the property the Participant would have received upon the exercise of the Stock Award immediately prior to the effective time of the
         Corporate Transaction, over (B) any exercise price payable by such holder in connection with such exercise.

        The Board need not take the same action or actions with respect to all Stock Awards or portions thereof or with respect to all Participants.
The Board may take different actions with respect to the vested and unvested portions of a Stock Award.

                                                                          18



                 (d)      Change in Control. A Stock Award may be subject to additional acceleration of vesting and exercisability upon or after
a Change in Control as may be provided in the Stock Award Agreement for such Stock Award or as may be provided in any other written
agreement between the Company or any Affiliate and the Participant, but in the absence of such provision, no such acceleration will occur.

         10.      PLAN TERM; EARLIER TERMINATION OR SUSPENSION OF THE PLAN.

        The Board may suspend or terminate the Plan at any time. No Incentive Stock Options may be granted after the tenth anniversary of the
Adoption Date. No Awards may be granted under the Plan while the Plan is suspended or after it is terminated.

         11.      EXISTENCE OF THE PLAN.
                  Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 39 of 117
       The Plan came into existence on the Adoption Date. The stockholders of the Company approved the Plan on February 11, 2014. The Plan
was amended and restated effective as of June 27, 2018.

         12.      CHOICE OF LAW.

         The law of the State of Delaware will govern all questions concerning the construction, validity and interpretation of this Plan, without
regard to that state’s conflict of laws rules.

         13.      DEFINITIONS.

         As used in the Plan, the following definitions will apply to the capitalized terms indicated below:

                   (a)      “Affiliate” means, at the time of determination, any “parent” or “subsidiary” of the Company as such terms are defined
in Rule 405 of the Securities Act. The Board will have the authority to determine the time or times at which “parent” or “subsidiary” status is
determined within the foregoing definition.

                  (b)      “Adoption Date” means January 30, 2014.

                  (c)      “Award” means a Stock Award or a Performance Cash Award.

                  (d)      “Award Agreement” means a written agreement between the Company and a Participant evidencing the terms and
conditions of an Award.

                  (e)      “Board” means the Board of Directors of the Company.

                  (f)      “Capital Stock” means each and every class of common stock of the Company, regardless of the number of votes per
share.

               (g)       “Capitalization Adjustment” means any change that is made in, or other events that occur with respect to, the
Common Stock subject to the Plan or subject to any Stock

                                                                          19



Award after the Adoption Date without the receipt of consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other than cash, large nonrecurring cash dividend, stock split, reverse stock
split, liquidating dividend, combination of shares, exchange of shares, change in corporate structure or any similar equity restructuring transaction,
as that term is used in Statement of Financial Accounting Standards Board Accounting Standards Codification Topic 718 (or any successor
thereto). Notwithstanding the foregoing, the conversion of any convertible securities of the Company will not be treated as a Capitalization
Adjustment.

                   (h)       “Cause” will have the meaning ascribed to such term in any written agreement between the Participant and the
Company defining such term and, in the absence of such agreement, such term means, with respect to a Participant, the occurrence of any of the
following events: (i) such Participant’s commission of any felony or any crime involving fraud, dishonesty or moral turpitude under the laws of the
United States or any state thereof; (ii) such Participant’s attempted commission of, or participation in, a fraud or act of dishonesty against the
Company; (iii) such Participant’s intentional, material violation of any contract or agreement between the Participant and the Company or of any
statutory duty owed to the Company; (iv) such Participant’s unauthorized use or disclosure of the Company’s confidential information or trade
secrets; or (v) such Participant’s gross misconduct. The determination that a termination of the Participant’s Continuous Service is either for
Cause or without Cause will be made by the Company, in its sole discretion. Any determination by the Company that the Continuous Service of a
Participant was terminated with or without Cause for the purposes of outstanding Awards held by such Participant will have no effect upon any
determination of the rights or obligations of the Company or such Participant for any other purpose.

                  (i)     “Change in Control” means the occurrence, in a single transaction or in a series of related transactions, of any one or
more of the following events:

                             (i)      any Exchange Act Person becomes the Owner, directly or indirectly, of securities of the Company representing
         more than 50% of the combined voting power of the Company’s then outstanding securities other than by virtue of a merger,
         consolidation or similar transaction. Notwithstanding the foregoing, a Change in Control will not be deemed to occur (A) on account of
         the acquisition of securities of the Company directly from the Company, (B) on account of the acquisition of securities of the Company
         by an investor, any affiliate thereof or any other Exchange Act Person that acquires the Company’s securities in a transaction or series of
         related transactions the primary purpose of which is to obtain financing for the Company through the issuance of equity securities, (C) on
         account of the acquisition of securities of the Company by any individual who was, on March 28, 2014, either an executive officer or a
         Director (either, an “IPO Investor”) and/or any entity in which an IPO Investor has a direct or indirect interest (whether in the form of
         voting rights or participation in profits or capital contributions) of more than 50% (collectively, the “IPO Entities”) or on account of the
         IPO Entities continuing to hold shares that come to represent more than 50% of the combined voting power of the Company’s then
         outstanding securities as a result of the conversion of any class of the Company’s securities into another class of the Company’s
         securities having a different number of votes per share, or (D) solely because the level of Ownership held by any Exchange Act Person
         (the “Subject Person”) exceeds the
                  Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 40 of 117
                                                                          20



         designated percentage threshold of the outstanding voting securities as a result of a repurchase or other acquisition of voting securities
         by the Company reducing the number of shares outstanding, provided that if a Change in Control would occur (but for the operation of
         this sentence) as a result of the acquisition of voting securities by the Company, and after such share acquisition, the Subject Person
         becomes the Owner of any additional voting securities that, assuming the repurchase or other acquisition had not occurred, increases the
         percentage of the then outstanding voting securities Owned by the Subject Person over the designated percentage threshold, then a
         Change in Control will be deemed to occur;

                            (ii)      there is consummated a merger, consolidation or similar transaction involving (directly or indirectly) the
         Company and, immediately after the consummation of such merger, consolidation or similar transaction, the stockholders of the Company
         immediately prior thereto do not Own, directly or indirectly, either (A) outstanding voting securities representing more than 50% of the
         combined outstanding voting power of the surviving Entity in such merger, consolidation or similar transaction or (B) more than 50% of
         the combined outstanding voting power of the parent of the surviving Entity in such merger, consolidation or similar transaction, in each
         case in substantially the same proportions as their Ownership of the outstanding voting securities of the Company immediately prior to
         such transaction; provided, however, that a merger, consolidation or similar transaction will not constitute a Change in Control under this
         prong of the definition if the outstanding voting securities representing more than 50% of the combined voting power of the surviving
         Entity or its parent are owned by the IPO Entities;

                             (iii)    there is consummated a sale, lease, exclusive license or other disposition of all or substantially all of the
         consolidated assets of the Company and its Subsidiaries, other than a sale, lease, license or other disposition of all or substantially all of
         the consolidated assets of the Company and its Subsidiaries to an Entity, more than 50% of the combined voting power of the voting
         securities of which are Owned by stockholders of the Company in substantially the same proportions as their Ownership of the
         outstanding voting securities of the Company immediately prior to such sale, lease, license or other disposition; provided, however, that
         a sale, lease, exclusive license or other disposition of all or substantially all of the consolidated assets of the Company and its
         Subsidiaries will not constitute a Change in Control under this prong of the definition if the outstanding voting securities representing
         more than 50% of the combined voting power of the acquiring Entity or its parent are owned by the IPO Entities; or

                              (iv)    individuals who, on the Adoption Date, are members of the Board (the “Incumbent Board”) cease for any
         reason to constitute at least a majority of the members of the Board; provided, however, that if the appointment or election (or nomination
         for election) of any new Board member was approved or recommended by a majority vote of the members of the Incumbent Board then
         still in office, such new member will, for purposes of this Plan, be considered as a member of the Incumbent Board.

                                                                          21



           Notwithstanding the foregoing definition or any other provision of the Plan, the term Change in Control will not include a sale of assets,
merger or other transaction effected exclusively for the purpose of changing the domicile of the Company and the definition of Change in Control
(or any analogous term) in an individual written agreement between the Company or any Affiliate and the Participant will supersede the foregoing
definition with respect to Awards subject to such agreement; provided, however, that if no definition of Change in Control or any analogous term
is set forth in such an individual written agreement, the foregoing definition will apply. To the extent necessary to avoid the imposition of adverse
taxation under Section 409A of the Code, in no event will a Change in Control be deemed to have occurred if such transaction is not also a
“change in the ownership or effective control of” the Company or “a change in the ownership of a substantial portion of the assets of” the
Company as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard to any alternative definition thereunder). The Board
may, in its sole discretion and without a Participant’s consent, amend the definition of “Change in Control” to conform to the definition of
“Change in Control” under Section 409A of the Code, and the regulations thereunder.

                  (j)      “Code” means the Internal Revenue Code of 1986, as amended, including any applicable regulations and guidance
thereunder.

                 (k)      “Committee” means a committee of one or more Directors to whom authority has been delegated by the Board in
accordance with Section 2(c).

                  (l)      “Common Stock” means the common stock of the Company, having one vote per share.

                  (m)      “Company” means 2U, Inc., a Delaware corporation.

                  (n)      “Consultant” means any person, including an advisor, who is (i) engaged by the Company or an Affiliate to render
consulting or advisory services and is compensated for such services, or (ii) serving as a member of the board of directors of an Affiliate and is
compensated for such services. However, service solely as a Director, or payment of a fee for such service, will not cause a Director to be
considered a “Consultant” for purposes of the Plan. Notwithstanding the foregoing, a person is treated as a Consultant under this Plan only if a
Form S-8 Registration Statement under the Securities Act is available to register either the offer or the sale of the Company’s securities to such
person.

                 (o)        “Continuous Service” means that the Participant’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated. A change in the capacity in which the Participant renders service to the Company or an
Affiliate as an Employee,
                    Case Consultant     or Director or a change
                            8:19-cv-03455-TDC                   in the entity144-24
                                                            Document          for which the Participant
                                                                                         Filed          renders such
                                                                                                 10/27/20       Page service,
                                                                                                                         41 ofprovided
                                                                                                                                 117 that there is no
interruption or termination of the Participant’s service with the Company or an Affiliate, will not terminate a Participant’s Continuous Service;
provided, however, that if the Entity for which a Participant is rendering services ceases to qualify as an Affiliate, as determined by the Board, in
its sole discretion, such Participant’s Continuous Service will be considered to have terminated on the date such Entity ceases to qualify as an
Affiliate. To the extent permitted by law, the Board or the chief executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous

                                                                           22



Service will be considered interrupted in the case of (i) any leave of absence approved by the Board or chief executive officer, including sick leave,
military leave or any other personal leave, or (ii) transfers between the Company, an Affiliate, or their successors. Notwithstanding the foregoing,
a leave of absence will be treated as Continuous Service for purposes of vesting in an Award only to such extent as may be provided in the
Company’s or Affiliate’s leave of absence policy, in the written terms of any leave of absence agreement or policy applicable to the Participant, or
as otherwise required by law. In addition, to the extent required for exemption from or compliance with Section 409A of the Code, the
determination of whether there has been a termination of Continuous Service, will be made, and such term will be construed, in a manner that is
consistent with the definition of “separation from service” as defined under Treasury Regulation Section 1.409A-1(h) (without regard to any
alternative definition thereunder).

                  (p)      “Corporate Transaction” means the consummation, in a single transaction or in a series of related transactions, of any
one or more of the following events:

                          (i)       a sale or other disposition of all or substantially all, as determined by the Board, in its sole discretion, of the
         consolidated assets of the Company and its Subsidiaries;

                            (ii)     a sale or other disposition of at least 50% of the outstanding securities of the Company;

                            (iii)    a merger, consolidation or similar transaction following which the Company is not the surviving corporation;
         or

                          (iv)      a merger, consolidation or similar transaction following which the Company is the surviving corporation but
         the shares of Common Stock outstanding immediately preceding the merger, consolidation or similar transaction are converted or
         exchanged by virtue of the merger, consolidation or similar transaction into other property, whether in the form of securities, cash or
         otherwise.

          To the extent necessary to avoid the imposition of adverse taxation under Section 409A of the Code, in no event will an event be deemed
a Corporate Transaction if such transaction is not also a “change in the ownership or effective control of” the Company or “a change in the
ownership of a substantial portion of the assets of” the Company as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder).

                  (q)       “Covered Employee” will have the meaning provided in Section 162(m)(3) of the Code.

                  (r)       “Director” means a member of the Board.

                   (s)       “Disability” means, with respect to a Participant, the inability of such Participant to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than 12 months, as provided in Sections 22(e)(3) and 409A(a)(2)(c)(i) of the Code, and will be
determined by the Board on the basis of such medical evidence as the Board deems warranted under the circumstances.

                                                                           23



                  (t)       “Effective Date” means the Adoption Date.

                  (u)      “Employee” means any person employed by the Company or an Affiliate. However, service solely as a Director, or
payment of a fee for such services, will not cause a Director to be considered an “Employee” for purposes of the Plan.

                  (v)       “Entity” means a corporation, partnership, limited liability company or other entity.

                  (w)       “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.

                   (x)      “Exchange Act Person” means any natural person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of
the Exchange Act), except that “Exchange Act Person” will not include (i) the Company or any Subsidiary of the Company, (ii) any employee
benefit plan of the Company or any Subsidiary of the Company or any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any Subsidiary of the Company, (iii) an underwriter temporarily holding securities pursuant to a registered public offering of
such securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange
Act) that, as of theCase
                    Effective Date, is the Owner, directly or
                            8:19-cv-03455-TDC                 indirectly, of144-24
                                                           Document         securities ofFiled
                                                                                         the Company representing
                                                                                               10/27/20      Page more
                                                                                                                    42than
                                                                                                                        of 50%
                                                                                                                            117of the combined
voting power of the Company’s then outstanding securities.

                  (y)       “Fair Market Value” means, as of any date, the value of the Common Stock determined as follows:

                           (i)       If the Common Stock is listed on any established stock exchange or traded on any established market, the Fair
         Market Value of a share of Common Stock will be, unless otherwise determined by the Board, the closing sales price for such stock as
         quoted on such exchange or market (or the exchange or market with the greatest volume of trading in the Common Stock) on the date of
         determination, as reported in a source the Board deems reliable.

                           (ii)     Unless otherwise provided by the Board, if there is no closing sales price for the Common Stock on the date of
         determination, then the Fair Market Value will be the closing selling price on the last preceding date for which such quotation exists.

                            (iii)   In the absence of such markets for the Common Stock, the Fair Market Value will be determined by the Board
         in good faith and in a manner that complies with Sections 409A and 422 of the Code.

                   (z)        “Good Reason” will have the meaning ascribed to such term in any written agreement between the Participant and the
Company defining such term and, in the absence of such agreement, such term means, with respect to a Participant who is an Employee, the
occurrence of any of the following events without the Participant’s express written consent: (i) the assignment to the Participant of any duties or
responsibilities that results in a material

                                                                           24



diminution in the Participant’s function as in effect immediately prior to the effective date of the Change in Control; provided, however, that a
change in the Participant’s title or reporting relationships shall not provide the basis for a voluntary termination with Good Reason; (ii) a material
reduction by the Company in the Participant’s annual base salary, as in effect on the effective date of the Change in Control or as increased
thereafter; provided, however, that Good Reason shall not be deemed to have occurred in the event of a reduction in the Participant’s annual base
salary that is pursuant to a salary reduction program affecting substantially all of the employees of the Company and that does not adversely
affect the Participant to a greater extent than other similarly situated employees; (iii) any failure by the Company to continue in effect any benefit
plan or program, including incentive plans or plans with respect to the receipt of securities of the Company, in which the Participant was
participating immediately prior to the effective date of the Change in Control (hereinafter referred to as “Benefit Plans”), or the taking of any action
by the Company that would adversely affect the Participant’s participation in or reduce his or her benefits under the Benefit Plans or deprive the
Participant of any fringe benefit that they enjoyed immediately prior to the effective date of the Change in Control; provided, however, that Good
Reason shall not be deemed to have occurred if the Company provides for the Participant’s participation in benefit plans and programs that, taken
as a whole, are comparable to the Benefit Plans; (iv) a relocation of the Participant’s business office to a location more than fifty (50) miles from the
location at which he or she performed their duties as of the effective date of the Change in Control, except for required travel by the Participant on
the Company’s business to an extent substantially consistent with the Participant’s business travel obligations prior to the effective date of the
Change in Control; or (v) a material breach by the Company of any provision of the Plan or the Option Agreement or any other material agreement
between the Participant and the Company concerning the terms and conditions of employment.

                  (aa)    “Incentive Stock Option” means an option granted pursuant to Section 5 that is intended to be, and qualifies as, an
“incentive stock option” within the meaning of Section 422 of the Code.

                   (bb)      “Non-Employee Director” means a Director who either (i) is not a current employee or officer of the Company or an
Affiliate, does not receive compensation, either directly or indirectly, from the Company or an Affiliate for services rendered as a consultant or in
any capacity other than as a Director (except for an amount as to which disclosure would not be required under Item 404(a) of Regulation S-K
promulgated pursuant to the Securities Act (“Regulation S-K”)), does not possess an interest in any other transaction for which disclosure would
be required under Item 404(a) of Regulation S-K, and is not engaged in a business relationship for which disclosure would be required pursuant to
Item 404(b) of Regulation S-K; or (ii) is otherwise considered a “non-employee director” for purposes of Rule 16b-3.

                  (cc)      “Nonstatutory Stock Option” means any Option granted pursuant to Section 5 that does not qualify as an Incentive
Stock Option.

                  (dd)      “Officer” means a person who is an officer of the Company within the meaning of Section 16 of the Exchange Act.

                  (ee)     “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to purchase shares of Common Stock
granted pursuant to the Plan.

                                                                           25



                  (ff)    “Option Agreement” means a written agreement between the Company and an Optionholder evidencing the terms and
conditions of an Option grant. Each Option Agreement will be subject to the terms and conditions of the Plan.

                 (gg)    “Optionholder” means a person to whom an Option is granted pursuant to the Plan or, if applicable, such other person
who holds an outstanding Option.
                   (hh)    “Other Stock Award” means an
                   Case 8:19-cv-03455-TDC               award based 144-24
                                                      Document      in whole or in part by
                                                                                Filed      reference to the
                                                                                         10/27/20       PageCommon Stock
                                                                                                               43 of  117which is granted
pursuant to the terms and conditions of Section 6(d).

                  (ii)   “Other Stock Award Agreement” means a written agreement between the Company and a holder of an Other Stock
Award evidencing the terms and conditions of an Other Stock Award grant. Each Other Stock Award Agreement will be subject to the terms and
conditions of the Plan.

                  (jj)     “Outside Director” means a Director who either (i) is not a current employee of the Company or an “affiliated
corporation” (within the meaning of Treasury Regulations promulgated under Section 162(m) of the Code), is not a former employee of the
Company or an “affiliated corporation” who receives compensation for prior services (other than benefits under a tax-qualified retirement plan)
during the taxable year, has not been an officer of the Company or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any capacity other than as a Director, or (ii) is otherwise considered an
“outside director” for purposes of Section 162(m) of the Code.

                  (kk)     “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be deemed to “Own,” to have “Owned,” to be
the “Owner” of, or to have acquired “Ownership” of securities if such person or Entity, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares voting power, which includes the power to vote or to direct the voting, with respect to
such securities.

                 (ll)    “Participant” means a person to whom an Award is granted pursuant to the Plan or, if applicable, such other person
who holds an outstanding Stock Award.

                   (mm)     “Performance Cash Award” means an award of cash granted pursuant to the terms and conditions of Section 6(c)(ii).

                    (nn)     “Performance Criteria” means the one or more criteria that the Board will select for purposes of establishing the
Performance Goals for a Performance Period. The Performance Criteria that will be used to establish such Performance Goals may be based on any
one of, or combination of, the following as determined by the Board: (i) earnings (including earnings per share and net earnings); (ii) earnings
before interest, taxes and depreciation; (iii) earnings before interest, taxes, depreciation and amortization; (iv) earnings before interest, taxes,
depreciation, amortization and legal settlements; (v) earnings before interest, taxes, depreciation, amortization, legal settlements and other income
(expense); (vi) earnings before interest, taxes, depreciation, amortization, legal settlements, other income (expense) and stock-based compensation;
(vii) earnings before interest, taxes, depreciation, amortization, legal settlements,

                                                                             26



other income (expense), stock-based compensation and changes in deferred revenue; (viii) total stockholder return; (ix) return on equity or average
stockholder’s equity; (x) return on assets, investment, or capital employed; (xi) stock price; (xii) margin (including gross margin); (xiii) income
(before or after taxes); (xiv) operating income; (xv) operating income after taxes; (xvi) pre-tax profit; (xvii) operating cash flow; (xviii) sales or
revenue targets; (xix) increases in revenue or product revenue; (xx) expenses and cost reduction goals; (xxi) improvement in or attainment of
working capital levels; (xxii) economic value added (or an equivalent metric); (xxiii) market share; (xxiv) cash flow; (xxv) cash flow per share;
(xxvi) share price performance; (xxvii) debt reduction; (xxviii) implementation or completion of projects or processes; (xxix) employee retention;
(xxx) stockholders’ equity; (xxxi) capital expenditures; (xxxii) debt levels; (xxxiii) operating profit or net operating profit; (xxxiv) workforce diversity;
(xxxv) growth of net income or operating income; (xxxvi) billings; (xxxvii) bookings; (xxxviii) the number of users, including but not limited to unique
users; (xxxix) employee retention; (xxxx) user satisfaction; and (xxxxi) to the extent an Award is not intended to satisfy the provisions of Section 162
(m) of the Code regarding the exclusion of performance-based compensation from the limit on corporate deductibility of compensation paid to
Covered Employees, other measures of performance selected by the Board.

                   (oo)      “Performance Goals” means, for a Performance Period, the one or more goals established by the Board for the
Performance Period based upon the Performance Criteria. Performance Goals may be based on a Company-wide basis, with respect to one or more
business units, divisions, Affiliates, or business segments, and in either absolute terms or relative to the performance of one or more comparable
companies or the performance of one or more relevant indices. Unless specified otherwise by the Board (i) in the Award Agreement at the time the
Award is granted or (ii) in such other document setting forth the Performance Goals at the time the Performance Goals are established, the Board
will appropriately make adjustments in the method of calculating the attainment of Performance Goals for a Performance Period as follows: (1) to
exclude restructuring and/or other nonrecurring charges; (2) to exclude exchange rate effects; (3) to exclude the effects of changes to generally
accepted accounting principles; (4) to exclude the effects of any statutory adjustments to corporate tax rates; (5) to exclude the effects of any
“extraordinary items” as determined under generally accepted accounting principles; (6) to exclude the dilutive effects of acquisitions or joint
ventures; (7) to assume that any business divested by the Company achieved performance objectives at targeted levels during the balance of a
Performance Period following such divestiture; (8) to exclude the effect of any change in the outstanding shares of common stock of the Company
by reason of any stock dividend or split, stock repurchase, reorganization, recapitalization, merger, consolidation, spin-off, combination or
exchange of shares or other similar corporate change, or any distributions to common stockholders other than regular cash dividends; (9) to
exclude the effects of stock based compensation and the award of bonuses under the Company’s bonus plans; (10) to exclude costs incurred in
connection with potential acquisitions or divestitures that are required to be expensed under generally accepted accounting principles; (11) to
exclude the goodwill and intangible asset impairment charges that are required to be recorded under generally accepted accounting principles; (12)
to exclude the effect of any other unusual, non-recurring gain or loss or other extraordinary item; and (13) to the extent an Award is not intended to
satisfy the provisions of Section 162(m) of the Code regarding the exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees, other adjustments selected by the Board. In addition, the Board retains the discretion
to reduce or

                                                                             27
                  Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 44 of 117
eliminate the compensation or economic benefit due upon attainment of Performance Goals and to define the manner of calculating the
Performance Criteria it selects to use for such Performance Period. Partial achievement of the specified criteria may result in the payment or vesting
corresponding to the degree of achievement as specified in the Stock Award Agreement or the written terms of a Performance Cash Award.

                (pp)      “Performance Period” means the period of time selected by the Board over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a Participant’s right to and the payment of a Stock Award or a Performance
Cash Award. Performance Periods may be of varying and overlapping duration, at the sole discretion of the Board.

                  (qq)     “Performance Stock Award” means a Stock Award granted under the terms and conditions of Section 6(c)(i).

                  (rr)     “Plan” means this 2U, Inc. Amended and Restated 2014 Equity Incentive Plan.

                  (ss)      “Restricted Stock Award” means an award of shares of Common Stock which is granted pursuant to the terms and
conditions of Section 6(a).

                 (tt)      “Restricted Stock Award Agreement” means a written agreement between the Company and a holder of a Restricted
Stock Award evidencing the terms and conditions of a Restricted Stock Award grant. Each Restricted Stock Award Agreement will be subject to
the terms and conditions of the Plan.

                 (uu)     “Restricted Stock Unit Award” means a right to receive shares of Common Stock which is granted pursuant to the
terms and conditions of Section 6(b).

                  (vv)    “Restricted Stock Unit Award Agreement” means a written agreement between the Company and a holder of a
Restricted Stock Unit Award evidencing the terms and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock Unit Award
Agreement will be subject to the terms and conditions of the Plan.

                  (ww)     “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any successor to Rule 16b-3, as in effect from
time to time.

                  (xx)     “Securities Act” means the Securities Act of 1933, as amended.

                   (yy)    “Stock Appreciation Right” or “SAR” means a right to receive the appreciation on Common Stock that is granted
pursuant to the terms and conditions of Section 5.

                   (zz)    “Stock Appreciation Right Agreement” means a written agreement between the Company and a holder of a Stock
Appreciation Right evidencing the terms and conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right Agreement will be
subject to the terms and conditions of the Plan.

                                                                          28



                  (aaa) “Stock Award” means any right to receive Common Stock granted under the Plan, including an Incentive Stock Option,
a Nonstatutory Stock Option, a Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation Right, a Performance Stock Award or
any Other Stock Award.

                  (bbb) “Stock Award Agreement” means a written agreement between the Company and a Participant evidencing the terms
and conditions of a Stock Award grant. Each Stock Award Agreement will be subject to the terms and conditions of the Plan.

                    (ccc)      “Subsidiary” means, with respect to the Company, (i) any corporation of which more than 50% of the outstanding
capital stock having ordinary voting power to elect a majority of the board of directors of such corporation (irrespective of whether, at the time,
stock of any other class or classes of such corporation will have or might have voting power by reason of the happening of any contingency) is at
the time, directly or indirectly, Owned by the Company, and (ii) any partnership, limited liability company or other entity in which the Company has
a direct or indirect interest (whether in the form of voting or participation in profits or capital contribution) of more than 50%.

                 (ddd) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own pursuant to Section 424(d) of the Code)
stock possessing more than 10% of the total combined voting power of all classes of stock of the Company or any Affiliate.

                                                                          29



                                                             2U, INC.
                                          AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
                                                 ADDENDUM FOR U.K. PARTICIPANTS

The 2U, Inc. Amended and Restated 2014 Equity Incentive Plan (the “Plan”) is intended to comply with the applicable laws of any country or
jurisdiction whereCase
                   Awards8:19-cv-03455-TDC
                           are granted, and all provisionsDocument
                                                           hereof shall be144-24
                                                                           construed inFiled
                                                                                        a manner to so comply.
                                                                                             10/27/20          The following
                                                                                                            Page   45 of 117 provisions apply to
Participants providing services to the Company or its Affiliates in the United Kingdom (“U.K.”). Capitalized terms not defined herein shall have
the meanings ascribed to them in the Plan. Section references are to the Plan unless otherwise stated.

    1.   Section 1(b) (Eligible Award Recipients) shall be amended to replace the phrase “Employees, Directors and Consultants” with the phrase
         “Employees and Directors who are also Employees.”

    2.   Section 4(a) (Eligibility for Specific Stock Awards) shall be amended to replace the phrase “Employees, Directors and Consultants” with
         the phrase “Employees and Directors who are also Employees” in two places.

    3.   Section 8(d) (No Employment or Other Service Rights) shall be amended to add the following language to the end thereof:

         The Plan and any Award Agreement do not form part of any Participant’s contract of employment. If any Participant ceases to be
         employed or engaged by the Company or any Affiliate for any reason (including as a result of a repudiatory breach of contract by the
         Company or its Affiliate), the Participant shall not be entitled, and by participating in the Plan the Participant shall be deemed irrevocably
         to have waived any entitlement, by way of compensation for loss of employment, breach of contract or otherwise to any sum or other
         benefit to compensate the Participant for any rights or prospective rights under the Plan. This exclusion applies equally (and without
         limitation) to any loss arising from the way in which the discretion is (or is not) exercised under any Section of the Plan even if the
         exercise (or non-exercise) of such discretion is, or appears to be, irrational or perverse and/or breaches, or is claimed to breach any implied
         term of the Plan or any other contract between the Participant and the Participant’s employer. Participation in the Plan and any benefits
         provided under it shall not be pensionable nor will they count as pay or remuneration when calculating salary related benefits (including,
         but not limited to, pension).

    4.   A new Section 8(l) (Data Protection) shall be added with the following language:

         Data Protection. By participating in the Plan, each Participant acknowledges that the Company and its Affiliates may hold and process
         data relating to them (including personal data) in relation to and as a consequence of their Awards including for the purpose of
         administering their Awards and that such data may be disclosed (even outside the European Union) to their employer, the Company or its
         Affiliates, to any possible purchaser of their employer or its business or of the Company or its business and its or their advisers in
         relation to the Plan and the Award.

                                                                          30



    5.   A new Section 8(m) (CRS and FATCA) shall be added with the following language:

         CRS and FATCA. By Participating in the Plan, each Participant agrees to give all such assistance and representations and supply or
         procure to be supplied (including by way of updates) all such information and execute and deliver (or procure the execution and delivery
         of) all such documents that the Company requests in writing for the purpose of enabling any member of the Group (or any external
         administrator of the Plan from time to time) to comply with the US Foreign Account Tax Compliance Act (“FATCA”), any exchange of
         information agreement (“IGA”), the OECD Common Reporting Standard (“CRS”), or any similar, equivalent or related applicable laws,
         rules or regulations in any jurisdiction. Each Participant further agrees and authorises any member of the Group to disclose such
         information to any governmental authorities (including, but not limited to, HMRC in the U.K. and the Internal Revenue Service in the U.S.)
         if it is required to be disclosed pursuant to FATCA, any IGA, CRS, or any similar, equivalent or related applicable laws, rules or
         regulations.

    6.   Section 13(h) (“Cause”) shall be deleted in its entirety and replaced with the following language:

         “Cause” will have the meaning ascribed to such term in any written agreement between the Participant and the Company or any of its
         Affiliates defining such term and, in the absence thereof, such term means, with respect to a Participant, the occurrence of any of the
         following events: (i) such Participant’s commission of any felony or any crime involving fraud, dishonesty or moral turpitude under the
         laws of the United States or any state thereof or crime in the U.K. that is punishable by a custodial sentence; (ii) such Participant’s
         attempted commission of, or participation in, a fraud or act of dishonesty against the Company or any of its Affiliates; (iii) such
         Participant’s intentional, material violation of any contract or agreement between the Participant and the Company or any of its Affiliates
         or of any statutory duty owed to the Company or any of its Affiliates; (iv) such Participant’s unauthorized use or disclosure of the
         Company’s or any of its Affiliates’ confidential information or trade secrets; (v) such Participant’s gross misconduct; or (vi) any other
         circumstances in which the Company or its Affiliate that employs the Participant reasonably determines it has grounds to dismiss the
         Participant without notice in accordance with the Participant’s contract of employment. The determination that a termination of the
         Participant’s Continuous Service is either for Cause or without Cause will be made by the Company, in its sole discretion. Any
         determination by the Company that the Continuous Service of a Participant was terminated with or without Cause for the purposes of
         outstanding Awards held by such Participant will have no effect upon any determination of the rights or obligations of the Company or
         such Participant for any other purpose.

    7.   Section 13(o) (“Continuous Service”) shall be deleted in its entirety and replaced with the following language:

         “Continuous Service” means that the Participant’s service with the Company or an Affiliate, whether as an Employee or Director who is
         also an Employee, is not interrupted

                                                                          31
         Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 46 of 117
or terminated. A change in the capacity in which the Participant renders service to the Company or an Affiliate as an Employee or
Director who is also an Employee or a change in the entity for which the Participant renders such service, provided that there is no
interruption or termination of the Participant’s service with the Company or an Affiliate, will not terminate a Participant’s Continuous
Service; provided, however, that if the Entity for which a Participant is rendering services ceases to qualify as an Affiliate, as determined
by the Board, in its sole discretion, such Participant’s Continuous Service will be considered to have terminated on the date such Entity
ceases to qualify as an Affiliate and if the Participant is placed on garden leave in accordance with the Participant’s contract of
employment, the Participant’s Continuous Service for the purpose of the Plan and any Award Agreement shall terminate on the date that
such garden leave commences. To the extent permitted by law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service will be considered interrupted in the case of (i) any leave of absence
approved by the Board or chief executive officer, including sick leave, military leave or any other personal leave, or (ii) transfers between
the Company, an Affiliate, or their successors. Notwithstanding the foregoing, a leave of absence will be treated as Continuous Service
for purposes of vesting in an Award only to such extent as may be provided in the Company’s or Affiliate’s leave of absence policy, in
the written terms of any leave of absence agreement or policy applicable to the Participant, or as otherwise required by law. In addition,
to the extent required for exemption from or compliance with Section 409A of the Code, the determination of whether there has been a
termination of Continuous Service, will be made, and such term will be construed, in a manner that is consistent with the definition of
“separation from service” as defined under Treasury Regulation Section 1.409A-1(h) (without regard to any alternative definition
thereunder).

                                                                 32
                   Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 47 of 117
                                                                                                                                       EXHIBIT 10.2

                                                               2U, INC.
                                                     STOCK OPTION GRANT NOTICE
                                           (AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN)
                                                                 (US)

2U, Inc. (the “Company”), pursuant to its Amended and Restated 2014 Equity Incentive Plan (the “Plan”), hereby grants to Optionholder an
option to purchase the number of shares of the Company’s Common Stock set forth below (the “Option”). This Option is subject to all of the
terms and conditions as set forth in this Stock Option Grant Notice (this “Notice”), in the Option Agreement and in the Plan, both of which are
attached to this Notice and incorporated in this Notice in their entirety. Capitalized terms not explicitly defined in this Notice but defined in the
Plan or the Option Agreement will have the same definitions as in the Plan or the Option Agreement, as applicable. If there is any conflict between
the terms in this Notice or the Option Agreement and the Plan, the terms of the Plan will control.

           Optionholder:
           Date of Grant:
           Vesting Commencement Date:
           Number of Shares Subject to Option:
           Exercise Price (Per Share):
           Total Exercise Price:
           Expiration Date:

      Type of Grant:             Incentive Stock Option(1)                                    Nonstatutory Stock Option

Exercise Schedule:      Same as Vesting Schedule

Vesting Schedule:

Payment:                By one or a combination of the following items (described in the Option Agreement):

                         By cash or check
                         By delivery of already-owned shares, if the Common Stock is publicly traded
                         Pursuant to a “broker-assisted exercise” program, if the Common Stock is publicly traded
                         If and only to the extent the option is a Nonstatutory Stock Option, and subject to the Company’s consent at or prior
                        to the time of exercise, by a “net exercise” arrangement

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and understands and agrees to, this Notice, the Option
Agreement, the Plan and any stock plan prospectus for this Plan. As of the Date of Grant, this Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding the Option and supersede all prior oral and written agreements
on the Option, with the exception, if applicable, of any compensation recovery policy that is adopted by the Company or is otherwise required by
applicable law. By accepting the Option, Optionholder consents to receive documents governing the Option by electronic delivery and to
participate in the Plan through an online or electronic system established and maintained by the Company or another third party designated by the
Company.


(1) If this is an Incentive Stock Option, it (plus other outstanding Incentive Stock Options) cannot be first exercisable for more than $100,000 in
value (measured by exercise price) in any calendar year. Any excess over $100,000 is a Nonstatutory Stock Option.

                                                                          1



2U, INC.                                                                      OPTIONHOLDER:

By:
                               Signature                                                                     Signature

Title:                                                                        Date:

Date:

ATTACHMENTS: Option Agreement, Amended and Restated 2014 Equity Incentive Plan

                                                                          2



                                                                  ATTACHMENT I
                                             OPTION AGREEMENT
                    Case 8:19-cv-03455-TDC Document  144-24 Filed 10/27/20 Page 48 of 117


                                                              2U, INC.
                                          AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
                                                        OPTION AGREEMENT
                                      (INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)
                                                                (US)

         Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option Agreement, 2U, Inc. (the “Company”) has granted you an
option (the “Option”) under its Amended and Restated 2014 Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price indicated in your Grant Notice. The Option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of Grant”). If there is any conflict between the terms in this Option
Agreement and the Plan, the terms of the Plan will control. Capitalized terms not explicitly defined in this Option Agreement or in the Grant Notice
but defined in the Plan will have the same definitions as in the Plan.

           The details of your Option, in addition to those set forth in the Grant Notice and the Plan, are as follows:

           1.       VESTING. Your Option will vest as provided in your Grant Notice. Vesting will cease upon the termination of your Continuous
Service.

         2.        NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock subject to your Option and the
exercise price per share in your Grant Notice will be adjusted for Capitalization Adjustments as provided in the Plan.

           3.       EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). You may not exercise your Option prior to vesting.

         4.        METHOD OF PAYMENT. You must pay the full amount of the exercise price for the shares you wish to exercise. You may pay
the exercise price in cash or by check or in any other manner permitted by your Grant Notice, which may include one or more of the following:

                    (a)      Provided that at the time of exercise the Common Stock is publicly traded, pursuant to a program that, prior to the
issuance of Common Stock, results in either the receipt of cash (or check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds. This manner of payment is also known as a “broker-assisted exercise,” “same
day sale,” or “sell to cover.”

                    (b)      Provided that at the time of exercise the Common Stock is publicly traded, by delivery to the Company (either by actual
delivery or attestation) of already-owned shares of Common Stock that are owned free and clear of any liens, claims, encumbrances or security
interests, and that are valued at Fair Market Value on the date of exercise. “Delivery” for these purposes, in the sole discretion of the Company at
the time you exercise your Option, will include delivery to the Company of your attestation of ownership of such shares of Common Stock in a
form approved by the Company. You may not exercise your Option by delivery to the

                                                                             1



Company of Common Stock if doing so would violate the provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

                  (c)       If your Option is a Nonstatutory Stock Option, subject to the consent of the Company at or prior to the time of exercise,
by a “net exercise” arrangement pursuant to which the Company will reduce the number of shares of Common Stock issued upon exercise of your
Option by the largest whole number of shares with a Fair Market Value that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net exercise” in cash or other permitted form of payment. Shares of
Common Stock will no longer be outstanding under your Option and will not be exercisable thereafter if those shares (i) are used to pay the
exercise price pursuant to the “net exercise,” (ii) are delivered to you as a result of such exercise, and (iii) are withheld to satisfy your tax
withholding obligations.

           5.       WHOLE SHARES. You may exercise your Option only for whole shares of Common Stock.

         6.       SECURITIES LAW COMPLIANCE. In no event may you exercise your Option unless the shares of Common Stock issuable
upon exercise are then registered under the Securities Act or, if not registered, the Company has determined that your exercise and the issuance of
the shares would be exempt from the registration requirements of the Securities Act. The exercise of your Option also must comply with all other
applicable laws and regulations governing your Option, and you may not exercise your Option if the Company determines that such exercise
would not be in material compliance with such laws and regulations.

        7.        TERM. You may not exercise your Option before the Date of Grant or after the expiration of the Option’s term. The term of your
Option expires, subject to the provisions of Section 5(h) of the Plan, upon the earliest of the following:

                    (a)      immediately upon the termination of your Continuous Service for Cause;

                    (b)      three (3) months after the termination of your Continuous Service for any reason other than Cause, your Disability or
your death (exceptCaseas otherwise provided in Section 7(d) Document
                              8:19-cv-03455-TDC               below); provided,  however,Filed
                                                                              144-24       that if during any part Page
                                                                                                   10/27/20        of such 49
                                                                                                                           threeof
                                                                                                                                 (3)117
                                                                                                                                     month period your
Option is not exercisable solely because doing so would violate the registration requirements under the Securities Act, your Option will not expire
until the earlier of the Expiration Date or until it has been exercisable for an aggregate period of three (3) months after the termination of your
Continuous Service; provided further, if during any part of such three (3) month period, the sale of any Common Stock received upon exercise of
your Option would violate the Company’s insider trading policy, then your Option will not expire until the earlier of the Expiration Date or until it
has been exercisable for an aggregate period of three (3) months after the termination of your Continuous Service during which the sale of the
Common Stock received upon exercise of your Option would not be in violation of the Company’s insider trading policy.

                  (c)      twelve (12) months after the termination of your Continuous Service due to your Disability (except as otherwise
provided in Section 7(d)) below;

                                                                           2



                (d)      eighteen (18) months after your death if you die either during your Continuous Service or within three (3) months after
your Continuous Service terminates for any reason other than Cause;

                  (e)      the Expiration Date indicated in your Grant Notice; or

                  (f)      the day before the tenth (10th) anniversary of the Date of Grant.

          If your Option is an Incentive Stock Option, note that to obtain the federal income tax advantages associated with an Incentive Stock
Option, the Code requires that at all times beginning on the Date of Grant and ending on the day three (3) months before the date of your Option’s
exercise, you must be an employee of the Company or an Affiliate, except in the event of your death or Disability. The Company has provided for
extended exercisability of your Option under certain circumstances for your benefit but cannot guarantee that your Option will necessarily be
treated as an Incentive Stock Option if you continue to provide services to the Company or an Affiliate as a Consultant or Director after your
employment terminates or if you otherwise exercise your Option more than three (3) months after the date your employment with the Company or
an Affiliate terminates.

         8.       EXERCISE.

                  (a)     You may exercise the vested portion of your Option during its term by (i) delivering a Notice of Exercise (in a form
designated by the Company), or making the required electronic election with the Company’s designated broker, and (ii) paying the exercise price
and any applicable withholding taxes to the Company’s stock plan administrator, or such other person as the Company may designate, together
with such additional documents as the Company may then require.

                    (b)       By exercising your Option you agree that, as a condition to any exercise of your Option, the Company may require you
to enter into an arrangement providing for the payment by you to the Company of any tax withholding obligation of the Company arising by
reason of (i) the exercise of your Option, (ii) the lapse of any substantial risk of forfeiture to which the shares of Common Stock are subject at the
time of exercise, or (iii) the disposition of shares of Common Stock acquired upon such exercise.

                   (c)      If your Option is an Incentive Stock Option, by exercising your Option you agree that you will notify the Company in
writing within fifteen (15) days after the date of any disposition of any of the shares of the Common Stock issued upon exercise of your Option
that occurs within two (2) years after the Date of Grant or within one (1) year after the effective date of exercise of the Option.

         9.       TRANSFERABILITY. Except as otherwise provided in this Section 9, your Option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by you.

                   (a)      Certain Trusts. Upon receiving written permission from the Board or its duly authorized designee, you may transfer
your Option to a trust if you are considered to be the sole beneficial owner (determined under Section 671 of the Code and applicable state law)
while

                                                                           3



the Option is held in the trust. You and the trustee must enter into transfer and other agreements required by the Company.

                    (b)      Domestic Relations Orders. Upon receiving written permission from the Board or its duly authorized designee, and
provided that you and the designated transferee enter into transfer and other agreements required by the Company, you may transfer your Option
pursuant to the terms of a domestic relations order, or official marital settlement agreement that contains the information required by the Company
to effectuate the transfer. You are encouraged to discuss the proposed terms of any division of this Option with the Company prior to finalizing
the domestic relations order or marital settlement agreement to help ensure the required information is contained within the domestic relations
order or marital settlement agreement. If your Option is an Incentive Stock Option, your Option may be deemed to be a Nonstatutory Stock Option
as a result of such transfer.

                  (c)        Beneficiary Designation. Upon receiving written permission from the Board or its duly authorized designee, you may,
by delivering written notice to the Company, in a form approved by the Company and any broker designated by the Company to handle Option
exercises, designate a third party who, on your death, will thereafter be entitled to exercise this Option and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a designation, your executor or administrator of your estate will be entitled to
exercise this Option and receive,
                   Case           on behalf of your estate,Document
                           8:19-cv-03455-TDC               the Common Stock or otherFiled
                                                                       144-24        consideration
                                                                                           10/27/20resulting from such
                                                                                                           Page    50 exercise.
                                                                                                                       of 117
         10.      CHANGE IN CONTROL.

                    (a)      If a Change in Control occurs and your Continuous Service with the Company has not terminated as of, or immediately
prior to, the effective time of the Change in Control, and if your Option is not continued, assumed or substituted for in accordance with the
provisions of Section 9(c)(i) of the Plan, then, as of the effective time of such Change in Control, the vesting and exercisability of your Option shall
be accelerated in full. For clarity, your Option will be considered to be continued, assumed or substituted for if it remains (or is replaced by an
award that is) subject to terms and conditions that preserve its intrinsic value as of immediately prior to the Change in Control, provided that it may
instead confer the right to receive cash, common stock of the acquiring entity or other consideration paid to the stockholders of the Company
pursuant to the Change in Control.

                   (b)       If a Change in Control occurs, your option is continued, assumed or substituted for in accordance with Section 9(c)(i) of
the Plan, and as of, or within twelve (12) months after, the effective time of such Change in Control your Continuous Service terminates due to an
involuntary termination (not including death or Disability) without Cause or due to a voluntary termination with Good Reason, then, as of the date
of termination of Continuous Service, the vesting and exercisability of your option shall be accelerated in full.

         11.      OPTION NOT A SERVICE CONTRACT.

               (a)     Nothing in this Option Agreement (including, but not limited to, the vesting of your Option or the issuance of shares of
Common Stock upon exercise of your

                                                                           4



Option), the Plan or any covenant of good faith and fair dealing that may be found implicit in this Option Agreement or the Plan will: (i) confer
upon you any right to continue in the employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any promise or commitment by the
Company or an Affiliate regarding the fact or nature of future positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under this Option Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Option Agreement or Plan; or (iv) deprive the Company of the right to terminate you at will and without
regard to any future vesting opportunity that you may have.

                    (b)      The Company has the right to reorganize, sell, spin-out or otherwise restructure one or more of its businesses or
Affiliates at any time or from time to time, as it deems appropriate (a “reorganization”). Such a reorganization could result in the termination of
your Continuous Service, or the termination of Affiliate status of your employer and the loss of benefits available to you under this Option
Agreement, including but not limited to, the termination of the right to continue vesting in your Option. This Option Agreement, the Plan, the
transactions contemplated hereunder and the vesting schedule set forth herein or any covenant of good faith and fair dealing that may be found
implicit in any of them do not constitute an express or implied promise of continued engagement as an employee or consultant for the term of this
Option Agreement, for any period, or at all, and will not interfere in any way with the Company’s right to conduct a reorganization.

         12.      WITHHOLDING OBLIGATIONS.

                   (a)      At the time you exercise your Option, in whole or in part, and at any time thereafter as the Company requests, you
hereby authorize withholding from payroll and any other amounts payable to you, and otherwise agree to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding obligations of the Company or any Affiliate that arise in connection with the
exercise of your Option.

                  (b)      If your Option is a Nonstatutory Stock Option, then upon your request and subject to approval by the Company, and
compliance with any applicable legal conditions or restrictions, the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your Option a number of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the statutory maximum applicable tax rate.

                   (c)      You may not exercise your Option unless the tax withholding obligations of the Company and any Affiliate are
satisfied. Accordingly, you may not be able to exercise your Option when desired even though your Option is vested, and the Company will have
no obligation to issue a certificate for shares of Common Stock unless such obligations are satisfied.

         13.      TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to design or administer the Plan or its other
compensation programs in a manner that minimizes your tax liabilities. You will not make any claim against the Company, or any of its Officers,
Directors, Employees or Affiliates related to tax liabilities arising from your Option or your other compensation. In particular, you acknowledge that
your Option is exempt from Section 409A of

                                                                           5



the Code only if the exercise price per share specified in the Grant Notice is at least equal to the “fair market value” per share of the Common Stock
on the Date of Grant and there is no other impermissible deferral of compensation associated with the Option.

        14.      NOTICES. Any notices provided for in your Option or the Plan will be given in writing (including electronically) and will be
deemed effectively given upon receipt or, in the case of notices delivered by mail by the Company to you, five (5) days after deposit in the U.S.
mail, postage prepaid,
                  Case addressed  to you at the last address
                           8:19-cv-03455-TDC                 you provided144-24
                                                           Document      to the Company.
                                                                                     FiledThe Company may,
                                                                                           10/27/20        Pagein its51
                                                                                                                      soleof
                                                                                                                           discretion,
                                                                                                                             117 decide to
deliver any documents related to participation in the Plan and your Option by electronic means or to request your consent to participate in the Plan
by electronic means. By accepting your Option, you consent to receive such documents by electronic delivery and to participate in the Plan
through an online or electronic system established and maintained by the Company or another third party designated by the Company.

         15.       GOVERNING PLAN DOCUMENT. Your Option is subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Option, and is further subject to all interpretations, amendments, rules and regulations, which may from time to time be
promulgated and adopted pursuant to the Plan. If there is any conflict between the provisions of your Option and those of the Plan, the
provisions of the Plan will control. In addition, your Option (and any compensation paid or shares issued under your Option) is subject to
recoupment in accordance with The Dodd—Frank Wall Street Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company and any compensation recovery policy otherwise required by applicable law. No recovery of
compensation under such a clawback policy will be an event giving rise to a right to resign for “good reason” or for a “constructive
termination” (or similar term) under any agreement with the Company.

         16.     OTHER DOCUMENTS. You will be provided the Company’s policy permitting certain individuals to sell shares only during
certain “window” periods and the Company’s insider trading policy, in effect from time to time.

          17.       EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of your Option will not be included as compensation, earnings,
salaries, or other similar terms used when calculating your benefits under any employee benefit plan sponsored by the Company or any Affiliate,
except as such plan otherwise expressly provides. The Company expressly reserves its rights to amend, modify, or terminate any of the Company’s
or any Affiliate’s employee benefit plans.

         18.       VOTING RIGHTS. You will not have voting or any other rights as a stockholder of the Company with respect to the shares to
be issued pursuant to your Option until such shares are issued to you after you have appropriately exercised your Option, in accordance with the
terms and conditions of this Option Agreement. Upon such issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in your Option, and no action taken pursuant to its provisions, will create or be construed to create a trust of any
kind or a fiduciary relationship between you and the Company or any other person.

        19.       SEVERABILITY. If all or any part of this Option Agreement or the Plan is declared by any court or governmental authority to
be unlawful or invalid, such unlawfulness or invalidity

                                                                           6



will not invalidate any portion of this Option Agreement or the Plan not declared to be unlawful or invalid. Any Section of this Option Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining lawful and valid.

         20.      MISCELLANEOUS.

                    (a)     The rights and obligations of the Company under your Option will be transferable to any one or more persons or
entities, and all covenants and agreements hereunder will inure to the benefit of, and be enforceable by the Company’s successors and assigns.

                  (b)    You agree upon request to execute any further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Option.

                  (c)       You acknowledge and agree that you have reviewed your Option in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Option, and fully understand all provisions of your Option.

                (d)      This Option Agreement will be subject to all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

                   (e)       All obligations of the Company under the Plan and this Option Agreement will be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

                                                                  *        *         *

         This Option Agreement will be deemed to be signed by you upon the signing by you of the Stock Option Grant Notice to which it is
attached.

                                                                           7



                                                                  ATTACHMENT II

                                          AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 52 of 117
                   Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 53 of 117
                                                                                                                                      EXHIBIT 10.3

                                                               2U, INC.
                                                 RESTRICTED STOCK UNIT GRANT NOTICE
                                           (AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN)
                                                                 (US)

2U, Inc. (the “Company”), pursuant to Section 6(b) of the Company’s Amended and Restated 2014 Equity Incentive Plan (the “Plan”), hereby
awards to Participant a Restricted Stock Unit Award for the number of shares of the Company’s Common Stock (“Restricted Stock Units”) set
forth below (the “Award”). The Award is subject to all of the terms and conditions as set forth in this notice of grant (this “Restricted Stock Unit
Grant Notice”) and in the Plan and the Restricted Stock Unit Award Agreement (the “Award Agreement”), both of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not otherwise defined herein shall have the meanings set forth in the Plan or the Award
Agreement. In the event of any conflict between the terms in the Award and the Plan, the terms of the Plan shall control.

           Participant:
           Date of Grant:
           Grant Number:
           Vesting Commencement Date:
           Number of Restricted Stock Units/Shares:

Vesting Schedule:

Issuance Schedule:        Subject to any change on a Capitalization Adjustment, one share of Common Stock will be issued at the time set forth in
                          Section 6 of the Award Agreement for each Restricted Stock Unit that vests.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Award Agreement and the Plan. Participant further acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant Notice,
the Award Agreement and the Plan set forth the entire understanding between Participant and the Company regarding the acquisition of the
Common Stock pursuant to the Award specified above and supersede all prior oral and written agreements on the terms of this Award with the
exception, if applicable, of (i) the written employment agreement or offer letter agreement entered into between the Company and Participant
specifying the terms that should govern this specific Award, and (ii) any compensation recovery policy that is adopted by the Company or is
otherwise required by applicable law.

By accepting this Award, Participant acknowledges having received and read the Restricted Stock Unit Grant Notice, the Award Agreement and
the Plan and agrees to all of the terms and conditions set forth in these documents. Participant consents to receive Plan documents by electronic
delivery and to participate in the Plan through an on-line or electronic system established and maintained by the Company or another third party
designated by the Company.




2U, INC.                                                                      PARTICIPANT

By:
                               Signature                                                                     Signature

Title:                                                                        Date:

Date:

ATTACHMENTS:           Award Agreement and Amended and Restated 2014 Equity Incentive Plan

                                                                          2



                                                              2U, INC.
                                           AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
                                              RESTRICTED STOCK UNIT AWARD AGREEMENT
                                                                (US)

          Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this Restricted Stock Unit Award Agreement (the
“Agreement”), 2U, Inc. (the “Company”) has awarded you (“Participant”) a Restricted Stock Unit Award (the “Award”) pursuant to Section 6
(b) of the Company’s Amended and Restated 2014 Equity Incentive Plan (the “Plan”) for the number of Restricted Stock Units/shares indicated in
the Grant Notice. Capitalized terms not explicitly defined in this Agreement or the Grant Notice shall have the same meanings given to them in the
Plan. The terms of your Award, in addition to those set forth in the Grant Notice, are as follows. Section references are to this Agreement unless
otherwise stated.

           1.      GRANT OF THE AWARD. This Award represents the right to be issued on a future date one (1) share of Common Stock for
each Restricted Stock
                  CaseUnit8:19-cv-03455-TDC
                           that vests on the applicable vesting date(s) (subject
                                                         Document        144-24  to any adjustment
                                                                                      Filed        under Section
                                                                                             10/27/20      Page  3 below)
                                                                                                                    54 ofas117
                                                                                                                            indicated in the Grant
Notice. As of the Date of Grant, the Company will credit to a bookkeeping account maintained by the Company for your benefit (the “Account”)
the number of Restricted Stock Units/shares of Common Stock subject to the Award. This Award was granted in consideration of your services to
the Company.

         2.       VESTING. Subject to the limitations contained herein, your Award will vest, if at all, in accordance with the vesting schedule
provided in the Grant Notice, provided that vesting will cease upon the termination of your Continuous Service. Upon such termination of your
Continuous Service, the Restricted Stock Units/shares of Common Stock credited to the Account that were not vested on the date of such
termination will be forfeited at no cost to the Company and you will have no further right, title or interest in or to such underlying shares of
Common Stock.

          3.       NUMBER OF SHARES. The number of Restricted Stock Units/shares subject to your Award may be adjusted from time to time
for Capitalization Adjustments, as provided in the Plan. Any additional Restricted Stock Units, shares, cash or other property that becomes subject
to the Award pursuant to this Section 3, if any, shall be subject, in a manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable to the other Restricted Stock Units and shares covered by your
Award. Notwithstanding the provisions of this Section 3, no fractional shares or rights for fractional shares of Common Stock shall be created
pursuant to this Section 3. Any fraction of a share will be rounded down to the nearest whole share.

         4.       SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under your Award unless the shares of
Common Stock underlying the Restricted Stock Units are either (i) then registered under the Securities Act, or (ii) the Company has determined that
such issuance would be exempt from the registration requirements of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

                                                                          3



         5.        TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have been delivered to you, you may not transfer,
pledge, sell or otherwise dispose of this Award or the shares issuable in respect of your Award, except as expressly provided in this Section 5. For
example, you may not use shares that may be issued in respect of your Restricted Stock Units as security for a loan.

                  (a)      Death. Your Award is transferable by will and by the laws of descent and distribution. At your death, vesting of your
Award will cease and your executor or administrator of your estate shall be entitled to receive, on behalf of your estate, any Common Stock or
other consideration that vested but was not issued before your death.

                   (b)       Domestic Relations Orders. Upon receiving written permission from the Board or its duly authorized designee, and
provided that you and the designated transferee enter into transfer and other agreements required by the Company, you may transfer your right to
receive the distribution of Common Stock or other consideration hereunder, pursuant to a domestic relations order or marital settlement agreement
that contains the information required by the Company to effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company General Counsel prior to finalizing the domestic relations order or marital settlement agreement to verify
that you may make such transfer, and if so, to help ensure the required information is contained within the domestic relations order or marital
settlement agreement.

         6.       DATE OF ISSUANCE.

                   (a)      The issuance of shares in respect of the Restricted Stock Units is intended to be exempt from Section 409A of the Code
as a “short-term deferral” pursuant to Treasury Regulations Section 1.409A-1(b)(4) and will be construed and administered in such a manner.
Subject to the satisfaction of the withholding obligations set forth in this Agreement, in the event one or more Restricted Stock Units vests, the
Company shall issue to you one (1) share of Common Stock in settlement of each Restricted Stock Unit that vests on the applicable vesting date
(s) (subject to any adjustment under Section 3 above). The issuance dates shall be on or within thirty (30) days after the applicable Restricted
Stock Unit vesting dates, adjusted as provided below (the issuance date is referred to as the “Original Issuance Date”).

                   (b)      If the Original Issuance Date does not occur (1) during an “open window period” applicable to you, as determined by
the Company in accordance with the Company’s then-effective policy on trading in Company securities, and (2) on a date when you are otherwise
permitted to sell shares of Common Stock on an established stock exchange or stock market, and both (i) the Company decides, prior to the
Original Issuance Date, not to satisfy the Withholding Taxes by withholding shares of Common Stock from the shares otherwise due, on the
Original Issuance Date, to you under this Award, and (ii) you do not elect to pay your Withholding Taxes in cash, then the shares that would
otherwise be issued to you on the Original Issuance Date will not be delivered on such Original Issuance Date and will instead be delivered on or
within thirty (30) days after the first business day when you are not prohibited from selling shares of the Company’s Common Stock in the open
public market, but in no event later than the 15th day of the third calendar month of the applicable year following the year in which the shares of
Common Stock under this Award are no longer subject to a “substantial risk of forfeiture” within

                                                                          4



the meaning of Treasury Regulations Section 1.409A-1(d) (or, in the event the Award is not a “short-term deferral” within the meaning of
Section 409A of the Code, such earlier date as is required for the Award to comply with Section 409A of the Code).

                  (c)      The form of delivery (e.g., a stock certificate or electronic entry evidencing such shares) shall be determined by the
Company.          Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 55 of 117
          7.       DIVIDENDS. You shall receive no benefit or adjustment to your Award with respect to any cash dividend, stock dividend or
other distribution that does not result from a Capitalization Adjustment.

         8.       RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award shall be endorsed with appropriate legends
as determined by the Company.

          9.      EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner selected by the Company by which you
indicate your consent to your Grant Notice is also deemed to be your execution of your Grant Notice and of this Agreement. You further agree that
such manner of indicating consent may be relied upon as your signature for establishing your execution of any documents to be executed in the
future in connection with your Award.

         10.      AWARD NOT A SERVICE CONTRACT.

                   (a)      Nothing in this Agreement (including, but not limited to, the vesting of your Award or the issuance of the shares
subject to your Award), the Plan or any covenant of good faith and fair dealing that may be found implicit in this Agreement or the Plan shall:
(i) confer upon you any right to continue in the employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or benefit under this Agreement or the Plan unless such right or benefit
has specifically accrued under the terms of this Agreement or Plan; or (iv) deprive the Company of the right to terminate you at will and without
regard to any future vesting opportunity that you may have.

                    (b)       The Company has the right to reorganize, sell, spin-out or otherwise restructure one or more of its businesses or
Affiliates at any time or from time to time, as it deems appropriate (a “reorganization”). Such a reorganization could result in the termination of
your Continuous Service, or the termination of Affiliate status of your employer and the loss of benefits available to you under this Agreement,
including but not limited to, the termination of the right to continue vesting in the Award. This Agreement, the Plan, the transactions contemplated
hereunder and the vesting schedule set forth herein or any covenant of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee or consultant for the term of this Agreement, for any period, or
at all, and shall not interfere in any way with the Company’s right to conduct a reorganization.

                                                                          5



         11.      WITHHOLDING OBLIGATIONS.

                    (a)       On each vesting date, and on or before the time you receive a distribution of the shares underlying your Restricted
Stock Units, and at any other time as reasonably requested by the Company in accordance with applicable tax laws, you hereby authorize any
required withholding from the Common Stock issuable to you and/or otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the Company or any Affiliate that arise in connection with your Award
(the “Withholding Taxes”). Additionally, the Company or any Affiliate may, in its sole discretion, satisfy all or any portion of the Withholding
Taxes obligation relating to your Award by any of the following means or by a combination of such means: (i) withholding from any compensation
otherwise payable to you by the Company; (ii) causing you to tender a cash payment; (iii) provided that at the time of issuance the Common Stock
is publicly traded, permitting or requiring you to enter into a “same day sale” commitment whereby you irrevocably elect to sell a portion of the
shares to be delivered in connection with your Restricted Stock Units to a registered broker satisfy the Withholding Taxes and whereby the broker
irrevocably commits to forward the proceeds necessary to satisfy the Withholding Taxes directly to the Company and/or its Affiliates; or
(iv) withholding shares of Common Stock from the shares of Common Stock issued or otherwise issuable to you in connection with the Award
with a Fair Market Value (measured as of the date shares of Common Stock are issued to pursuant to Section 6) equal to the amount of such
Withholding Taxes; provided, however, that the number of such shares of Common Stock so withheld will not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the maximum statutory withholding rates for federal, state, local and foreign tax
purposes, including payroll taxes, that are applicable to supplemental taxable income; and provided, further, that to the extent necessary to qualify
for an exemption from application of Section 16(b) of the Exchange Act, if applicable, such share withholding procedure will be subject to the
express prior approval of the Company’s Compensation Committee.

                   (b)      Unless the tax withholding obligations of the Company and/or any Affiliate are satisfied, the Company shall have no
obligation to deliver to you any Common Stock.

                  (c)      In the event the Company’s obligation to withhold arises prior to the delivery to you of Common Stock or it is
determined after the delivery of Common Stock to you that the amount of the Company’s withholding obligation was greater than the amount
withheld by the Company, you agree to indemnify and hold the Company harmless from any failure by the Company to withhold the proper
amount.

          12.      TAX CONSEQUENCES. The Company has no duty or obligation to minimize the tax consequences to you of this Award and
shall not be liable to you for any adverse tax consequences to you arising in connection with this Award. You are hereby advised to consult with
your own personal tax, financial and/or legal advisors regarding the tax consequences of this Award and by signing the Grant Notice, you have
agreed that you have done so or knowingly and voluntarily declined to do so. You understand that you (and not the Company) shall be
responsible for your own tax liability that may arise as a result of this investment or the transactions contemplated by this Agreement.

                                                                          6
                  Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 56 of 117
          13.       UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested Award, you shall be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if any, to issue shares or other property pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company with respect to the shares to be issued pursuant to this Agreement
until such shares are issued to you pursuant to Section 6 of this Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind or a fiduciary relationship between you and the Company or any other person.

         14.      NOTICES. Any notice or request required or permitted hereunder shall be given in writing to each of the other parties hereto
and shall be deemed effectively given on the earlier of (i) the date of personal delivery, including delivery by express courier, or delivery via
electronic means, or (ii) the date that is five (5) days after deposit in the United States Post Office (whether or not actually received by the
addressee), by registered or certified mail with postage and fees prepaid, addressed at the following addresses, or at such other address(es) as a
party may designate by ten (10) days’ advance written notice to each of the other parties hereto:

         COMPANY:                       2U, Inc.
                                        Attn: Stock Administrator
                                        7900 Harkins Road
                                        Lanham, MD 20706

         PARTICIPANT:                   Your address as on file with the Company at the time notice is given

         15.       HEADINGS. The headings of the Sections in this Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement or to affect the meaning of this Agreement.

         16.      MISCELLANEOUS.

                   (a)       The rights and obligations of the Company under your Award shall be transferable by the Company to any one or more
persons or entities, and all covenants and agreements hereunder shall inure to the benefit of, and be enforceable by, the Company’s successors
and assigns.

                  (b)    You agree upon request to execute any further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.

                  (c)       You acknowledge and agree that you have reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award and fully understand all provisions of your Award.

                                                                           7



                (d)       This Agreement shall be subject to all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

                  (e)      All obligations of the Company under the Plan and this Agreement shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect purchase, merger, consolidation, or otherwise, of all or substantially all
of the business and/or assets of the Company.

        17.       GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Award, and is further subject to all interpretations, amendments, rules and regulations which may from time to time be
promulgated and adopted pursuant to the Plan. Your Award (and any compensation paid or shares issued under your Award) is subject to
recoupment in accordance with The Dodd-Frank Wall Street Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company and any compensation recovery policy otherwise required by applicable law. No recovery of
compensation under such a clawback policy will be an event giving rise to a right to voluntarily terminate employment upon a resignation for
“good reason,” or for a “constructive termination” or any similar term under any plan of or agreement with the Company.

        18.      EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating benefits under any employee benefit plan (other than the Plan)
sponsored by the Company or any Affiliate except as such plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any or all of the employee benefit plans of the Company or any Affiliate.

         19.     CHOICE OF LAW. The interpretation, performance and enforcement of this Agreement shall be governed by the law of the
State of Delaware without regard to that state’s conflicts of laws rules.

         20.      SEVERABILITY. If all or any part of this Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not invalidate any portion of this Agreement or the Plan not declared to be unlawful or
invalid. Any Section of this Agreement (or part of such a Section) so declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the fullest extent possible while remaining lawful and valid.

         21.      OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a prospectus providing the information required
by Rule 428(b)(1) Case
                  promulgated under the Securities Act. In
                         8:19-cv-03455-TDC                 addition, you144-24
                                                        Document         acknowledge receipt10/27/20
                                                                                   Filed     of the Company’s
                                                                                                         Page Insider
                                                                                                                 57 ofTrading
                                                                                                                         117 Policy.
         22.      AMENDMENT. This Agreement may not be modified, amended or terminated except by an instrument in writing, signed by you
and by a duly authorized representative of the Company. Notwithstanding the foregoing, this Agreement may be amended solely by the Board by
a writing which specifically states that it is amending this Agreement, so long as a copy of

                                                                          8



such amendment is delivered to you, and provided that, except as otherwise expressly provided in the Plan, no such amendment materially
adversely affecting your rights hereunder may be made without your written consent. Without limiting the foregoing, the Board reserves the right
to change, by written notice to you, the provisions of this Agreement in any way it may deem necessary or advisable to carry out the purpose of
the Award as a result of any change in applicable laws or regulations or any future law, regulation, ruling, or judicial decision, provided that any
such change shall be applicable only to rights relating to that portion of the Award which is then subject to restrictions as provided herein.

          23.      COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to be exempt from Section 409A of the Code
under the “short-term deferral” rule set forth in Treasury Regulation Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and is otherwise deferred compensation subject to Section 409A, and if
you are a “Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i) of the Code) as of the date of your “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h) and without regard to any alternative definition thereunder), then the
issuance of any shares that would otherwise be made upon the date of the separation from service or within the first six (6) months thereafter will
not be made on the originally scheduled date(s) and will instead be issued in a lump sum on the date that is six (6) months and one day after the
date of the separation from service or, if earlier, as soon as practicable following the date of your death, with the balance of the shares issued
thereafter in accordance with the original vesting and issuance schedule set forth above, but if and only if such delay in the issuance of the shares
is necessary to avoid the imposition of adverse taxation on you in respect of the shares under Section 409A of the Code. Each installment of
shares that vests is intended to constitute a “separate payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).

                                                                      *****

         This Restricted Stock Unit Award Agreement shall be deemed to be signed by the Company and the Participant upon the signing by the
Participant of the Restricted Stock Unit Grant Notice to which it is attached.

                                                                          9
                   Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 58 of 117
                                                                                                                                    EXHIBIT 10.4




Mark Chernis
Via email

Dear Mark,

I am pleased and excited to extend to you an offer for the position of Chief Operating Officer at 2U, Inc. (“2U” or the “Company”), starting on a
date to be mutually agreed upon, but in no case later than June 1, 2018 (your “Start Date” and with any agreed announcement of your appointment
to occur only after the end of GSV. In this position, you will report directly to Christopher “Chip” Paucek, Co-founder and CEO. Your regular
annual salary will be $425,000, paid semi-monthly in accordance with 2U’s standard payroll practices (as may be modified from time to time), and
subject to all deductions and withholdings required by law.

For each calendar year during your employment, you will be eligible to receive a bonus of up to 75% of your earned base salary, as in effect at the
beginning of the applicable calendar year (the “Annual Bonus”). The exact percentage of the Annual Bonus will be determined in accordance with
the 2U Matrix Bonus Plan, as may be modified from time to time (the “Bonus Plan”). Please note that the Annual Bonus is not guaranteed and will
be paid according to the terms of the Bonus Plan for the applicable calendar year. You will first be eligible for the Annual Bonus beginning with
the 2018 calendar year (which bonus payment will not be prorated for 2018 and, to the extent earned, will be made in the first quarter of 2019). In
addition, you will be eligible for other executive benefits including First Class Air Travel and access to Driven Business Car Service.

In addition, subject to the annual approval of the Compensation Committee of the Company’s Board of Directors (the “Compensation Committee”),
you will also be granted the following annual stock option award (the “Annual Stock Option Award”) and restricted stock unit award (the “Annual
RSU Award”, and together with the Annual Stock Option Award, the “Annual Equity Awards”):

    i.    Annual Stock Option Award. A stock option award with a value equal to $1,450,000, based on the Black-Scholes value (as determined in
          the Company’s discretion) of an option to purchase a share of the Company’s common stock on or around the Grant Date (as defined
          below). As will be set forth in more detail in a stock option award agreement (the “Option Award Agreement”), the Annual Stock Option
          Award (i) will have an exercise price per share equal to the closing price of a share of the Company’s common stock on the Grant Date,
          and (ii) will vest over four years, with 25% of the shares subject to the Annual Stock Option Award vesting on the one-year anniversary
          of the Vesting Commencement Date (as defined below), and the remaining 75% of the shares subject to the Annual Stock Option Award
          vesting in equal installments each month thereafter for the next 36 months.




    ii.   Annual RSU Award. The exact number of restricted stock units issued to you in the Annual RSU Award will equal $1,450,000 divided by
          the closing price of a share of the Company’s common stock on the Grant Date. As will be set forth in more detail in a restricted stock
          unit award agreement (the “RSU Award Agreement”, and together with the Option Award Agreement, the “Equity Award Agreements”),
          the Annual RSU Award will vest over four years, with 25% of the Annual RSU Award vesting on the one-year anniversary of the Vesting
          Commencement Date, and the remaining 75% of the Annual RSU Award vesting on each of the second, third and fourth anniversaries of
          that date.

In addition to the Annual Equity Awards, subject to approval of the Compensation Committee, you will be granted the following one-time stock
option award (the “One-Time Stock Option Award”) and restricted stock unit award (the “One-Time RSU Award”, and together with the One-Time
Stock Option Award, the “One-Time Equity Awards”):

    i.    One-Time Stock Option Award: A stock option award equal to $225,000 based on the Black-Scholes value (as determined in the
          Company’s discretion) of an option to purchase a share of the Company’s common stock on or around the Grant Date. As will be set
          forth in more detail in the Option Award Agreement, the One-Time Stock Option Award (i) will have an exercise price per share equal to
          the closing price of a share of the Company’s common stock on the Grant Date, and (ii) will vest over four years, with 25% of the shares
          subject to the One-Time Stock Option Award vesting on the one-year anniversary of the Vesting Commencement Date, and the remaining
          75% of the shares subject to the One-Time Stock Option Award vesting in equal installments each month thereafter for the next 36
          months.

    ii.   One-Time RSU Award: A number of restricted stock units equal to $225,000 divided by the closing price of a share of the Company’s
          common stock on the Grant Date. As will be set forth in more detail in the RSU Award Agreement, the One-Time RSU Award will vest
          over four years, with 25% of the One-Time RSU Award vesting on the one-year anniversary of the Vesting Commencement Date, and the
          remaining 75% of the One-Time RSU Award vesting on each of the second, third and fourth anniversaries of that date.
With respect to your  2018 8:19-cv-03455-TDC
                   Case     Annual Equity Awards and One-Time Equity 144-24
                                                       Document      Awards, “Grant Date”
                                                                                Filed     means your Start
                                                                                       10/27/20      Page  Date
                                                                                                             59andof“Vesting
                                                                                                                     117
Commencement Date” means April 1, 2018. With respect to any subsequent equity awards, “Grant Date” and “Vesting Commencement Date” mean
the applicable date set by the Compensation Committee.

                                                                           2



Each of the Annual Equity Awards and the One-Time Equity Awards shall be made pursuant and subject to the Company’s 2014 Equity Incentive
Plan and the Equity Award Agreements, as applicable, all of which you will be required to electronically accept as a condition of receiving the
applicable equity award.

Your position is located in 2U’s office in Brooklyn, New York with travel to Maryland, is a full time salaried position, and is classified as exempt for
wage and hour purposes.

As a full time employee of 2U, you will be eligible for benefits beginning on the first day of the month following your Start Date. Additionally, you
will be automatically enrolled in our employee 401(k) plan after six months of employment. Additional information regarding benefit plans will be
provided to you after beginning employment. You are also entitled to unlimited days of PTO per calendar year.

Please understand that this letter does not constitute a contract of employment for any specific period of time, but will create an “employment at
will” relationship. This means that you or 2U may terminate your employment relationship with or without cause and with or without notice at any
time. Only the Chief Executive Officer of 2U has the authority to make any agreement or representation contrary to 2U’s policy of employment at
will. Any such agreement or representation must be in writing and must be signed by you and the Chief Executive Officer. You acknowledge that
no promises or agreements contrary to our at will relationship have been made to you during any of your pre-employment discussions with 2U. In
addition, this letter, along with the Confidential Information, Invention Assignment, Work For Hire and No Solicit/No Hire Agreement, contain our
complete agreement regarding the terms and conditions of your employment.

Lastly, please note that this offer is contingent upon:

         a) Verification of your right to work in the United States, as demonstrated by your completion of the I-9 form upon hire and your
            submission of acceptable documentation (as noted on the I-9 form) verifying your identity and work authorization within three days
            of your Start Date. For your convenience, a copy of the I-9 Form’s List of Acceptable Documents is enclosed for your review, and on
            your first day of employment, please bring with you the needed documentation to complete the I-9 form;
         b) Satisfactory completion of a background investigation;
         c) Your execution of our standard Confidential Information, Invention Assignment, Work For Hire and No Solicit/No Hire Agreement;
            and
         d) Your contemporaneous resignation from the Audit Committee of the Board of Directors of the Company and your resignation from
            the Board of Directors, effective on or prior to your commencement of employment.

Mark, I am very pleased to extend this offer to you and look forward to working with you. You can indicate your formal acceptance of this offer by
signing this letter and returning it to me. Please call me

                                                                           3



at 310-892-4350 if you have any questions. Welcome to our team!

Sincerely,


/s/ Christopher Paucek
Christopher “Chip” Paucek

I accept this offer of employment with 2U and agree to the terms and conditions set forth in this letter.


Date: 5/20/2018                                                             /s/ Mark Chernis
                                                                            Mark Chernis

                                                                           4
                   Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 60 of 117
                                                                                                                                            EXHIBIT 31.1

                                                 CERTIFICATION OF CHIEF EXECUTIVE OFFICER

I, Christopher J. Paucek, certify that:

1.       I have reviewed this Quarterly Report on Form 10-Q of 2U, Inc.;

2.       Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to
         make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the
         period covered by this report;

3.       Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material
         respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;

4.       The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as
         defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act
         Rules 13a-15(f) and 15d-15(f)) for the registrant and have:

         a)        Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under
                   our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made
                   known to us by others within those entities, particularly during the period in which this report is being prepared;

         b)        Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed
                   under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of
                   financial statements for external purposes in accordance with generally accepted accounting principles;

         c)        Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions
                   about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on
                   such evaluation; and

         d)        Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the
                   registrant’s most recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially
                   affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting.

5.       The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial
         reporting, to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent
         functions):

         a)        All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which
                   are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information;
                   and

         b)        Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s
                   internal control over financial reporting.

Date: August 2, 2018                                                           By:   /s/ CHRISTOPHER J. PAUCEK

                                                                                     Name:    Christopher J. Paucek
                                                                                     Title:   Chief Executive Officer
                   Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 61 of 117
                                                                                                                                           EXHIBIT 31.2

                                                CERTIFICATION OF CHIEF FINANCIAL OFFICER

I, Catherine A. Graham, certify that:

1.       I have reviewed this Quarterly Report on Form 10-Q of 2U, Inc.;

2.       Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to
         make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the
         period covered by this report;

3.       Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material
         respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;

4.       The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as
         defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act
         Rules 13a-15(f) and 15d-15(f)) for the registrant and have:

         a)       Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under
                  our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made
                  known to us by others within those entities, particularly during the period in which this report is being prepared;

         b)       Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed
                  under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of
                  financial statements for external purposes in accordance with generally accepted accounting principles;

         c)       Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions
                  about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on
                  such evaluation; and

         d)       Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the
                  registrant’s most recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially
                  affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting.

5.       The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial
         reporting, to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent
         functions):

         a)       All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which
                  are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information;
                  and

         b)       Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s
                  internal control over financial reporting.

Date: August 2, 2018                                                          By:   /s/ CATHERINE A. GRAHAM

                                                                                    Name:    Catherine A. Graham
                                                                                    Title:   Chief Financial Officer
                  Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 62 of 117
                                                                                                                                        EXHIBIT 32.1

                                                 CERTIFICATION OF CEO PURSUANT TO
                                                        18 U.S.C. SECTION 1350,
                                                      AS ADOPTED PURSUANT TO
                                           SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002

In connection with the Quarterly Report on Form 10-Q of 2U, Inc. (the “Company”) for the quarterly period ended June 30, 2018 as filed with the
Securities and Exchange Commission on the date hereof (the “Report”), I, Christopher J. Paucek, as Chief Executive Officer of the Company, do
hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my
knowledge:

         (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and

       (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the
    Company.

Date: August 2, 2018                                                        By:      /s/ Christopher J. Paucek
                                                                            Name:    Christopher J. Paucek
                                                                            Title:   Chief Executive Officer

This certification accompanies the Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by
the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended.

A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to the Company and will
be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
                  Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 63 of 117
                                                                                                                                        EXHIBIT 32.2

                                                 CERTIFICATION OF CFO PURSUANT TO
                                                        18 U.S.C. SECTION 1350,
                                                      AS ADOPTED PURSUANT TO
                                           SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002

In connection with the Quarterly Report on Form 10-Q of 2U, Inc. (the “Company”) for the quarterly period ended June 30, 2018 as filed with the
Securities and Exchange Commission on the date hereof (the “Report”), I, Catherine A. Graham, as Chief Financial Officer of the Company, do
hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my
knowledge:

         (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and

       (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the
    Company.

Date: August 2, 2018                                                        By:      /s/ Catherine A. Graham
                                                                            Name:    Catherine A. Graham
                                                                            Title:   Chief Financial Officer

This certification accompanies the Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by
the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended.

A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to the Company and will
be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
                Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 64 of 117
           Document and Entity             6 Months Ended
           Information - shares               Jun. 30, 2018     Jul. 30, 2018
Document and Entity Information
Entity Registrant Name                  2U, Inc.
Entity Central Index Key                0001459417
Document Type                           10-Q
Document Period End Date                Jun. 30, 2018
Amendment Flag                          false
Current Fiscal Year End Date            --12-31
Entity Current Reporting Status         Yes
Entity Filer Category                   Large Accelerated Filer
Entity Common Stock, Shares Outstanding                         57,424,850
Document Fiscal Year Focus              2018
Document Fiscal Period Focus            Q2
                  Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 65 of 117
                                         Condensed Consolidated
                                                                                                    Jun. 30,    Dec. 31,
                                        Balance Sheets - USD ($)
                                                                                                     2018        2017
                                             $ in Thousands
Current assets
Cash and cash equivalents                                                                         $ 488,834    $ 223,370
Accounts receivable, net                                                                          50,031       14,174
Prepaid expenses and other assets                                                                 15,087       10,509
Total current assets                                                                              553,952      248,053
Property and equipment, net                                                                       50,264       49,055
Goodwill                                                                                          64,873       71,988
Amortizable intangible assets, net                                                                126,062      90,761
Prepaid expenses and other assets, non-current                                                    30,313       22,205
Total assets                                                                                      825,464      482,062
Current liabilities
Accounts payable and accrued expenses                                                             32,055       22,629
Accrued compensation and related benefits                                                         16,956       19,017
Deferred revenue                                                                                  30,862       7,024
Other current liabilities                                                                         17,096       9,330
Total current liabilities                                                                         96,969       58,000
Deferred government grant obligations                                                             3,500        3,500
Deferred tax liabilities, net                                                                     6,935        10,087
Lease-related and other liabilities, non-current                                                  24,613       22,643
Total liabilities                                                                                 132,017      94,230
Commitments and contingencies (Note 5)
Stockholders' equity
Preferred stock, $0.001 par value, 5,000,000 shares authorized, none issued
Common stock, $0.001 par value, 200,000,000 shares authorized, 57,315,585 shares issued and
                                                                                                  57           53
outstanding as of June 30, 2018; 52,505,856 shares issued and outstanding as of December 31, 2017
Additional paid-in capital                                                                        936,664      588,289
Accumulated deficit                                                                               (239,054)    (205,836)
Accumulated other comprehensive income (loss)                                                     (4,220)      5,326
Total stockholders' equity                                                                        693,447      387,832
Total liabilities and stockholders' equity                                                        $ 825,464    $ 482,062
                Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 66 of 117
          Condensed Consolidated
               Balance Sheets                     Jun. 30, 2018 Dec. 31, 2017
         (Parenthetical) - $ / shares
Condensed Consolidated Balance Sheets
Preferred stock, par value (in dollars per share) $ 0.001       $ 0.001
Preferred stock, shares authorized                5,000,000     5,000,000
Preferred stock, shares issued                    0             0
Preferred stock, shares outstanding               0             0
Common stock, par value (in dollars per share) $ 0.001          $ 0.001
Common stock, shares authorized                   200,000,000 200,000,000
Common stock, shares issued                       57,315,585 52,505,856
Common stock, shares outstanding                  57,315,585 52,505,856
                 Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 67 of 117
                      Condensed Consolidated                            3 Months Ended          6 Months Ended
                    Statements of Operations and
                     Comprehensive Loss - USD                         Jun. 30,    Jun. 30,    Jun. 30,    Jun. 30,
                                   ($)
                                                                       2018        2017        2018        2017
                            $ in Thousands
Condensed Consolidated Statements of Operations and
Comprehensive Loss
Revenue                                                            $ 97,423    $ 64,995    $ 189,711 $ 129,824
Costs and expenses
Curriculum and teaching                                            6,007                   10,314
Servicing and support                                              17,297      13,458      32,530      24,383
Technology and content development                                 15,235      11,140      29,075      20,345
Marketing and sales                                                58,376      37,242      111,434     71,912
General and administrative                                         22,480      13,930      44,349      27,594
Total costs and expenses                                           119,395     75,770      227,702     144,234
Loss from operations                                               (21,972)    (10,775)    (37,991)    (14,410)
Interest income                                                    912         53          1,254       249
Interest expense                                                   (27)        (1)         (54)        (1)
Other income (expense), net                                        (825)       (1,031)     (1,220)     (1,031)
Loss before income taxes                                           (21,912)    (11,754)    (38,011)    (15,193)
Income tax benefit                                                 3,565                   4,793
Net loss                                                           $ (18,347) $ (11,754) $ (33,218) $ (15,193)
Net loss per share, basic and diluted (in dollars per share)       $ (0.33)    $ (0.25)    $ (0.62)    $ (0.32)
Weighted-average shares of common stock outstanding, basic and
                                                                   54,981,192 47,668,397 53,840,582 47,454,059
diluted (in shares)
Other comprehensive loss
Foreign currency translation adjustments, net of tax of $0 for all
                                                                   $ (14,178)              $ (9,546)
periods presented
Comprehensive loss                                                 $ (32,525) $ (11,754) $ (42,764) $ (15,193)
                Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 68 of 117
        Condensed Consolidated
      Statements of Operations and                 3 Months Ended              6 Months Ended
          Comprehensive Loss
        (Parenthetical) - USD ($)             Jun. 30, 2018 Jun. 30, 2017 Jun. 30, 2018 Jun. 30, 2017
              $ in Thousands
Other comprehensive loss
Foreign currency translation adjustments, tax $ 0           $0            $0            $0
                 Case 8:19-cv-03455-TDC Document 144-24                 Filed 10/27/20 Page 69 of 117
          Condensed Consolidated
          Statement of Changes in                                                       Accumulated Other
                                                           Additional
          Stockholders' Equity - 6              Common                  Accumulated      Comprehensive
                                                             Paid-In                                          Total
       months ended Jun. 30, 2018 -               Stock                   Deficit        Comprehensive
                                                             Capital
                    USD ($)                                                               Income (Loss)
               $ in Thousands
Balance at Dec. 31, 2017                       $ 53       $ 588,289     $ (205,836)   $ 5,326               $ 387,832
Balance (in shares) at Dec. 31, 2017           52,505,856                                                   52,505,856
Increase (Decrease) in Stockholders'
Equity
Exercise of stock options                                 4,793                                             $ 4,793
Exercise of stock options (in shares)          501,531
Issuance of common stock in connection
with settlement of restricted stock units, net            (3,407)                                           (3,407)
of withholdings
Issuance of common stock in connection
with settlement of restricted stock units, net 474,864
of withholdings (in shares)
Issuance of common stock in connection
with a public offering of common stock, net $ 4           330,858                                           330,862
of offering costs
Issuance of common stock in connection
with a public offering of common stock, net 3,833,334
of offering costs (in shares)
Stock-based compensation expense                          16,131                                            16,131
Net loss                                                                (33,218)                            (33,218)
Foreign currency translation adjustment                                               (9,546)               (9,546)
Balance at Jun. 30, 2018                       $ 57       $ 936,664     $ (239,054)   $ (4,220)             $ 693,447
Balance (in shares) at Jun. 30, 2018           57,315,585                                                   57,315,585
                Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 70 of 117
                           Condensed Consolidated                                   6 Months Ended
                          Statements of Cash Flows -
                                      USD ($)
                                                                              Jun. 30, 2018 Jun. 30, 2017
                                 $ in Thousands
Cash flows from operating activities
Net loss                                                                      $ (33,218)    $ (15,193)
Adjustments to reconcile net loss to net cash used in operating activities:
Depreciation and amortization                                                 14,783        7,431
Stock-based compensation expense                                              16,131        9,390
Changes in operating assets and liabilities:
Increase in accounts receivable, net                                          (35,932)      (15,566)
(Increase) decrease in prepaid expenses and other assets                      (3,705)       179
Increase in accounts payable and accrued expenses                             10,207        5,135
(Decrease) increase in accrued compensation and related benefits              (1,998)       1,417
Increase in deferred revenue                                                  24,086        4,228
Increase in payments to university clients                                    (8,923)       (7,471)
(Decrease) increase in other liabilities, net                                 (2,854)       1,282
Other                                                                         1,221         1,031
Net cash used in operating activities                                         (20,202)      (8,137)
Cash flows from investing activities
Additions of amortizable intangible assets                                    (40,039)      (10,808)
Purchases of property and equipment                                           (5,124)       (15,449)
Advances made to university clients                                           (100)
Net cash used in investing activities                                         (45,263)      (26,257)
Cash flows from financing activities
Proceeds from issuance of common stock, net of offering costs                 330,862
Proceeds from exercise of stock options                                       4,793         2,908
Tax withholding payments associated with settlement of restricted stock units (3,407)       (1,291)
Proceeds from debt                                                                          3,500
Net cash provided by financing activities                                     332,248       5,117
Effect of exchange rate changes on cash                                       (1,319)       (1,031)
Net increase (decrease) in cash, cash equivalents and restricted cash         265,464       (30,308)
Cash, cash equivalents and restricted cash, beginning of period               223,370       168,730
Cash, cash equivalents and restricted cash, end of period                     $ 488,834     $ 138,422
             Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 71 of 117
                                                   6 Months Ended
         Organization
                                                     Jun. 30, 2018
Organization
Organization
                        1.       Organization

                        2U, Inc. (together with its subsidiaries, the “Company”) is a leading education technology company that
                        well-recognized nonprofit colleges and universities trust to bring them into the digital age. The Company’s
                        comprehensive platform of tightly integrated technology and services provides the digital infrastructure
                        universities need to attract, enroll, educate and support students at scale. With the Company’s platform,
                        students can pursue their education anytime, anywhere, without quitting their jobs or moving; and
                        university clients can improve educational outcomes, skills attainment and career prospects for a greater
                        number of students.

                        The Company’s operations consist of two operating segments, which are also its two reportable segments:
                        the Graduate Program Segment and the Short Course Segment. The Company’s Graduate Program Segment
                        provides services to well-recognized nonprofit colleges and universities, primarily in the United States, to
                        enable the online delivery of graduate programs. The Company’s Short Course Segment provides premium
                        online short courses to working professionals around the world through relationships with leading
                        universities in the United States, the United Kingdom and South Africa.
                Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 72 of 117
    Significant Accounting                            6 Months Ended
             Policies                                   Jun. 30, 2018
Significant Accounting
Policies
Significant Accounting Policies
                         2.       Significant Accounting Policies

                         Basis of Presentation and Principles of Consolidation

                         The accompanying unaudited condensed consolidated financial statements have been prepared in
                         accordance with: (i) generally accepted accounting principles in the United States (“U.S. GAAP”) for
                         interim financial information; (ii) the instructions to Form 10-Q; and (iii) the guidance of Rule 10-01 of
                         Regulation S-X under the Securities Exchange Act of 1934, as amended, for financial statements required to
                         be filed with the Securities and Exchange Commission (“SEC”). They include the assets, liabilities, results
                         of operations and cash flows of the Company, including its wholly owned subsidiaries. As permitted under
                         such rules, certain notes and other financial information normally required by U.S. GAAP have been
                         condensed or omitted. The Company believes the condensed consolidated financial statements reflect all
                         normal and recurring adjustments necessary for a fair statement of the Company’s financial position,
                         results of operations, and cash flows as of and for the periods presented herein. The Company’s results of
                         operations for the three and six months ended June 30, 2018 and 2017 may not be indicative of the
                         Company’s future results. These condensed consolidated financial statements are unaudited and should
                         be read in conjunction with the Company’s audited consolidated financial statements and the notes thereto
                         included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2017. All
                         significant intercompany accounts and transactions have been eliminated in consolidation.

                         The year-end condensed consolidated balance sheet data was derived from the audited financial
                         statements, but does not include all disclosures required by U.S. GAAP.

                         Reclassifications

                         The Company has reclassified capitalized technology and content development, as well as other
                         amortizable intangible assets, into amortizable intangible assets on the condensed consolidated statements
                         of cash flows for the six months ended June 30, 2017. In addition, certain other prior period amounts on the
                         condensed consolidated statements of cash flows have been reclassified to conform to the current period’s
                         presentation. These reclassifications had no impact on cash flows from operating, investing or financing
                         activities previously reported for any periods presented.

                         Use of Estimates

                         The preparation of the condensed consolidated financial statements in accordance with U.S. GAAP
                         requires management to make certain estimates and assumptions that affect the amounts reported herein.
                         The Company bases its estimates and assumptions on historical experience and on various other factors
                         that it believes to be reasonable under the circumstances. Due to the inherent uncertainty involved in
                         making estimates, actual results reported in future periods may be affected by changes in those estimates.
                         The Company evaluates its estimates and assumptions on an ongoing basis.

                         Restricted Cash

                         As of June 30, 2018 and December 31, 2017, the Company held restricted cash balances of $0.1 million and
                         zero dollars, respectively. As of June 30, 2017, the Company held a restricted cash balance of $101.0 million
                         in connection with the Company’s acquisition of GetSmarter on July 1, 2017.

                         Revenue Recognition, Accounts Receivable and Allowance for Doubtful Accounts

                         On January 1, 2018, the Company adopted ASU No. 2014-09, Revenue from Contracts with Customers
                         (Topic 606) and the related amendments using the modified retrospective transition method and has
                         concluded that doing so did not have a material impact on the amount and timing of either its revenue or
                         costs. As part of its assessment, the Company completed reviews of its contracts and evaluated its costs,
                         including costs of obtaining contracts with its university clients and costs associated with content
                         development. Certain of these contract and content costs will be capitalized under the new standard. The
                         adoption of ASU 2014-09 did not have a material impact as of January 1, 2018, and no cumulative
                         adjustment was recorded. Further, the amounts reported as of June 30, 2018 on the condensed
                         consolidated balance sheets and the results of operations for the three and six months ended June 30, 2018
                         reported on the condensed consolidated statements of operations and comprehensive loss would not have
                         been materially different than under legacy U.S. GAAP (i.e., Topic 605).
              The Company generates
Case 8:19-cv-03455-TDC              substantially
                             Document       144-24all of itsFiled
                                                             revenue from contractual
                                                                   10/27/20      Page arrangements
                                                                                          73 of 117with either its
                   university clients or students to provide a comprehensive platform of tightly integrated technology and
                   technology-enabled services that support its graduate programs and short courses.

                   Performance Obligations

                   A performance obligation is a promise in a contract to transfer a distinct good or service to the customer. A
                   contract’s transaction price is allocated to each distinct performance obligation and recognized as revenue
                   when, or as, the performance obligation is satisfied.

                   The Graduate Program Segment derives revenue primarily from contractually specified percentages of the
                   amounts the Company’s university clients receive from their students in 2U-enabled graduate programs for
                   tuition and fees, less credit card fees and other specified charges the Company has agreed to exclude in
                   certain university client contracts. The Company’s contracts with university clients in this segment have
                   10 to 15 year initial terms and have a single performance obligation, as the promises to provide a platform of
                   tightly integrated technology and services university clients need to attract, enroll, educate and support
                   students are not distinct within the context of the contracts. The single performance obligation is delivered
                   as the university clients receive and consume benefits, which occurs ratably over a series of academic
                   terms. The amounts received from university clients over the term of the arrangement are variable in nature
                   in that they are dependent upon the number of students that are enrolled in the program within each
                   academic term. These amounts are allocated to and are recognized ratably over the related academic term,
                   defined as the period beginning on the first day of classes through the last. A refund allowance is
                   established for the Company’s share of tuition and fees ultimately uncollected by university clients.

                   The Short Course Segment derives revenue directly from contracts with students for the tuition and fees
                   paid to enroll in and progress through the Company’s short courses which run between six and 16 weeks.
                   The Company’s contracts with students in this segment have multiple performance obligations as the
                   delivery of the short course and student support services are each considered distinct performance
                   obligations. These performance obligations are each satisfied ratably over the same short course
                   presentation period, which is defined as the period beginning on the first day of the course through the
                   last. The Company recognizes the gross proceeds received from the students and shares contractually
                   specified percentages with its university clients, for providing short course content and certification, in the
                   form of a royalty recognized as curriculum and teaching costs on the Company’s condensed consolidated
                   statements of operations and comprehensive loss. The Company’s contracts with university clients in this
                   segment are typically shorter and less restrictive than the Company’s contracts with university clients in
                   the Graduate Program Segment.

                   The Company does not disclose the value of unsatisfied performance obligations for the Graduate Program
                   Segment because the variable consideration is allocated entirely to a wholly unsatisfied promise to transfer
                   a service that forms part of a single performance obligation. The Company does not disclose the value of
                   unsatisfied performance obligations for the Short Course Segment because the performance obligation is
                   part of a contract that has an original duration of less than one year.

                   Contract Acquisition Costs

                   The Company pays commissions to certain of its employees to obtain contracts with university clients in
                   the Graduate Program Segment. These costs are capitalized and recorded on a contract-by-contract basis
                   and amortized using the straight-line method over the expected life, which is generally the length of the
                   contract.

                   With respect to contract acquisition costs in the Short Course Segment, the Company has elected to apply
                   the practical expedient in ASC Topic 606 to expense these costs as incurred, as the terms of contracts with
                   students in this segment are less than one year.

                   Payments to University Clients

                   Pursuant to certain of the Company’s contracts in the Graduate Program Segment, the Company has made,
                   or is obligated to make, payments to university clients in exchange for contract extensions and various
                   marketing and other rights. Generally, these amounts are capitalized and amortized as contra revenue over
                   the life of the contract, commencing on the later of when payment is due or when contract revenue
                   recognition begins.

                   Accounts Receivable, Contract Assets and Liabilities

                   Balance sheet items related to contracts consist of accounts receivable, net and deferred revenue on the
                   Company’s condensed consolidated balance sheets. The Company’s accounts receivable, net also
                   includes unbilled revenue. Accounts receivable, net is stated at net realizable value, and the Company
                   utilizes the allowance method to provide for doubtful accounts based on management’s evaluation of the
                   collectability of the amounts due. The Company’s estimates are reviewed and revised periodically based on
                   historical collection experience and a review of the current status of accounts receivable, net. Historically,
              actual write-offs for
Case 8:19-cv-03455-TDC              uncollectible144-24
                                 Document        accounts have not significantly
                                                            Filed   10/27/20differed
                                                                                 Pagefrom
                                                                                        74prior estimates. The
                                                                                            of 117
                   Company recognizes unbilled revenue when revenue recognition occurs in advance of billings. Unbilled
                   revenue is recognized in the Graduate Program Segment because billings to university clients do not occur
                   until after the academic term has commenced and final enrollment information is available.

                   Deferred revenue as of each balance sheet date represents the excess of amounts billed or received as
                   compared to amounts recognized in revenue on the condensed consolidated statements of operations and
                   comprehensive loss as of the end of the reporting period, and such amounts are reflected as a current
                   liability on the Company’s condensed consolidated balance sheets. The Company generally receives
                   payments for its share of tuition and fees from graduate program university clients early in each academic
                   term and from short course students, either in full upon registration for the course or in full before the end
                   of the course based on a payment plan, prior to completion of the service period. These payments are
                   recorded as deferred revenue until the services are delivered or until the Company’s obligations are
                   otherwise met, at which time revenue is recognized.

                   Capitalized Content Development

                   The Company develops content for each offering on a course-by-course basis in conjunction with the
                   faculty for each graduate program and short course. University clients and their faculty generally provide
                   materials used for the course in an on-campus setting, including curricula, case studies and other reading
                   materials, and presentations. The Company is responsible for the conversion of the materials into a format
                   suitable for delivery through its online learning platform, including all expenses associated with this effort.
                   With regard to the Graduate Program Segment, the development of content is part of the Company’s single
                   performance obligation and is considered a contract fulfillment cost.

                   The content development costs that qualify for capitalization are third-party direct costs, such as
                   videography, editing and other services associated with creating digital content. Additionally, the
                   Company capitalizes internal payroll and payroll-related costs incurred to create and produce videos and
                   other digital content utilized in the university clients’ offerings for delivery via the Company’s online
                   learning platform. Capitalization ends when content has been fully developed by both the Company and
                   the university client, at which time amortization of the capitalized content development costs begins. The
                   capitalized costs for each offering are recorded on a course-by-course basis and included in capitalized
                   content costs in amortizable intangible assets, net on the Company’s condensed consolidated balance
                   sheets. These costs are amortized using the straight-line method over the estimated useful life of the
                   respective course, which is generally four to five years. The estimated useful life corresponds with the
                   planned curriculum refresh rate. This refresh rate is consistent with expected curriculum refresh rates as
                   cited by faculty members for similar on-campus offerings. It is reasonably possible that developed content
                   could be refreshed before the estimated useful lives are complete or be expensed immediately in the event
                   that the development of a course is discontinued prior to launch.

                   Marketing and Sales Costs

                   The majority of the marketing and sales costs incurred by the Company are directly related to acquiring
                   students for its university clients’ graduate programs, with lesser amounts related to acquiring students for
                   its short courses and marketing and advertising efforts related to the Company’s own brand. For the six
                   months ended June 30, 2018, costs related to the Company’s marketing and advertising of its own brand
                   were not material. All such costs are expensed as incurred and reported in marketing and sales expense on
                   the Company’s condensed consolidated statements of operations and comprehensive loss.

                   As of June 30, 2018 and December 31, 2017, the Company had $12.3 million and $11.7 million, respectively,
                   of accrued marketing costs included in accounts payable and accrued expenses on the Company’s
                   condensed consolidated balance sheets.

                   Non-Cash Long-Lived Asset Additions

                   During the six months ended June 30, 2018, the Company had capital asset additions of $55.2 million in
                   property and equipment and capitalized technology and content development, of which $10.0 million
                   consisted of non-cash capital expenditures, primarily related to the acquisition of certain long-lived assets
                   for which a liability was accrued.

                   During the six months ended June 30, 2017, the Company had capital asset additions of $31.6 million in
                   property and equipment and capitalized technology and content development, of which $5.3 million
                   consisted of non-cash capital expenditures.

                   Recent Accounting Pronouncements

                   In June 2018, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update
                   (“ASU”) No. 2018-07, Compensation—Stock Compensation (Topic 718): Improvements to Nonemployee
                   Share-Based Payment Accounting, which simplifies the accounting for share-based payments to
                   nonemployees. The amendments in this ASU are effective for fiscal years beginning after December 15,
              2018, with early adoption
Case 8:19-cv-03455-TDC          Documentpermitted. The Company
                                               144-24     Filedis 10/27/20
                                                                  evaluating the Page
                                                                                 impact that
                                                                                         75this
                                                                                             of standard
                                                                                                117 will have on
                  its consolidated financial position or related disclosures.

                  In January 2017, the FASB issued ASU No. 2017-04, Intangibles—Goodwill and Other (Topic 350):
                  Simplifying the Test for Goodwill Impairment, which eliminates step two from the goodwill impairment test
                  and requires an entity to recognize an impairment charge for the amount by which the carrying amount of a
                  reporting unit exceeds its fair value, up to the amount of goodwill allocated to that reporting unit. The
                  amendments in this ASU are effective for fiscal years beginning after December 15, 2019, with early
                  adoption permitted. The Company is evaluating the impact that this standard will have on its consolidated
                  financial position or related disclosures.

                  In August 2016, the FASB issued ASU No. 2016-15, Statement of Cash Flows (Topic 230): Classification
                  of Certain Cash Receipts and Cash Payments. The ASU addresses eight specific cash flow issues with the
                  objective of reducing the existing diversity in practice surrounding how certain transactions are classified
                  in the statement of cash flows. The amendments in this ASU are effective for annual reporting periods
                  beginning after December 15, 2017. The Company adopted this ASU on January 1, 2018. Adoption of this
                  standard did not have a material impact on the Company’s condensed consolidated statements of cash
                  flows or related disclosures.

                  In February 2016, the FASB issued ASU No. 2016-02, Leases (Topic 842). The ASU introduces a model for
                  lessees requiring most leases to be reported on the balance sheet. The amendments in this ASU are
                  effective for fiscal years beginning after December 15, 2018, and the Company will adopt this ASU in the
                  first quarter of 2019. The Company is currently evaluating the effect that this ASU will have on its
                  consolidated financial position and related disclosures and is in the process of considering changes to its
                  systems and processes in conjunction with the review of its lease agreements. The Company believes that
                  this standard may materially increase its other non-current assets and non-current liabilities on the
                  consolidated balance sheets in order to record right-of-use assets and related liabilities for its existing
                  operating leases, however, the standard is not expected to have a material impact on the Company’s results
                  of operations or cash flows.
              Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 76 of 117
                                                    6 Months Ended
    Business Combination
                                                      Jun. 30, 2018
Business Combination
Business Combination
                        3.       Business Combination

                        On July 1, 2017, the Company, through a wholly owned subsidiary (“2U South Africa”), completed its
                        acquisition of all of the outstanding equity interests of GetSmarter pursuant to a Share Sale Agreement,
                        dated as of May 1, 2017 (the “Share Sale Agreement”), as amended by an addendum, dated as of June 29,
                        2017, for a net purchase price of $98.7 million in cash. In addition, 2U South Africa agreed to pay a potential
                        earn out payment of up to $20.0 million, subject to the achievement of certain financial milestones in
                        calendar years 2017 and 2018. The valuation of the assets acquired and liabilities assumed (i.e., purchase
                        price allocation) was completed as of December 31, 2017. As of June 30, 2018, there has been no material
                        change in the expected earnout payment from the final valuation of the purchase price allocation since
                        December 31, 2017.

                        The unaudited pro forma combined financial information below is presented for illustrative purposes and
                        does not purport to represent what the results of operations would actually have been if the business
                        combination occurred as of the dates indicated or what the results would be for any future periods. The
                        following table presents the Company’s unaudited pro forma combined revenue, pro forma combined net
                        loss and pro forma combined net loss per share for the three and six months ended June 30, 2017 as if the
                        acquisition of GetSmarter had occurred on January 1, 2017:

                                                                          Three Months Ended     Six Months Ended
                                                                             June 30, 2017         June 30, 2017
                                                                               (in thousands, except per share
                                                                                          amounts)
                        Pro forma revenue                                 $68,481                $137,518
                        Pro forma net loss                                (14,610              ) (19,367              )
                        Pro forma net loss per share, basic and diluted   $(0.31               ) $(0.41               )
               Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 77 of 117
   Goodwill and Amortizable                                      6 Months Ended
       Intangible Assets                                           Jun. 30, 2018
Goodwill and Amortizable
Intangible Assets
Goodwill and Amortizable
                             4.   Goodwill and Amortizable Intangible Assets
Intangible Assets
                         The table below summarizes the changes in the carrying amount of goodwill by reportable segment:

                                                                            Graduate           Short Course
                                                                        Program Segment          Segment               Total
                                                                                             (in thousands)
                         Balance as of December 31, 2017                $                —    $71,988              $71,988
                         Foreign currency translation adjustments                        —    (7,115             ) (7,115      )
                         Balance as of June 30, 2018                    $                —    $64,873              $64,873

                         Amortizable intangible assets consisted of the following as of:

                                                                        June 30, 2018               December 31, 2017
                                                  Estimated      Gross                Net     Gross                   Net
                                                Average Useful Carrying Accumulated Carrying Carrying Accumulated Carrying
                                                Life (in years) Amount Amortization Amount Amount Amortization Amount
                                                                                       (in thousands)
                         Capitalized
                           technology                 3        $59,549      $(12,269      )$47,280      $27,108    $(9,486     ) $17,622
                         Capitalized content
                           development               4-5       65,981       (25,988       )39,993       55,872     (21,417     ) 34,455
                         University client
                           relationships              9        26,757       (2,973        )23,784       29,443     (1,636      ) 27,807
                         Trade names and
                           domain names               10       17,040       (2,035        )15,005       12,119     (1,242      ) 10,877
                         Total amortizable
                           intangible assets,
                           net                                 $169,327 $(43,265          )$126,062 $124,542 $(33,781          ) $90,761

                         Included in the amounts presented above are $30.6 million and $15.6 million of in process capitalized
                         technology and content development as of June 30, 2018 and December 31, 2017, respectively.

                         In the first half of 2018, the Company acquired certain third party technologies to enhance the Company’s
                         proprietary operating system, 2UOS, for aggregate consideration of $9.5 million. These amounts are
                         classified as capitalized technology within amortizable intangible assets, net, on the Company’s condensed
                         consolidated balance sheet. Additionally, during the same period the Company purchased several active
                         websites and additional domains for consideration of $5.7 million to support the marketing efforts of certain
                         graduate programs. As of June 30, 2018, these acquired assets are classified in trade names and domain
                         names within amortizable intangible assets, net, on the Company’s condensed consolidated balance
                         sheets.

                         In the first quarter of 2018, the Company entered into an agreement with WeWork Companies, Inc.
                         (“WeWork”) and Flatiron School, Inc., a wholly owned subsidiary of WeWork, to purchase a perpetual
                         source code license for the Learn.co platform and certain integration software development services for
                         $14.5 million. As of June 30, 2018, the Company has recorded capitalized technology of $13.2 million related
                         to this agreement in amortizable intangible assets, net on the Company’s condensed consolidated balance
                         sheets, of which $4.2 million has been accrued as a current liability. The remaining $1.3 million is payable
                         under the agreement upon the achievement of certain milestones related to the software development
                         services. In addition, the Company entered into a multi-year agreement to purchase Global Access
                         Memberships to WeWork spaces around the world that will be provided to students in 2U-powered online
                         graduate programs, an agreement to offer $5 million in scholarships to certain WeWork community
                         members and employees. In addition, WeWork and the Company plan to collaborate on jointly developing
                         a Future of Learning and Work center.

                         The Company recorded amortization expense related to amortizable intangible assets of $5.5 million and
                         $2.7 million for the three months ended June 30, 2018 and 2017, respectively. The Company recorded
                         amortization expense related to amortizable intangible assets of $10.7 million and $5.1 million for the six
                         months ended June 30, 2018 and 2017, respectively. As of June 30, 2018, the estimated future amortization
                         expense for amortizable intangible assets placed in service is as follows (in thousands):
              Remainder of 2018Document 144-24 Filed 10/27/20 Page 78 of$12,531
Case 8:19-cv-03455-TDC                                                   117
              2019                                                       20,973
              2020                                                       17,978
              2021                                                       13,665
              2022                                                       9,924
              Thereafter                                                 20,362
              Total                                                      $95,433
             Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 79 of 117
      Commitments and                              6 Months Ended
       Contingencies                                 Jun. 30, 2018
Commitments and
Contingencies
Commitments and Contingencies
                        5.       Commitments and Contingencies

                        Legal Contingencies

                        From time to time, the Company may become involved in legal proceedings or other contingencies in the
                        ordinary course of its business. The Company is not presently involved in any legal proceeding or other
                        contingency that, if determined adversely to it, would individually or in the aggregate have a material
                        adverse effect on its business, operating results, financial condition or cash flows. Accordingly, the
                        Company does not believe that there is a reasonable possibility that a material loss exceeding amounts
                        already recognized may have been incurred as of the date of the balance sheets presented herein.

                        Marketing and Sales Commitments

                        Certain of the agreements entered into between the Company and its university clients in the Graduate
                        Program Segment require the Company to commit to meet certain staffing and spending investment
                        thresholds related to marketing and sales activities. In addition, certain of the agreements in the Graduate
                        Program Segment require the Company to invest up to agreed upon levels in marketing the programs to
                        achieve specified program performance. The Company believes it is currently in compliance with all such
                        commitments.

                        Future Minimum Payments to University Clients

                        Pursuant to certain of the Company’s contracts in the Graduate Program Segment, the Company has made,
                        or is obligated to make, payments to university clients in exchange for contract extensions and various
                        marketing and other rights. As of June 30, 2018, the future minimum payments due to university clients has
                        not materially changed relative to the amounts provided in the notes to the consolidated financial
                        statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
                        2017.

                        Contingent Payments to University Clients

                        Pursuant to certain of the Company’s contracts in the Graduate Program Segment, the Company would be
                        obligated to make future minimum program payments to a university client in the event that certain
                        program metrics, partially associated with programs not yet launched, are not achieved. Due to the
                        dependency of these calculations on future program launches, the amounts of any associated contingent
                        payments cannot be reasonably estimated at this time.
        Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 80 of 117
                                              6 Months Ended
       Debt
                                                Jun. 30, 2018
Debt
Debt
                    6.       Debt

                    Lines of Credit

                    Effective in the second quarter of 2018, the Company amended its $25.0 million revolving line of credit
                    agreement to extend the maturity date through September 30, 2018. No amounts were outstanding under
                    this credit agreement as of June 30, 2018 or December 31, 2017. The Company intends to extend this
                    agreement under comparable terms, prior to expiration.

                    Certain of the Company’s operating lease agreements entered into prior to June 30, 2018 require security
                    deposits in the form of cash or an unconditional, irrevocable letter of credit. As of June 30, 2018, the
                    Company has entered into standby letters of credit totaling $15.0 million as security deposits for the
                    applicable leased facilities and in connection with government grants. These letters of credit reduced the
                    aggregate amount the Company may borrow under its revolving line of credit to $10.0 million.

                    The Company’s $1.9 million revolving debt facilities related to the Short Course Segment expired on
                    March 31, 2018 and were not renewed.

                    Government Grants

                    The Company has two outstanding conditional loan agreements with Prince George’s County, Maryland
                    and the State of Maryland, respectively, for an aggregate amount of $3.5 million, each bearing an interest
                    rate of 3% per annum. These agreements are conditional loan obligations that may be forgiven provided
                    that we attain certain conditions related to employment levels at our Lanham, Maryland headquarters. The
                    loan with the State of Maryland has a maturity date of December 31, 2026, and the loan with Prince
                    George’s County, Maryland has a maturity date of June 22, 2027. The interest expense related to these
                    loans for the three and six months ended June 30, 2018 and 2017 is immaterial.
             Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 81 of 117
                                                   6 Months Ended
       Income Taxes
                                                     Jun. 30, 2018
Income Taxes
Income Taxes
                        7.       Income Taxes

                        The Company’s income tax provisions for all periods consist of federal, state and foreign income taxes. The
                        tax provisions for the three and six months ended June 30, 2018 and 2017 were based on estimated full-year
                        effective tax rates, including the mix of income for the period between higher-taxed and lower-taxed
                        jurisdictions, after giving effect to significant items related specifically to the interim periods, and loss-
                        making entities for which it is not more likely than not that a tax benefit will be realized.

                        The Company’s effective tax rate was approximately 16% and 0% for the three months ended June 30, 2018
                        and 2017, respectively. The Company’s effective tax rate was approximately 13% and 0% for the six months
                        ended June 30, 2018 and 2017, respectively. A one-time tax benefit of approximately $3.0 million related to
                        an asset acquisition of certain third-party technologies is included in the Company’s income tax benefit for
                        the three and six months ended June 30, 2018. This benefit relates to the reversal of the Company’s tax
                        valuation allowance that was no longer needed as a result of establishing a net deferred tax liability.
                        Excluding the one-time tax benefit, the Company’s tax benefit of $0.6 million and $1.8 million for the three
                        and six months ended June 30, 2018, respectively, related to losses generated by operations and the
                        amortization of acquired intangibles in the Short Course Segment that are expected to be realized through
                        future reversing taxable temporary differences. The Company expects to continue to recognize a tax benefit
                        in the future for the Short Course Segment to the extent that this segment continues to generate pre-tax
                        losses while carrying deferred tax liabilities that are in excess of deferred tax assets. To date, the Company
                        has not been required to pay U.S. federal income taxes because of current and accumulated net operating
                        losses.

                        On December 22, 2017, Staff Accounting Bulletin No. 118 (“SAB 118”) was issued to address the
                        application of U.S. GAAP in situations when a registrant does not have the necessary information
                        available, prepared, or analyzed (including computations) in reasonable detail to complete the accounting
                        for certain income tax effects of the Tax Cuts and Jobs Act of 2017 (“Tax Act”). As of June 30, 2018, the
                        Company is still evaluating certain components of the Tax Act; however, it has finalized its determination
                        that no transitional tax is required. As the Company collects and compares necessary data and interprets
                        the Tax Act and any additional guidance issued by the U.S. Treasury Department, the Internal Revenue
                        Service, and other standard-setting bodies, the Company may make adjustments to the provisional
                        amounts recorded.
               Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 82 of 117
                                                     6 Months Ended
     Stockholders' Equity
                                                       Jun. 30, 2018
Stockholders' Equity
Stockholders' Equity
                        8.       Stockholders’ Equity

                        On May 22, 2018 the Company sold 3,833,334 shares of our common stock to the public, including 500,000
                        shares sold pursuant to the underwriters’ over-allotment option. The Company received net proceeds of
                        $330.8 million, which the Company intends to use for working capital and other general corporate purposes,
                        including expenditures for graduate program and short course marketing, technology and content
                        development, in connection with new graduate program and short course launches and growing existing
                        graduate programs and short courses as well as the strategic acquisitions of, or investment in,
                        complementary products, technologies, solutions or businesses.

                        As of June 30, 2018, the Company was authorized to issue 205,000,000 total shares of capital stock,
                        consisting of 200,000,000 shares of common stock and 5,000,000 shares of preferred stock. As of June 30,
                        2018, the Company had reserved a total of 13,037,089 of its authorized shares of common stock for future
                        issuance as follows:

                        Outstanding stock options                                                              4,659,638
                        Possible future issuance under 2014 Equity Incentive Plan                              6,096,824
                        Outstanding restricted stock units                                                     1,280,627
                        Available for future issuance under employee stock purchase plan                       1,000,000
                        Total shares of common stock reserved for future issuance                              13,037,089

                        The shares available for future issuance increased by 2,625,292 and 2,357,579 on January 1, 2018 and 2017,
                        respectively, pursuant to the automatic share reserve increase provision under the 2014 Equity Incentive
                        Plan (the “2014 Plan”).
             Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 83 of 117
                                                   6 Months Ended
 Stock-Based Compensation
                                                     Jun. 30, 2018
Stock-Based Compensation
Stock-Based Compensation
                        9.       Stock-Based Compensation

                        The Company provides equity-based compensation awards to employees, independent contractors and
                        directors as an effective means for attracting, retaining and motivating such individuals. The Company
                        maintains two share-based compensation plans: the 2014 Plan and the 2008 Stock Incentive Plan (the “2008
                        Plan”). Upon the effective date of the 2014 Plan in January 2014, the Company ceased using the 2008 Plan
                        to grant new equity awards and began using the 2014 Plan for grants of new equity awards.

                        Employee Stock Purchase Plan

                        The Company’s 2017 Employee Stock Purchase Plan (the “ESPP”) provides (i) for two offering periods each
                        year and (ii) that the purchase price for shares of the Company’s common stock purchased under the ESPP
                        will be 90% of the lesser of the fair market value of 2U’s common stock on the purchase date or the fair
                        market value of 2U’s common stock on the first day of the offering period. Participating eligible employees
                        select a rate of payroll deduction between 1% and 15% of their salary or wage compensation received from
                        the Company as in effect at the start of the offering period, subject to a maximum payroll deduction per
                        calendar year of $25,000. Participation in the ESPP began on January 1, 2018.

                        Stock-Based Compensation Expense

                        Stock-based compensation expense related to stock-based awards is included in the following line items in
                        the condensed consolidated statements of operations and comprehensive loss:

                                                                             Three Months Ended                 Six Months Ended
                                                                                  June 30,                          June 30,
                                                                              2018           2017               2018           2017
                                                                                                  (in thousands)
                        Curriculum and teaching                          $5             $             — $7                 $          —
                        Servicing and support                            1,320          1,161           2,192              1,856
                        Technology and content development               1,075          897             1,786              1,543
                        Marketing and sales                              718            430             1,207              772
                        General and administrative                       5,891          3,007           10,939             5,219
                          Total stock-based compensation expense         $9,009         $5,495          $16,131            $9,390

                        Stock Options

                        The following is a summary of the stock option activity for the six months ended June 30, 2018:

                                                                                                    Weighted-
                                                                                                     Average
                                                                                       Number of Exercise Price per
                                                                                        Options       Share
                        Outstanding balance at December 31, 2017                      4,559,176        $15.10
                          Granted                                                     655,524          84.12
                          Exercised                                                   (501,531        )9.56
                          Forfeited                                                   (53,531         )35.69
                          Expired                                                                 —                    —
                        Outstanding balance at June 30, 2018                          4,659,638       25.17
                        Exercisable at June 30, 2018*                                 3,201,819       11.26

                                     *        As of June 30, 2018, the aggregate intrinsic value of options exercisable was $231.5
                                              million and such shares had a weighted-average remaining contractual term of 4.73
                                              years.

                        Restricted Stock Units

                        The following is a summary of restricted stock unit activity for the six months ended June 30, 2018:

                                                                                                      Number of     Weighted-
                                                                                                      Restricted  Average Grant
                                                                                                      Stock Units Date Fair Value
              Outstanding balance
Case 8:19-cv-03455-TDC            at December144-24
                               Document      31, 2017 Filed 10/27/20 Page
                                                                        1,413,423 $29.95
                                                                           84 of 117
                  Granted                                               440,818       81.39
                  Vested                                                (517,050    ) 23.34
                  Forfeited                                             (56,564     ) 36.38
                Outstanding balance at June 30, 2018                    1,280,627     50.04
              Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 85 of 117
                                                    6 Months Ended
     Net Loss per Share
                                                      Jun. 30, 2018
Net Loss per Share
Net Loss per Share
                        10.      Net Loss per Share

                        Diluted net loss per share is the same as basic net loss per share for all periods presented because the
                        effects of potentially dilutive items were anti-dilutive, given the Company’s net loss. The following
                        securities have been excluded from the calculation of weighted-average shares of common stock
                        outstanding because the effect is anti-dilutive for the three and six months ended June 30, 2018 and 2017:

                                                                                                        Three and Six Months Ended
                                                                                                                 June 30,
                                                                                                           2018              2017
                        Stock options                                                                   4,659,638        5,095,909
                        Restricted stock units                                                          1,280,627        1,355,393

                        Basic and diluted net loss per share is calculated as follows:

                                                                              Three Months Ended                    Six Months Ended
                                                                                   June 30,                             June 30,
                                                                               2018            2017               2018               2017
                        Numerator (in thousands):
                          Net loss                                        $(18,347       ) $(11,754       ) $(33,218       ) $(15,193       )
                        Denominator:
                          Weighted-average shares of common stock
                             outstanding, basic and diluted               54,981,192       47,668,397       53,840,582       47,454,059
                        Net loss per share, basic and diluted             $(0.33         ) $(0.25         ) $(0.62         ) $(0.32         )
               Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 86 of 117
   Segment and Geographic                                       6 Months Ended
          Information                                              Jun. 30, 2018
Segment and Geographic
Information
Segment and Geographic
                             11.   Segment and Geographic Information
Information
                         The Company’s operations consist of two operating segments and two reportable segments: the Graduate
                         Program Segment and the Short Course Segment. The Company’s Graduate Program Segment provides
                         services to well-recognized nonprofit colleges and universities, primarily in the United States, to enable the
                         online delivery of graduate programs. The Company’s Short Course Segment provides premium online
                         short courses to working professionals around the world through relationships with leading universities in
                         the United States, the United Kingdom and South Africa.

                         During the three months ended June 30, 2018, three university clients in the Graduate Program Segment
                         each accounted for 10% or more of the Company’s consolidated revenue, as follows: $20.4 million,
                         $13.1 million and $10.2 million, which equals 21%, 13% and 10% of the Company’s consolidated revenue,
                         respectively. During the three months ended June 30, 2017, four university clients in the Graduate Program
                         Segment each accounted for 10% or more of the Company’s consolidated revenue, as follows: $19.1
                         million, $12.1 million, $6.9 million and $6.8 million, which equals 29%, 19%, 11% and 10% of the Company’s
                         consolidated revenue, respectively.

                         During the six months ended June 30, 2018, three university clients in the Graduate Program Segment each
                         accounted for 10% or more of the Company’s consolidated revenue, as follows: $41.1 million, $26.5 million
                         and $19.8 million, which equals 22%, 14% and 10% of the Company’s consolidated revenue, respectively.
                         During the six months ended June 30, 2017, four university clients in the Graduate Program Segment each
                         accounted for 10% or more of the Company’s consolidated revenue, as follows: $38.8 million, $23.8 million,
                         $13.8 million and $13.2 million, which equals 30%, 18%, 11% and 10% of the Company’s consolidated
                         revenue, respectively.

                         As of June 30, 2018, two university clients in the Graduate Program Segment accounted for 10% or more of
                         the Company’s consolidated accounts receivable, net balance, as follows: $26.5 million and $7.5 million,
                         which equals 53% and 15% of the Company’s consolidated accounts receivable, net balance, respectively.
                         As of December 31, 2017, two university clients in the Graduate Program Segment each accounted for 10%
                         or more of the Company’s consolidated accounts receivable, net balance, as follows: $9.4 million and
                         $2.0 million, which equals 67% and 14% of the Company’s consolidated accounts receivable, net balance,
                         respectively.

                         For the Company’s Short Course Segment, there were no customers that accounted for 10% or more of the
                         Company’s consolidated revenue for the three and six month periods ending June 30, 2018 and 2017, or
                         accounts receivable, net balance, as of June 30, 2018 and December 31, 2017, as such amounts are derived
                         from individual students or third parties paying on their behalf, rather than directly from university clients.
                         For the three months ended June 30, 2018, revenue associated with the short courses offered with the
                         Company’s three largest university clients in this segment accounted for approximately 83% of the
                         segment’s revenue and approximately 14% of the Company’s consolidated revenue. For the six months
                         ended June 30, 2018, revenue associated with the short courses offered with the Company’s three largest
                         university clients in this segment accounted for approximately 83% of the segment’s revenue and
                         approximately 12% of the Company’s consolidated revenue. In this segment, no individual university
                         client had revenue associated with it that accounted for 10% or more of the Company’s consolidated
                         revenue for the three and six months ended June 30, 2018.

                         Segment Performance

                         The following table summarizes financial information regarding each reportable segment’s results of
                         operations for the periods presented:

                                                                              Three Months Ended               Six Months Ended
                                                                                   June 30,                        June 30,
                                                                              2018            2017            2018           2017
                                                                                                 (in thousands)
                         Revenue by segment*
                         Graduate Program Segment                         $81,209         $64,995         $161,768        $129,824
                         Short Course Segment                             16,214                     —    27,943                     —
                           Total revenue                                  $97,423         $64,995         $189,711        $129,824

                         Segment profitability**
              Graduate ProgramDocument
Case 8:19-cv-03455-TDC        Segment  144-24 Filed  10/27/20
                                                $(5,905          Page) 87
                                                          ) $(1,497        of 117 )
                                                                        $(6,179                                     $2,411
               Short Course Segment                             350                           —     (898          )              —
                 Total segment profitability                    $(5,555       ) $(1,497           ) $(7,077       ) $2,411

               Segment profitability margin***
               Graduate Program Segment                         (6.1          )%(2.3              )%(3.2          )%1.9              %
               Short Course Segment                             0.4                           —     (0.5          )              —
                 Total segment profitability margin             (5.7          )%(2.3              )%(3.7          )%1.9              %

                             *        The Company did not have any material intersegment revenues for any periods
                                      presented.
                             **       The Company evaluates segment profitability as net income or net loss, as
                                      applicable, before net interest income (expense), taxes, depreciation and
                                      amortization, foreign currency gains or losses, acquisition-related gains or losses
                                      and stock-based compensation expense. Some or all of these items may not be
                                      applicable in any given reporting period.
                             ***      The Company defines segment profitability margin as segment profitability as a
                                      percentage of consolidated revenue.

               The following table reconciles net loss to total segment profitability:

                                                                       Three Months Ended                  Six Months Ended
                                                                            June 30,                           June 30,
                                                                       2018            2017                2018           2017
                                                                                          (in thousands)
               Net loss                                           $(18,347     ) $(11,754          ) $(33,218      ) $(15,193        )
               Adjustments:
                 Interest income                                  (912         ) (53           ) (1,254            ) (249            )
                 Interest expense                                 27             1               54                  1
                 Foreign currency loss                            825            1,031           1,220               1,031
                 Depreciation and amortization expense            7,408          3,783           14,783              7,431
                 Income tax benefit                               (3,565       )              — (4,793             )             —
                 Stock-based compensation expense                 9,009          5,495           16,131              9,390
                    Total adjustments                             12,792         10,257          26,141              17,604
               Total segment profitability                        $(5,555      ) $(1,497       ) $(7,077           ) $2,411

               The Company’s total assets by segment are as follows:

                                                                                                       June 30,      December 31,
                                                                                                         2018            2017
                                                                                                              (in thousands)
               Total assets
                 Graduate Program Segment                                                            $711,291        $359,597
                 Short Course Segment                                                                114,173         122,465
               Total assets                                                                          $825,464        $482,062

               Contract Assets and Liabilities

               The Company’s contract assets and liabilities in each segment are as follows:

                                                                                                       June 30,      December 31,
                                                                                                         2018            2017
                                                                                                              (in thousands)
               Contract assets
                 Graduate Program Segment accounts receivable, net                                   $34,758         $12,520
                 Graduate Program Segment unbilled revenue                                           13,776          666
                 Short Course Segment accounts receivable, net                                       1,277           988
               Total contract assets                                                                 $49,811         $14,174

               Contract liabilities
                 Graduate Program Segment deferred revenue                                           $22,829         $2,523
                 Short Course Segment deferred revenue                                               8,033           4,501
               Total contract liabilities                                                            $30,862         $7,024
              For the Graduate Program
Case 8:19-cv-03455-TDC         DocumentSegment, revenue recognized
                                            144-24                 during the three
                                                        Filed 10/27/20         Page and88
                                                                                       six months
                                                                                           of 117ended June 30,
                  2018 that was included in the deferred revenue balance at the beginning of the year was $0.0 million and
                  $2.5 million, respectively. For the Short Course Segment, revenue recognized during the three and six
                  months ended June 30, 2018 that was included in the deferred revenue balance at the beginning of the year
                  was $0.0 million and $4.5 million, respectively.

                  Contract Acquisition Costs

                  The Graduate Program Segment had $0.3 million of net capitalized contract acquisition costs as of June 30,
                  2018. For the three months ended June 30, 2018, the Company capitalized $0.2 million and recorded no
                  amortization expense in the Graduate Program Segment. For the six months ended June 30, 2018, the
                  Company capitalized $0.3 million and recorded no amortization expense in the Graduate Program Segment.

                  Geographical Information

                  The Company’s non-U.S. revenue for the three and six months ended June 30, 2018, determined based
                  upon the university client’s functional currency, was $9.8 million and $17.2 million, respectively, entirely
                  from the Short Course Segment’s operations outside of the U.S. The Company did not have non-U.S.
                  revenue for the three and six months ended June 30, 2017. The Company’s long-lived assets in non-U.S.
                  countries as of June 30, 2018 and December 31, 2017 totaled approximately $1.1 million and $0.7 million,
                  respectively.
                Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 89 of 117
      Significant Accounting                                                 6 Months Ended
         Policies (Policies)                                                   Jun. 30, 2018
Significant Accounting Policies
Basis of Presentation and Principles
                                     Basis of Presentation and Principles of Consolidation
of Consolidation
                                The accompanying unaudited condensed consolidated financial statements have been prepared in
                                accordance with: (i) generally accepted accounting principles in the United States (“U.S. GAAP”) for
                                interim financial information; (ii) the instructions to Form 10-Q; and (iii) the guidance of Rule 10-01 of
                                Regulation S-X under the Securities Exchange Act of 1934, as amended, for financial statements
                                required to be filed with the Securities and Exchange Commission (“SEC”). They include the assets,
                                liabilities, results of operations and cash flows of the Company, including its wholly owned
                                subsidiaries. As permitted under such rules, certain notes and other financial information normally
                                required by U.S. GAAP have been condensed or omitted. The Company believes the condensed
                                consolidated financial statements reflect all normal and recurring adjustments necessary for a fair
                                statement of the Company’s financial position, results of operations, and cash flows as of and for the
                                periods presented herein. The Company’s results of operations for the three and six months ended
                                June 30, 2018 and 2017 may not be indicative of the Company’s future results. These condensed
                                consolidated financial statements are unaudited and should be read in conjunction with the Company’s
                                audited consolidated financial statements and the notes thereto included in the Company’s Annual
                                Report on Form 10-K for the fiscal year ended December 31, 2017. All significant intercompany accounts
                                and transactions have been eliminated in consolidation.

                                The year-end condensed consolidated balance sheet data was derived from the audited financial
                                statements, but does not include all disclosures required by U.S. GAAP.

Reclassifications
                                Reclassifications

                                The Company has reclassified capitalized technology and content development, as well as other
                                amortizable intangible assets, into amortizable intangible assets on the condensed consolidated
                                statements of cash flows for the six months ended June 30, 2017. In addition, certain other prior period
                                amounts on the condensed consolidated statements of cash flows have been reclassified to conform to
                                the current period’s presentation. These reclassifications had no impact on cash flows from operating,
                                investing or financing activities previously reported for any periods presented.



Use of Estimates
                                Use of Estimates

                                The preparation of the condensed consolidated financial statements in accordance with U.S. GAAP
                                requires management to make certain estimates and assumptions that affect the amounts reported
                                herein. The Company bases its estimates and assumptions on historical experience and on various other
                                factors that it believes to be reasonable under the circumstances. Due to the inherent uncertainty
                                involved in making estimates, actual results reported in future periods may be affected by changes in
                                those estimates. The Company evaluates its estimates and assumptions on an ongoing basis.



Restricted Cash
                                Restricted Cash

                                As of June 30, 2018 and December 31, 2017, the Company held restricted cash balances of $0.1 million
                                and zero dollars, respectively. As of June 30, 2017, the Company held a restricted cash balance of $101.0
                                million in connection with the Company’s acquisition of GetSmarter on July 1, 2017.

Revenue Recognition, Accounts
                                Revenue Recognition, Accounts Receivable and Allowance for Doubtful Accounts
Receivable and Allowance for
Doubtful Accounts               On January 1, 2018, the Company adopted ASU No. 2014-09, Revenue from Contracts with Customers
                                (Topic 606) and the related amendments using the modified retrospective transition method and has
                                concluded that doing so did not have a material impact on the amount and timing of either its revenue or
                                costs. As part of its assessment, the Company completed reviews of its contracts and evaluated its
                                costs, including costs of obtaining contracts with its university clients and costs associated with
                                content development. Certain of these contract and content costs will be capitalized under the new
                                standard. The adoption of ASU 2014-09 did not have a material impact as of January 1, 2018, and no
                                cumulative adjustment was recorded. Further, the amounts reported as of June 30, 2018 on the
               condensed consolidated
Case 8:19-cv-03455-TDC      Document  balance sheets and
                                           144-24        the results
                                                       Filed         of operations
                                                               10/27/20       Page for the
                                                                                       90three and six months
                                                                                           of 117
                     ended June 30, 2018 reported on the condensed consolidated statements of operations and
                     comprehensive loss would not have been materially different than under legacy U.S. GAAP (i.e., Topic
                     605).

                     The Company generates substantially all of its revenue from contractual arrangements with either its
                     university clients or students to provide a comprehensive platform of tightly integrated technology and
                     technology-enabled services that support its graduate programs and short courses.

                     Performance Obligations

                     A performance obligation is a promise in a contract to transfer a distinct good or service to the
                     customer. A contract’s transaction price is allocated to each distinct performance obligation and
                     recognized as revenue when, or as, the performance obligation is satisfied.

                     The Graduate Program Segment derives revenue primarily from contractually specified percentages of
                     the amounts the Company’s university clients receive from their students in 2U-enabled graduate
                     programs for tuition and fees, less credit card fees and other specified charges the Company has agreed
                     to exclude in certain university client contracts. The Company’s contracts with university clients in this
                     segment have 10 to 15 year initial terms and have a single performance obligation, as the promises to
                     provide a platform of tightly integrated technology and services university clients need to attract,
                     enroll, educate and support students are not distinct within the context of the contracts. The single
                     performance obligation is delivered as the university clients receive and consume benefits, which
                     occurs ratably over a series of academic terms. The amounts received from university clients over the
                     term of the arrangement are variable in nature in that they are dependent upon the number of students
                     that are enrolled in the program within each academic term. These amounts are allocated to and are
                     recognized ratably over the related academic term, defined as the period beginning on the first day of
                     classes through the last. A refund allowance is established for the Company’s share of tuition and fees
                     ultimately uncollected by university clients.

                     The Short Course Segment derives revenue directly from contracts with students for the tuition and
                     fees paid to enroll in and progress through the Company’s short courses which run between six and 16
                     weeks. The Company’s contracts with students in this segment have multiple performance obligations
                     as the delivery of the short course and student support services are each considered distinct
                     performance obligations. These performance obligations are each satisfied ratably over the same short
                     course presentation period, which is defined as the period beginning on the first day of the course
                     through the last. The Company recognizes the gross proceeds received from the students and shares
                     contractually specified percentages with its university clients, for providing short course content and
                     certification, in the form of a royalty recognized as curriculum and teaching costs on the Company’s
                     condensed consolidated statements of operations and comprehensive loss. The Company’s contracts
                     with university clients in this segment are typically shorter and less restrictive than the Company’s
                     contracts with university clients in the Graduate Program Segment.

                     The Company does not disclose the value of unsatisfied performance obligations for the Graduate
                     Program Segment because the variable consideration is allocated entirely to a wholly unsatisfied
                     promise to transfer a service that forms part of a single performance obligation. The Company does not
                     disclose the value of unsatisfied performance obligations for the Short Course Segment because the
                     performance obligation is part of a contract that has an original duration of less than one year.

                     Contract Acquisition Costs

                     The Company pays commissions to certain of its employees to obtain contracts with university clients
                     in the Graduate Program Segment. These costs are capitalized and recorded on a contract-by-contract
                     basis and amortized using the straight-line method over the expected life, which is generally the length
                     of the contract.

                     With respect to contract acquisition costs in the Short Course Segment, the Company has elected to
                     apply the practical expedient in ASC Topic 606 to expense these costs as incurred, as the terms of
                     contracts with students in this segment are less than one year.

                     Payments to University Clients

                     Pursuant to certain of the Company’s contracts in the Graduate Program Segment, the Company has
                     made, or is obligated to make, payments to university clients in exchange for contract extensions and
                     various marketing and other rights. Generally, these amounts are capitalized and amortized as contra
                     revenue over the life of the contract, commencing on the later of when payment is due or when contract
                     revenue recognition begins.

                     Accounts Receivable, Contract Assets and Liabilities
                             Balance sheet items
              Case 8:19-cv-03455-TDC             related to144-24
                                           Document        contracts consist
                                                                       Filedof10/27/20
                                                                              accounts receivable,
                                                                                            Pagenet91and
                                                                                                       ofdeferred
                                                                                                          117 revenue on the
                                  Company’s condensed consolidated balance sheets. The Company’s accounts receivable, net also
                                  includes unbilled revenue. Accounts receivable, net is stated at net realizable value, and the Company
                                  utilizes the allowance method to provide for doubtful accounts based on management’s evaluation of
                                  the collectability of the amounts due. The Company’s estimates are reviewed and revised periodically
                                  based on historical collection experience and a review of the current status of accounts receivable, net.
                                  Historically, actual write-offs for uncollectible accounts have not significantly differed from prior
                                  estimates. The Company recognizes unbilled revenue when revenue recognition occurs in advance of
                                  billings. Unbilled revenue is recognized in the Graduate Program Segment because billings to university
                                  clients do not occur until after the academic term has commenced and final enrollment information is
                                  available.

                                  Deferred revenue as of each balance sheet date represents the excess of amounts billed or received as
                                  compared to amounts recognized in revenue on the condensed consolidated statements of operations
                                  and comprehensive loss as of the end of the reporting period, and such amounts are reflected as a
                                  current liability on the Company’s condensed consolidated balance sheets. The Company generally
                                  receives payments for its share of tuition and fees from graduate program university clients early in
                                  each academic term and from short course students, either in full upon registration for the course or in
                                  full before the end of the course based on a payment plan, prior to completion of the service period.
                                  These payments are recorded as deferred revenue until the services are delivered or until the
                                  Company’s obligations are otherwise met, at which time revenue is recognized.

Capitalized Content Development
                                  Capitalized Content Development

                                  The Company develops content for each offering on a course-by-course basis in conjunction with the
                                  faculty for each graduate program and short course. University clients and their faculty generally
                                  provide materials used for the course in an on-campus setting, including curricula, case studies and
                                  other reading materials, and presentations. The Company is responsible for the conversion of the
                                  materials into a format suitable for delivery through its online learning platform, including all expenses
                                  associated with this effort. With regard to the Graduate Program Segment, the development of content
                                  is part of the Company’s single performance obligation and is considered a contract fulfillment cost.

                                  The content development costs that qualify for capitalization are third-party direct costs, such as
                                  videography, editing and other services associated with creating digital content. Additionally, the
                                  Company capitalizes internal payroll and payroll-related costs incurred to create and produce videos
                                  and other digital content utilized in the university clients’ offerings for delivery via the Company’s
                                  online learning platform. Capitalization ends when content has been fully developed by both the
                                  Company and the university client, at which time amortization of the capitalized content development
                                  costs begins. The capitalized costs for each offering are recorded on a course-by-course basis and
                                  included in capitalized content costs in amortizable intangible assets, net on the Company’s condensed
                                  consolidated balance sheets. These costs are amortized using the straight-line method over the
                                  estimated useful life of the respective course, which is generally four to five years. The estimated useful
                                  life corresponds with the planned curriculum refresh rate. This refresh rate is consistent with expected
                                  curriculum refresh rates as cited by faculty members for similar on-campus offerings. It is reasonably
                                  possible that developed content could be refreshed before the estimated useful lives are complete or be
                                  expensed immediately in the event that the development of a course is discontinued prior to launch.

Marketing and Sales Costs
                                  Marketing and Sales Costs

                                  The majority of the marketing and sales costs incurred by the Company are directly related to acquiring
                                  students for its university clients’ graduate programs, with lesser amounts related to acquiring students
                                  for its short courses and marketing and advertising efforts related to the Company’s own brand. For the
                                  six months ended June 30, 2018, costs related to the Company’s marketing and advertising of its own
                                  brand were not material. All such costs are expensed as incurred and reported in marketing and sales
                                  expense on the Company’s condensed consolidated statements of operations and comprehensive loss.

                                  As of June 30, 2018 and December 31, 2017, the Company had $12.3 million and $11.7 million,
                                  respectively, of accrued marketing costs included in accounts payable and accrued expenses on the
                                  Company’s condensed consolidated balance sheets.

Non-Cash Long-Lived Asset
                                  Non-Cash Long-Lived Asset Additions
Additions
                                  During the six months ended June 30, 2018, the Company had capital asset additions of $55.2 million in
                                  property and equipment and capitalized technology and content development, of which $10.0 million
                                  consisted of non-cash capital expenditures, primarily related to the acquisition of certain long-lived
                                  assets for which a liability was accrued.
             Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 92 of 117
                           During the six months ended June 30, 2017, the Company had capital asset additions of $31.6 million in
                           property and equipment and capitalized technology and content development, of which $5.3 million
                           consisted of non-cash capital expenditures.

Recent Accounting
                           Recent Accounting Pronouncements
Pronouncements
                           In June 2018, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards
                           Update (“ASU”) No. 2018-07, Compensation—Stock Compensation (Topic 718): Improvements to
                           Nonemployee Share-Based Payment Accounting, which simplifies the accounting for share-based
                           payments to nonemployees. The amendments in this ASU are effective for fiscal years beginning after
                           December 15, 2018, with early adoption permitted. The Company is evaluating the impact that this
                           standard will have on its consolidated financial position or related disclosures.

                           In January 2017, the FASB issued ASU No. 2017-04, Intangibles—Goodwill and Other (Topic 350):
                           Simplifying the Test for Goodwill Impairment, which eliminates step two from the goodwill impairment
                           test and requires an entity to recognize an impairment charge for the amount by which the carrying
                           amount of a reporting unit exceeds its fair value, up to the amount of goodwill allocated to that reporting
                           unit. The amendments in this ASU are effective for fiscal years beginning after December 15, 2019, with
                           early adoption permitted. The Company is evaluating the impact that this standard will have on its
                           consolidated financial position or related disclosures.

                           In August 2016, the FASB issued ASU No. 2016-15, Statement of Cash Flows (Topic 230):
                           Classification of Certain Cash Receipts and Cash Payments. The ASU addresses eight specific cash
                           flow issues with the objective of reducing the existing diversity in practice surrounding how certain
                           transactions are classified in the statement of cash flows. The amendments in this ASU are effective for
                           annual reporting periods beginning after December 15, 2017. The Company adopted this ASU on
                           January 1, 2018. Adoption of this standard did not have a material impact on the Company’s condensed
                           consolidated statements of cash flows or related disclosures.

                           In February 2016, the FASB issued ASU No. 2016-02, Leases (Topic 842). The ASU introduces a model
                           for lessees requiring most leases to be reported on the balance sheet. The amendments in this ASU are
                           effective for fiscal years beginning after December 15, 2018, and the Company will adopt this ASU in the
                           first quarter of 2019. The Company is currently evaluating the effect that this ASU will have on its
                           consolidated financial position and related disclosures and is in the process of considering changes to
                           its systems and processes in conjunction with the review of its lease agreements. The Company
                           believes that this standard may materially increase its other non-current assets and non-current
                           liabilities on the consolidated balance sheets in order to record right-of-use assets and related liabilities
                           for its existing operating leases, however, the standard is not expected to have a material impact on the
                           Company’s results of operations or cash flows.
                 Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 93 of 117
    Business Combination                                                            6 Months Ended
          (Tables)                                                                    Jun. 30, 2018
Business Combination
Schedule of unaudited pro forma                                                          Three Months Ended           Six Months Ended
                                                                                            June 30, 2017               June 30, 2017
combined revenue and net loss                                                                    (in thousands, except per share
                                                                                                            amounts)
                                  Pro forma revenue                                    $68,481                  $137,518
                                  Pro forma net loss                                   (14,610                ) (19,367                  )
                                  Pro forma net loss per share, basic and diluted      $(0.31                 ) $(0.41                   )
                     Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 94 of 117
  Goodwill and Amortizable                                                                                6 Months Ended
  Intangible Assets (Tables)                                                                                Jun. 30, 2018
Goodwill and Amortizable
Intangible Assets
Schedule of Changes in goodwill                                                                               Graduate                Short Course
                                                                                                          Program Segment               Segment                      Total
                                                                                                                                     (in thousands)
                                  Balance as of December 31, 2017                                     $                      —    $ 71,988                 $71,988
                                  Foreign currency translation adjustments                                                   —    (7,115               )   (7,115                )
                                  Balance as of June 30, 2018                                         $                      —    $ 64,873                 $64,873



Schedule of amortizable                                                                                      June 30, 2018                                  December 31, 2017
                                                                         Estimated          Gross                                  Net          Gross                                  Net
intangible assets                                                      Average Useful      Carrying          Accumulated         Carrying      Carrying     Accumulated              Carrying
                                                                       Life (in years)     Amount            Amortization        Amount        Amount       Amortization             Amount
                                                                                                                             (in thousands)
                                  Capitalized technology                      3          $ 59,549           $ (12,269        ) $ 47,280       $ 27,108     $ (9,486          ) $ 17,622
                                  Capitalized content
                                    development                              4-5         65,981             (25,988          ) 39,993         55,872       (21,417           ) 34,455
                                  University client relationships             9          26,757             (2,973           ) 23,784         29,443       (1,636            ) 27,807
                                  Trade names and domain
                                    names                                    10          17,040             (2,035           ) 15,005         12,119       (1,242            ) 10,877
                                  Total amortizable intangible
                                    assets, net                                          $ 169,327          $ (43,265        ) $ 126,062      $ 124,542 $ (33,781            ) $ 90,761


Schedule of estimated future
                                  As of June 30, 2018, the estimated future amortization expense for amortizable intangible assets placed in service is as follows (in thousands):
amortization expense for
amortizable intangible assets
                                  Remainder of 2018                                                                                                          $12,531
                                  2019                                                                                                                       20,973
                                  2020                                                                                                                       17,978
                                  2021                                                                                                                       13,665
                                  2022                                                                                                                       9,924
                                  Thereafter                                                                                                                 20,362
                                  Total                                                                                                                      $95,433
                Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 95 of 117
                                                                                6 Months Ended
          Stockholders' Equity (Tables)
                                                                                  Jun. 30, 2018
Stockholders' Equity
Schedule of shares of common stock reserved for
                                                As of June 30, 2018, the Company had reserved a total of 13,037,089 of its authorized
future issuance                                 shares of common stock for future issuance as follows:


                                                      Outstanding stock options                                          4,659,638
                                                      Possible future issuance under 2014 Equity Incentive Plan          6,096,824
                                                      Outstanding restricted stock units                                 1,280,627
                                                      Available for future issuance under employee stock purchase plan   1,000,000
                                                      Total shares of common stock reserved for future issuance          13,037,089
                    Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 96 of 117
 Stock-Based Compensation                                                                          6 Months Ended
          (Tables)                                                                                   Jun. 30, 2018
Stock-Based Compensation
Schedule of stock-based                                                                                          Three Months Ended                           Six Months Ended
                                                                                                                      June 30,                                     June 30,
compensation expense included                                                                                 2018                 2017                    2018                 2017
in the consolidated statements of                                                                                                         (in thousands)
operations and comprehensive Curriculum and teaching                                                   $5                    $               —    $7                      $            —
loss                              Servicing and support                                                1,320                 1,161                2,192                   1,856
                                   Technology and content development                                  1,075                 897                  1,786                   1,543
                                   Marketing and sales                                                 718                   430                  1,207                   772
                                   General and administrative                                          5,891                 3,007                10,939                  5,219
                                     Total stock-based compensation expense                            $ 9,009               $5,495               $ 16,131                $9,390



Summary of stock option activity
                                                                                                                                                 Weighted-Average
                                                                                                                                Number of        Exercise Price per
                                                                                                                                 Options              Share
                                   Outstanding balance at December 31, 2017                                                 4,559,176          $15.10
                                     Granted                                                                                655,524            84.12
                                     Exercised                                                                              (501,531         ) 9.56
                                     Forfeited                                                                              (53,531          ) 35.69
                                     Expired                                                                                                —                        —
                                   Outstanding balance at June 30, 2018                                                     4,659,638          25.17
                                   Exercisable at June 30, 2018*                                                            3,201,819          11.26

                                               *        As of June 30, 2018, the aggregate intrinsic value of options exercisable was $231.5 million and such shares had a weighted-average
                                                        remaining contractual term of 4.73 years.


Summary of restricted stock unit                                                                                                               Number of               Weighted-
                                                                                                                                               Restricted            Average Grant
activity                                                                                                                                       Stock Units           Date Fair Value
                                   Outstanding balance at December 31, 2017                                                                 1,413,423               $ 29.95
                                     Granted                                                                                                440,818                 81.39
                                     Vested                                                                                                 (517,050              ) 23.34
                                     Forfeited                                                                                              (56,564               ) 36.38
                                   Outstanding balance at June 30, 2018                                                                     1,280,627               50.04
                    Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 97 of 117
                                                                                            6 Months Ended
 Net Loss per Share (Tables)
                                                                                              Jun. 30, 2018
Net Loss per Share
Schedule of potential dilutive                                                                                                  Three and Six Months Ended
                                                                                                                                         June 30,
securities that would have been                                                                                                   2018               2017
anti-dilutive due to net loss      Stock options                                                                             4,659,638          5,095,909
                                   Restricted stock units                                                                    1,280,627          1,355,393

Schedule of calculation of basic                                                                       Three Months Ended                   Six Months Ended
                                                                                                            June 30,                             June 30,
and diluted net loss per share                                                                       2018             2017               2018               2017
                                   Numerator (in thousands):
                                     Net loss                                                  $ (18,347      ) $(11,754       ) $(33,218         ) $ (15,193      )
                                   Denominator:
                                     Weighted-average shares of common stock outstanding,
                                        basic and diluted                                      54,981,192       47,668,397       53,840,582         47,454,059
                                   Net loss per share, basic and diluted                       $ (0.33        ) $(0.25         ) $(0.62           ) $ (0.32        )
                      Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 98 of 117
   Segment and Geographic                                                                              6 Months Ended
     Information (Tables)                                                                                Jun. 30, 2018
Segment and Geographic
Information
Schedule of revenue, segment                                                                                          Three Months Ended                                Six Months Ended
                                                                                                                           June 30,                                         June 30,
profitability and segment                                                                                        2018                   2017                      2018                   2017
profitability margin by segment                                                                                                                 (in thousands)
                                      Revenue by segment*
                                      Graduate Program Segment                                            $81,209                 $64,995                  $161,768                $129,824
                                      Short Course Segment                                                16,214                                  —        27,943                                  —
                                        Total revenue                                                     $97,423                 $64,995                  $189,711                $129,824

                                      Segment profitability**
                                      Graduate Program Segment                                            $(5,905            )    $(1,497             )    $(6,179            )    $2,411
                                      Short Course Segment                                                350                                     —        (898               )                    —
                                        Total segment profitability                                       $(5,555            )    $(1,497             )    $(7,077            )    $2,411

                                      Segment profitability margin***
                                      Graduate Program Segment                                            (6.1               )%(2.3                   )%(3.2                  )%1.9                    %
                                      Short Course Segment                                                0.4                                     —     (0.5                  )                    —
                                        Total segment profitability margin                                (5.7               )%(2.3                   )%(3.7                  )%1.9                    %

                                                   *       The Company did not have any material intersegment revenues for any periods presented.
                                                   **      The Company evaluates segment profitability as net income or net loss, as applicable, before net interest income (expense), taxes,
                                                           depreciation and amortization, foreign currency gains or losses, acquisition-related gains or losses and stock-based
                                                           compensation expense. Some or all of these items may not be applicable in any given reporting period.
                                                   ***     The Company defines segment profitability margin as segment profitability as a percentage of consolidated revenue.



Schedule of reconciliation of net                                                                                      Three Months Ended                                Six Months Ended
                                                                                                                            June 30,                                          June 30,
loss to total segment profitability                                                                               2018                   2017                      2018                     2017
                                                                                                                                                 (in thousands)
                                      Net loss                                                             $ (18,347             ) $(11,754               ) $ (33,218             ) $(15,193             )
                                      Adjustments:
                                        Interest income                                                    (912                  ) (53               ) (1,254                     ) (249                 )
                                        Interest expense                                                   27                      1                   54                           1
                                        Foreign currency loss                                              825                     1,031               1,220                        1,031
                                        Depreciation and amortization expense                              7,408                   3,783               14,783                       7,431
                                        Income tax benefit                                                 (3,565                )                  — (4,793                      )                  —
                                        Stock-based compensation expense                                   9,009                   5,495               16,131                       9,390
                                           Total adjustments                                               12,792                  10,257              26,141                       17,604
                                      Total segment profitability                                          $ (5,555              ) $(1,497           ) $ (7,077                   ) $2,411


Schedule of total assets by                                                                                                                                       June 30,            December 31,
                                                                                                                                                                    2018                  2017
segment                                                                                                                                                                    (in thousands)
                                      Total assets
                                        Graduate Program Segment                                                                                             $ 711,291              $ 359,597
                                        Short Course Segment                                                                                                 114,173                122,465
                                      Total assets                                                                                                           $ 825,464              $ 482,062


Schedule of contract assets and                                                                                                                                   June 30,            December 31,
                                                                                                                                                                    2018                  2017
liabilities                                                                                                                                                                (in thousands)
                                      Contract assets
                                        Graduate Program Segment accounts receivable, net                                                                    $ 34,758               $ 12,520
                                        Graduate Program Segment unbilled revenue                                                                            13,776                 666
                                        Short Course Segment accounts receivable, net                                                                        1,277                  988
                                      Total contract assets                                                                                                  $ 49,811               $ 14,174

                                      Contract liabilities
                                        Graduate Program Segment deferred revenue                                                                            $ 22,829               $ 2,523
                                        Short Course Segment deferred revenue                                                                                8,033                  4,501
                                      Total contract liabilities                                                                                             $ 30,862               $ 7,024
              Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 99 of 117
   Organization, Basis of     6 Months Ended
  Presentation and Recent
 Accounting Pronouncements Jun. 30, 2018
          (Details)              segment
Organization
Number of operating segments 2
Number of reportable segments 2
                Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 100 of 117
              Significant Accounting                       6 Months Ended
           Policies (Details) - USD ($)
                    $ in Millions                    Jun. 30, 2018 Jun. 30, 2017 Dec. 31, 2017
Restricted Cash and Investments [Abstract]
Restricted cash                                      $ 0.1         $ 101.0       $ 0.0
Non-Cash Long-Lived Asset Additions
Capital asset additions during the period            $ 55.2        31.6
Minimum
Amortizable Intangible Assets
Useful life of capitalized content development costs 4 years
Maximum
Amortizable Intangible Assets
Useful life of capitalized content development costs 5 years
Accounts payable and accrued expenses
Marketing and Sales Costs
Accrued marketing costs                              $ 12.3                      $ 11.7
Leasehold improvements
Non-Cash Long-Lived Asset Additions
Capital asset additions during the period                          $ 5.3
Landlord funded leasehold improvements
Non-Cash Long-Lived Asset Additions
Non-cash capital expenditure                         $ 10.0
Graduate Program Segment | Minimum
Performance Obligations
Period of contract with university clients           10 years
Graduate Program Segment | Maximum
Performance Obligations
Period of contract with university clients           15 years
Short Course Segment | Minimum
Performance Obligations
Period of contract with university clients           42 days
Short Course Segment | Maximum
Performance Obligations
Period of contract with university clients           112 days
               Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 101 of 117
   Business Combination -
 Estimated fair values of the
assets acquired and liabilities Jul. 01, 2017
      assumed (Details) -         USD ($)
           GetSmarter
          $ in Millions
Acquisition
Cash consideration              $ 98.7
Potential earn-out payment      $ 20.0
               Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 102 of 117
        Business Combination - Pro
       forma combined revenue and               3 Months Ended 6 Months Ended
        net loss (Details) - USD ($)
          $ / shares in Units, $ in               Jun. 30, 2017   Jun. 30, 2017
                 Thousands
Business Combination
Pro forma revenue                               $ 68,481        $ 137,518
Pro forma net loss                              $ (14,610)      $ (19,367)
Pro forma net loss per share, basic and diluted $ (0.31)        $ (0.41)
                Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 103 of 117
                Goodwill and Amortizable
                     Intangible Assets -                  6 Months Ended
              Amortizable Intangible Assets
                     (Details) - USD ($)                    Jun. 30, 2018 Dec. 31, 2017
                       $ in Thousands
Goodwill and Amortizable Intangible Assets
Balance as of December 31, 2017                           $ 71,988
Foreign currency translation adjustments                  (7,115)
Balance as of June 30, 2018                               64,873
Gross Carrying Amount                                     169,327         $ 124,542
Accumulated Amortization                                  (43,265)        (33,781)
Net Carrying Amount                                       $ 126,062       90,761
Capitalized technology
Goodwill and Amortizable Intangible Assets
Estimated Average Useful Life (in years)                  3 years
Gross Carrying Amount                                     $ 59,549        27,108
Accumulated Amortization                                  (12,269)        (9,486)
Net Carrying Amount                                       47,280          17,622
Capitalized content development
Goodwill and Amortizable Intangible Assets
Gross Carrying Amount                                     65,981          55,872
Accumulated Amortization                                  (25,988)        (21,417)
Net Carrying Amount                                       $ 39,993        34,455
Capitalized content development | Minimum
Goodwill and Amortizable Intangible Assets
Estimated Average Useful Life (in years)                  4 years
Capitalized content development | Maximum
Goodwill and Amortizable Intangible Assets
Estimated Average Useful Life (in years)                  5 years
University client relationships
Goodwill and Amortizable Intangible Assets
Estimated Average Useful Life (in years)                  9 years
Gross Carrying Amount                                     $ 26,757        29,443
Accumulated Amortization                                  (2,973)         (1,636)
Net Carrying Amount                                       $ 23,784        27,807
Trade names and domain names
Goodwill and Amortizable Intangible Assets
Estimated Average Useful Life (in years)                  10 years
Gross Carrying Amount                                     $ 17,040        12,119
Accumulated Amortization                                  (2,035)         (1,242)
Net Carrying Amount                                       15,005          10,877
In process capitalized technology and content development
Goodwill and Amortizable Intangible Assets
Net Carrying Amount                                       30,600          $ 15,600
Short Course Segment
Goodwill and Case
               Amortizable    Intangible Assets Document 144-24 Filed 10/27/20 Page 104 of 117
                      8:19-cv-03455-TDC
Balance as of December 31, 2017                       71,988
Foreign currency translation adjustments              (7,115)
Balance as of June 30, 2018                           $ 64,873
                Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20                  Page 105 of 117
              Goodwill and Amortizable                          3 Months Ended          6 Months Ended
            Intangible Assets - Estimated
            Future Amortization Expense                   Jun. 30, Mar. 31, Jun. 30,    Jun. 30,   Jun. 30,    Dec. 31,
                   (Details) - USD ($)
                                                           2018       2018     2017      2018       2017        2017
                     $ in Thousands
Finite-Lived Intangible Assets [Line Items]
Payments made for acquisition of software                                              $ 9,500
Purchase of website and domains                                                        5,700
Amortization expense                                    $ 5,500              $ 2,700   10,700      $ 5,100
Future amortization expense
Net Carrying Amount                                     126,062                        126,062                $ 90,761
Excluding in process capitalized technology and content
development
Future amortization expense
Remainder of 2018                                       12,531                         12,531
2019                                                    20,973                         20,973
2020                                                    17,978                         17,978
2021                                                    13,665                         13,665
2022                                                    9,924                          9,924
Thereafter                                              20,362                         20,362
Net Carrying Amount                                     95,433                         95,433
WeWork Companies, Inc.
Finite-Lived Intangible Assets [Line Items]
Agreement to offer scholarships                                                        5,000
Flatiron School, Inc | Software development license and
services agreement
Finite-Lived Intangible Assets [Line Items]
License and service cost                                           $ 14,500
Payments made for acquisition of software                                              13,200
Accrued liability current                               4,200                          4,200
Outstanding license and software services
                                                        $ 1,300                        $ 1,300
Consideration
               Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 106 of 117
                                                          Jun. 30, 2018
                      Debt (Details)                                    Dec. 31, 2017
                                                             USD ($)
                      $ in Thousands                                       USD ($)
                                                               item
Lines of Credit
Aggregate borrowing base                                  $ 25,000
Amount outstanding                                        0             $0
Security deposit                                          $ 15,000
Government Grants
Number of government grants | item                        2
Amount of loan                                            $ 3,500       3,500
Prince George's County, Maryland
Government Grants
Loan interest rate (in percentage)                        3.00%
Department of Commerce
Government Grants
Loan interest rate (in percentage)                        3.00%
Standby letters of credit
Lines of Credit
Aggregate borrowing base                                  $ 10,000
Short Course Segment | Revolving working capital facility
Lines of Credit
Aggregate borrowing base                                                $ 1,900
               Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 107 of 117
             Income Taxes (Details) -                       3 Months Ended              6 Months Ended
                      USD ($)
                  $ in Thousands                      Jun. 30, 2018 Jun. 30, 2017 Jun. 30, 2018 Jun. 30, 2017
Income Taxes
Income tax benefit                                    $ (3,565)                   $ (4,793)
Tax benefit related to intangible assets and others $ (600)                       $ (1,800)
U.S. statutory federal income tax rate (as a percent) 16.00%        0.00%         13.00%        0.00%
                Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 108 of 117
          Stockholders' Equity (Details)                                                  6 Months
                      - USD ($)                                                             Ended
               $ / shares in Units, $ in               May 22,   Jan. 01,                                Dec. 31,
                      Thousands                                           Jan. 01, 2017 Jun. 30, 2018
                                                         2018     2018                                    2017
Stockholders' Equity
Proceeds from issuance of common stock, net of
                                                                                       $ 330,862
offering costs
Authorized shares of capital stock                                                     205,000,000
Authorized shares of common stock                                                      200,000,000 200,000,000
Authorized shares of preferred stock                                                   5,000,000      5,000,000
Shares of common stock reserved for future
issuance
Outstanding stock options                                                              4,659,638
Possible future issuance under 2014 Equity Incentive
                                                                                       6,096,824
Plan
Outstanding restricted stock units                                                     1,280,627
Available for future issuance under employee stock
                                                                                       1,000,000
purchase plan
Total shares of common stock reserved for future
                                                                                       13,037,089
issuance
Stock options
Stockholders equity compensation
Granted (in shares)                                                                    655,524
Weighted-average exercise price (in dollars per
                                                                                       $ 84.12
share)
Equity Incentive Plan 2014 | Stock options
Stockholders equity compensation
Granted (in shares)                                            2,625,292
Weighted-average exercise price (in dollars per                           $
share)                                                                    2,357,579.00
Common Stock
Stockholders' Equity
Shares issued                                        3,833,334                         3,833,334
Proceeds from issuance of common stock, net of
                                                     $ 330,800
offering costs
Common Stock | Underwriters' over-allotment
option
Stockholders' Equity
Shares issued                                        500,000
              Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 109 of 117
                                                                       3 Months Ended        6 Months Ended
                                                                      Jun. 30,              Jun. 30,
                Stock-Based Compensation -                 Jun. 05,              Jun. 30,              Jun. 30,
                                                                       2018                  2018
                       Expense (Details)                    2017                  2017                  2017
                                                                      USD ($)               USD ($)
                                                           USD ($)               USD ($)               USD ($)
                                                                        item                  item
Stock-based compensation expense included in the
unaudited condensed consolidated statements of operations
Number of share-based employee compensation plans | item            2                     2
Percentage of purchase price to fair market value         90.00%
Maximum payroll deduction amount per calendar year        $ 25,000
Stock-based compensation expense                                    $          $          $          $
                                                                    9,009,000 5,495,000 16,131,000 9,390,000
Curriculum and teaching
Stock-based compensation expense included in the
unaudited condensed consolidated statements of operations
Stock-based compensation expense                                    5,000                 7,000
Servicing and support
Stock-based compensation expense included in the
unaudited condensed consolidated statements of operations
Stock-based compensation expense                                    1,320,000 1,161,000 2,192,000 1,856,000
Technology and content development
Stock-based compensation expense included in the
unaudited condensed consolidated statements of operations
Stock-based compensation expense                                    1,075,000 897,000     1,786,000 1,543,000
Marketing and sales
Stock-based compensation expense included in the
unaudited condensed consolidated statements of operations
Stock-based compensation expense                                    718,000    430,000    1,207,000 772,000
General and administrative
Stock-based compensation expense included in the
unaudited condensed consolidated statements of operations
Stock-based compensation expense                                    $          $          $          $
                                                                    5,891,000 3,007,000 10,939,000 5,219,000
Minimum
Stock-based compensation expense included in the
unaudited condensed consolidated statements of operations
Percentage of payroll deduction                           1.00%
Maximum
Stock-based compensation expense included in the
unaudited condensed consolidated statements of operations
Percentage of payroll deduction                           15.00%
             Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 110 of 117
                                                                               6 Months Ended
                              Stock-Based Compensation -
                                                                                 Jun. 30, 2018
                                      Other (Details)
                                                                                   USD ($)
                                 $ / shares in Units, $ in
                                                                                  $ / shares
                                         Millions
                                                                                    shares
Stock options
Number of Options
Outstanding balance at the beginning of the period (in shares) | shares                    4,559,176
Granted (in shares) | shares                                                               655,524
Exercised (in shares) | shares                                                             (501,531)
Forfeited (in shares) | shares                                                             (53,531)
Outstanding balance at the end of the period (in shares) | shares                          4,659,638
Exercisable at the end of the period (in shares) | shares                                  3,201,819
Weighted Average Exercise Price per Share
Outstanding balance at the beginning of the period (in dollars per share) | $ / shares     $ 15.10
Granted (in dollars per share) | $ / shares                                                84.12
Exercised (in dollars per share) | $ / shares                                              9.56
Forfeited (in dollars per share) | $ / shares                                              35.69
Outstanding balance at the end of the period (in dollars per share) | $ / shares           25.17
Exercisable at the end of the period (in dollars per share) | $ / shares                   $ 11.26
Weighted Average Remaining Contractual Term (in years)
Share-based Compensation Arrangement by Share-based Payment Award, Options, Exercisable,   4 years 8 months 23
Weighted Average Remaining Contractual Term                                                days
Aggregate Intrinsic Value
Exercisable at the end of the period | $                                                   $ 231.5
Restricted Stock Units
Summary of restricted stock unit activity
Outstanding balance at the beginning of the period (in shares) | shares                    1,413,423
Granted (in shares) | shares                                                               440,818
Vested (in shares) | shares                                                                (517,050)
Forfeited (in shares) | shares                                                             (56,564)
Outstanding balance at the end of the period (in shares) | shares                          1,280,627
Weighted-Average Grant-Date Fair value
Outstanding at the beginning of the period (in dollars per share) | $ / shares             $ 29.95
Granted (in dollars per share) | $ / shares                                                81.39
Vested (in dollars per share) | $ / shares                                                 23.34
Forfeited (in dollars per share) | $ / shares                                              36.38
Outstanding at the end of the period (in dollars per share) | $ / shares                   $ 50.04
                 Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 111 of 117
                                                                                 3 Months Ended      6 Months Ended
                           Net Loss per Share -
                                                                              Jun. 30,    Jun. 30, Jun. 30,   Jun. 30,
                     Antidilutive (Details) - shares
                                                                                2018       2017     2018       2017
Restricted Stock Units
Potential dilutive securities that would have been anti-dilutive
Potential dilutive securities that would have been anti-dilutive due to net
                                                                            1,280,627 1,355,393 1,280,627 1,355,393
loss (in shares)
Stock options
Potential dilutive securities that would have been anti-dilutive
Potential dilutive securities that would have been anti-dilutive due to net
                                                                            4,659,638 5,095,909 4,659,638 5,095,909
loss (in shares)
               Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 112 of 117
                    Net Loss per Share - Other                       3 Months Ended           6 Months Ended
                         (Details) - USD ($)
                      $ / shares in Units, $ in                   Jun. 30,     Jun. 30,    Jun. 30,     Jun. 30,
                             Thousands                              2018         2017        2018         2017
Numerator (in thousands):
Net loss                                                       $ (18,347) $ (11,754) $ (33,218) $ (15,193)
Denominator:
Weighted-average shares of common stock outstanding, basic and
                                                               54,981,192 47,668,397 53,840,582 47,454,059
diluted
Net loss per share, basic and diluted (in dollars per share)   $ (0.33)     $ (0.25)    $ (0.62)     $ (0.32)
              Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 113 of 117
                                                                                                                    12 Months
                                                                      3 Months Ended          6 Months Ended
                                                                                                                      Ended
                  Segment and Geographic
                                                                                             Jun. 30,
                 Information - Concentration                       Jun. 30,   Jun. 30,                   Jun. 30,     Dec. 31,
                                                                                               2018
                       Risk (Details)                               2018       2017                       2017         2017
                                                                                             USD ($)
                       $ in Thousands                              USD ($)    USD ($)                    USD ($)      USD ($)
                                                                                             segment
                                                                    client     client                     client       client
                                                                                               client
Segment Information
Number of operating segments | segment                                                 2
Number of reportable segments | segment                                                2
Revenue                                                           $ 97,423    $ 64,995 $ 189,711 $ 129,824
Accounts receivable, net                                          50,031               50,031              $ 14,174
Graduate Program Segment
Segment Information
Revenue                                                           81,209      $ 64,995 161,768          $ 129,824
Accounts receivable, net                                          34,758               34,758                       12,520
Short Course Segment
Segment Information
Revenue                                                           16,214                 27,943
Accounts receivable, net                                          $ 1,277                $ 1,277                    $ 988
Customer concentration risk | Revenue | Graduate Program
Segment
Segment Information
Number of clients who account for more then 10% | client          3           4          3              4
Percentage of concentration of credit risk                        10.00%      10.00%     10.00%         10.00%
Customer concentration risk | Revenue | Short Course Segment
Segment Information
Number of clients who account for more then 10% | client          0                      0
Percentage of concentration of credit risk                        10.00%                 10.00%
Customer concentration risk | Accounts receivable, net | Short
Course Segment
Segment Information
Accounts receivable, net                                          $0                     $0
Customer concentration risk | Revenue Segment | Short Course
Segment
Segment Information
Number of clients who account for more then 10% | client          3                      3
Credit concentration risk | Accounts receivable, net | Graduate
Program Segment
Segment Information
Number of clients who account for more then 10% | client                                 2                          2
Percentage of concentration of credit risk                                               10.00%                     10.00%
Credit concentration risk | Accounts receivable, net | Short
Course Segment
Segment Information
Percentage of concentration of credit risk                        10.00%                 10.00%
University client A | Customer
               Case             concentration risk Document
                       8:19-cv-03455-TDC            | Revenue | 144-24 Filed 10/27/20 Page 114 of 117
Graduate Program Segment
Segment Information
Revenue                                                            $ 20,400 $ 19,100 $ 41,100 $ 38,800
Percentage of concentration of credit risk                         21.00% 29.00% 22.00%       30.00%
University client A | Customer concentration risk | Revenue |
Short Course Segment
Segment Information
Percentage of concentration of credit risk                         14.00%            12.00%
University client A | Customer concentration risk | Revenue
Segment | Short Course Segment
Segment Information
Percentage of concentration of credit risk                         83.00%            83.00%
University client A | Credit concentration risk | Accounts
receivable, net | Graduate Program Segment
Segment Information
Accounts receivable, net                                           $ 26,500          $ 26,500            $ 9,400
Percentage of concentration of credit risk                                           53.00%              67.00%
University client B | Customer concentration risk | Revenue |
Graduate Program Segment
Segment Information
Revenue                                                            $ 13,100 $ 12,100 $ 26,500 $ 23,800
Percentage of concentration of credit risk                         13.00% 19.00% 14.00%       18.00%
University client B | Credit concentration risk | Accounts
receivable, net | Graduate Program Segment
Segment Information
Accounts receivable, net                                           $ 7,500           $ 7,500             $ 2,000
Percentage of concentration of credit risk                                           15.00%              14.00%
University client C | Customer concentration risk | Revenue |
Graduate Program Segment
Segment Information
Revenue                                                            $ 10,200 $ 6,900 $ 19,800 $ 13,800
Percentage of concentration of credit risk                         10.00% 11.00% 10.00%       11.00%
University client D | Customer concentration risk | Revenue |
Graduate Program Segment
Segment Information
Revenue                                                                     $ 6,800           $ 13,200
Percentage of concentration of credit risk                                  10.00%            10.00%
                 Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 115 of 117
            Segment and Geographic
           Information - Revenue and           3 Months Ended              6 Months Ended
            Total assets by segment
               (Details) - USD ($)       Jun. 30, 2018 Jun. 30, 2017 Jun. 30, 2018 Jun. 30, 2017 Dec. 31, 2017
                  $ in Thousands
Revenue by segment
Total segment revenue                    $ 97,423      $ 64,995      $ 189,711     $ 129,824
Adjusted EBITDA (loss) by segment
Total adjusted EBITDA (loss)             (5,555)       (1,497)       (7,077)       2,411
Net loss
Net loss                                 (18,347)      (11,754)      (33,218)      (15,193)
Adjustments
Interest income                          912           53            1,254         249
Interest expense                         27            1             54            1
Foreign currency loss                    825           1,031         1,220         1,031
Depreciation and amortization expense    7,408         3,783         14,783        7,431
Income tax benefit                       (3,565)                     (4,793)
Stock-based compensation expense         9,009         5,495         16,131        9,390
Total adjustments                        $ 12,792      $ 10,257      $ 26,141      $ 17,604
Segment profitability margin
Total segment profitability margin       (5.70%)       (2.30%)       (3.70%)       1.90%
Total assets
Total assets                             $ 825,464                   $ 825,464                   $ 482,062
Contract assets
Accounts receivable, net                 50,031                      50,031                      14,174
Contract assets                          49,811                      49,811                      14,174
Contract liabilities
Contract liabilities                     30,862                      30,862                      7,024
Graduate Program Segment
Revenue by segment
Total segment revenue                    81,209        $ 64,995      161,768       $ 129,824
Adjusted EBITDA (loss) by segment
Total adjusted EBITDA (loss)             $ (5,905)     $ (1,497)     $ (6,179)     $ 2,411
Segment profitability margin
Total segment profitability margin       (6.10%)       (2.30%)       (3.20%)       1.90%
Total assets
Total assets                             $ 711,291                   $ 711,291                   359,597
Contract assets
Accounts receivable, net                 34,758                      34,758                      12,520
unbilled revenue                         13,776                      13,776                      666
Contract liabilities
Contract liabilities                     22,829                      22,829                      2,523
Movement from deferred revenue
Deferred revenue reclassified to revenue 0                           2,500
Contract Acquisition Costs
Capitalized contract
                 Caseacquisition costs
                      8:19-cv-03455-TDC           200
                                                 Document                300
                                                            144-24 Filed 10/27/20  Page 116 of 117
Amortization expense of capitalized contract cost 0                      0
Short Course Segment
Revenue by segment
Total segment revenue                             16,214                 27,943
Adjusted EBITDA (loss) by segment
Total adjusted EBITDA (loss)                      $ 350                  $ (898)
Segment profitability margin
Total segment profitability margin                0.40%                  (0.50%)
Total assets
Total assets                                      $ 114,173              $ 114,173              122,465
Contract assets
Accounts receivable, net                          1,277                  1,277                  988
Contract liabilities
Contract liabilities                              8,033                  8,033                  $ 4,501
Movement from deferred revenue
Deferred revenue reclassified to revenue          $0                     $ 4,500
              Case 8:19-cv-03455-TDC Document 144-24 Filed 10/27/20 Page 117 of 117
   Segment and Geographic
  Information - Geographical       3 Months Ended              6 Months Ended
 Information (Details) - USD
               ($)            Jun. 30, 2018 Jun. 30, 2017 Jun. 30, 2018 Jun. 30, 2017 Dec. 31, 2017
        $ in Thousands
Geographical Information
Revenue                       $ 97,423      $ 64,995      $ 189,711     $ 129,824
Short Course Segment
Geographical Information
Revenue                       16,214                      27,943
Short Course Segment | Non-US
Geographical Information
Revenue                       9,800                       17,200
Long-lived assets             $ 1,100                     $ 1,100                     $ 700
